Exhibit 10.3




EXECUTION VERSION










CREDIT AGREEMENT

Dated as of July 30, 2014

______________________________________________________________________________

WAUSAU PAPER CORP.,

WAUSAU TIMBERLAND COMPANY, LLC,

WAUSAU PAPER MILLS, LLC,

WAUSAU PAPER TOWEL & TISSUE, LLC,

THE SORG PAPER COMPANY and

THE MIDDLETOWN HYDRAULIC COMPANY,

as Borrowers,




THE OTHER PERSONS SIGNATORY HERETO AS THE LOAN PARTIES,

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,




______________________________________________________________________________

BANK OF AMERICA, N.A.,

as Agent

______________________________________________________________________________

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

BMO HARRIS BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

















--------------------------------------------------------------------------------







TABLE OF CONTENTS

Page



SECTION 1.

DEFINITIONS; RULES OF CONSTRUCTION

1

1.1.

Definitions.

1

1.2.

Accounting Terms

33

1.3.

Uniform Commercial Code.

33

1.4.

Certain Matters of Construction.

33



SECTION 2.

CREDIT FACILITIES

34

2.1.

Revolver Commitment.

34

2.2.

Letter of Credit Facility.

35



SECTION 3.

INTEREST, FEES AND CHARGES

38

3.1.

Interest

38

3.2.

Fees.

39

3.3.

Computation of Interest, Fees, Yield Protection.

40

3.4.

Reimbursement Obligations.

40

3.5.

Illegality.

41

3.6.

Inability to Determine Rates.

41

3.7.

Increased Costs; Capital Adequacy.

41

3.8.

Mitigation.

43

3.9.

Funding Losses.

43

3.10.

Maximum Interest.

43



SECTION 4.

LOAN ADMINISTRATION

43

4.1.

Manner of Borrowing and Funding Revolver Loans.

43

4.2.

Defaulting Lender

45

4.3.

Number and Amount of LIBOR Revolver Loans; Determination of Rate

46

4.4.

Borrower Agent

46

4.5.

One Obligation

46

4.6.

Effect of Termination

47



SECTION 5.

PAYMENTS

47

5.1.

General Payment Provisions.

47

5.2.

Repayment of Revolver Loans.

47

5.3.

Payment of Other Obligations.

47

5.4.

Marshaling; Payments Set Aside.

47

5.5.

Application and Allocation of Payments.

48

5.6.

Dominion Account.

49

5.7.

Account Stated.

49

5.8.

Taxes.

49

5.9.

Lender Tax Information.

51

5.10.

Nature and Extent of Each Borrower’s Liability.

53



SECTION 6.

CONDITIONS PRECEDENT

56





i




--------------------------------------------------------------------------------







6.1.

Conditions Precedent to Initial Revolver Loans.

56

6.2.

Conditions Precedent to All Credit Extensions.

58



SECTION 7.

COLLATERAL ADMINISTRATION

59

7.1.

Borrowing Base Certificates.

59

7.2.

Administration of Accounts.

59

7.3.

Inventory.

61

7.4.

Deposit Accounts

61

7.5.

General Provisions.

61

7.6.

Power of Attorney.

62



SECTION 8.

REPRESENTATIONS AND WARRANTIES

63

8.1.

General Representations and Warranties.

63

8.2.

Complete Disclosure.

72



SECTION 9.

COVENANTS AND CONTINUING AGREEMENTS

72

9.1.

Affirmative Covenants.

72

9.2.

Negative Covenants.

80

9.3.

Financial Covenant.

86



SECTION 10.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

86

10.1.

Events of Default.

86

10.2.

Remedies upon Default.

89

10.3.

License.

90

10.4.

Setoff.

90

10.5.

Remedies Cumulative; No Waiver.

91



SECTION 11.

AGENT

91

11.1.

Appointment, Authority and Duties of Agent.

91

11.2.

Agreements Regarding Collateral and Borrower Materials.

92

11.3.

Reliance By Agent.

93

11.4.

Action Upon Default.

93

11.5.

Ratable Sharing.

94

11.6.

Indemnification.

94

11.7.

Limitation on Responsibilities of Agent.

94

11.8.

Successor Agent and Co-Agents.

94

11.9.

Due Diligence and Non-Reliance.

95

11.10.

Remittance of Payments and Collections.

95

11.11.

Individual Capacities.

96

11.12.

Titles.

96

11.13.

Bank Product Providers.

97

11.14.

No Third Party Beneficiaries.

97



SECTION 12.

BENEFIT OF AGREEMENT; ASSIGNMENTS

97

12.1.

Successors and Assigns.

97

12.2.

Participations.

97

12.3.

Assignments.

98





ii




--------------------------------------------------------------------------------







12.4.

Replacement of Certain Lenders.

99



SECTION 13.

MISCELLANEOUS

99

13.1.

Consents, Amendments and Waivers.

99

13.2.

Indemnity.

101

13.3.

Notices and Communications.

101

13.4.

Performance of Borrowers’ Obligations.

102

13.5.

Credit Inquiries.

102

13.6.

Severability.

102

13.7.

Cumulative Effect; Conflict of Terms.

102

13.8.

Counterparts; Execution.

103

13.9.

Entire Agreement.

103

13.10.

Relationship with Lenders.

103

13.11.

No Advisory or Fiduciary Responsibility.

103

13.12.

Confidentiality.

104

13.13.

Certifications Regarding Term Loan Documents.

104

13.14.

GOVERNING LAW.

104

13.15.

Consent to Forum.

104

13.16.

Waivers by the Loan Parties.

105

13.17.

Patriot Act Notice.

105

13.18.

NO ORAL AGREEMENT.

106

13.19.

INTERCREDITOR AGREEMENTS.

106











iii




--------------------------------------------------------------------------------










LIST OF EXHIBITS AND SCHEDULES

Exhibit A

Assignment and Acceptance

Exhibit B

Assignment Notice

Exhibit C

Compliance Certificate

Exhibit D

Landlord Waiver

Exhibit E

Bailee Letter

Exhibit F

Joinder Agreement

Schedule 1.1(a)

Revolver Commitments of Lenders

Schedule 1.1(b)

Excluded Brainerd Site

Schedule 1.1(c)

Excluded Timberlands Parcels

Schedule 1.1(d)

Kentucky Sale/Leaseback

Schedule 1.1(e)

Mortgaged Property Support Documents

Schedule 7.4

Deposit Accounts

Schedule 7.5.1

Business Locations

Schedule 8.1.5

Capital Structure; Loan Parties

Schedule 8.1.16

Restrictive Agreements

Schedule 8.1.19

Pension Plans

Schedule 8.1.20

Insurance

Schedule 8.1.22

Labor Relations

Schedule 8.1.27(b)

Intellectual Property

Schedule 8.1.27(c)

Documents, Instruments, and Tangible Chattel Paper

Schedule 8.1.27(d)

Electronic Chattel Paper & Letter-of-Credit Rights

Schedule 8.1.27(e)

Commercial Tort Claims

Schedule 8.1.27(f)

Pledged Equity

Schedule 8.1.27(g)

Mortgaged Properties

Schedule 8.1.27(h)

Material Contracts

Schedule 9.2.1

Existing Debt

Schedule 9.2.2

Existing Liens

Schedule 9.2.17

Existing Affiliate Transactions





iv




--------------------------------------------------------------------------------







CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is dated as of July 30, 2014, among
WAUSAU PAPER CORP., a Wisconsin corporation (“Wausau Paper”), WAUSAU TIMBERLAND
COMPANY, LLC, a Wisconsin limited liability company (“Wausau Timberland”),
WAUSAU PAPER MILLS, LLC, a Wisconsin limited liability company (“Wausau Mills”),
WAUSAU PAPER TOWEL & TISSUE, LLC, a Wisconsin limited liability company (“Wausau
Towel & Tissue”), THE SORG PAPER COMPANY, an Ohio corporation (“Sorg”), THE
MIDDLETOWN HYDRAULIC COMPANY, an Ohio corporation (“Middletown”, and together
with Wausau Paper, Wausau Timberland, Wausau Mills, Wausau Towel & Tissue and
Sorg, collectively, “Borrowers”), the other parties from time to time signatory
hereto as a Loan Party, the financial institutions party to this Agreement from
time to time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a
national banking association, as agent for the Lenders (“Agent”).

R E C I T A L S:

Borrowers have requested that Lenders provide a credit facility to Borrowers to
refinance existing indebtedness and finance their mutual and collective business
enterprise.  Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1.

DEFINITIONS; RULES OF CONSTRUCTION

1.1.

Definitions.   As used herein, the following terms have the meanings set forth
below:

ABL Priority Collateral: as defined in the ABL/Term Loan Intercreditor
Agreement.

ABL/Term Loan Intercreditor Agreement: the Intercreditor Agreement dated as of
the date hereof, by and among Agent, Term Loan Agent and the Loan Parties, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof and thereof.

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Accounts Formula Amount: 85% of the Value of Eligible Accounts.

Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, division or substantially all assets of a Person; (b)
record or beneficial ownership of











--------------------------------------------------------------------------------







50% or more of the Equity Interests of a Person; or (c) merger, consolidation or
combination of a Borrower or Subsidiary with another Person.

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.

Agent:  as defined in the preamble to this Agreement.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement:  as defined in the preamble hereto.

Allocable Amount: as defined in Section 5.10.3.

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Applicable Law: means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

Applicable Margin: the margin set forth below, as determined by the Average
Availability for the last Fiscal Quarter:







Level




Average

Availability

Base Rate Revolver Loans

LIBOR Revolver Loans

I

> $30,000,000

0.50%

1.50%

II

> $15,000,000 < $30,000,000

0.75%

1.75%

III

< $15,000,000

1.00%

2.00%








2




--------------------------------------------------------------------------------







Until December 31, 2014, margins shall be determined as if Level II were
applicable.  Thereafter, margins shall be subject to increase or decrease by
Agent on the first day of the calendar month following each Fiscal Quarter end.
 If Agent is unable to calculate Average Availability for a Fiscal Quarter due
to Borrowers’ failure to deliver any Borrowing Base Certificate when required
hereunder,  then, at the option of Agent or Required Lenders, margins shall be
determined as if Level III were applicable until the first day of the calendar
month following its receipt.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or otherwise satisfactory to Agent.

Availability: the Borrowing Base minus Revolver Usage.

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve; (d) the
aggregate amount of liabilities secured by Liens upon ABL Priority Collateral
that are senior to Agent’s Liens (but imposition of any such reserve shall not
waive an Event of Default arising therefrom); (e) the Line Reserve (solely for
purposes of determining the Borrowing Base in the definition of LC Conditions
and in Sections 2.1.1, 2.1.5 and 5.2 of this Agreement); and (f) such additional
reserves (including, without limitation, dilution reserves), in such amounts and
with respect to such matters, as Agent in its Permitted Discretion may elect to
impose from time to time.

Average Availability:   as of any date of determination, an amount equal to the
quotient of (a) the sum of the end of day Availability for each day of the
applicable measurement period, divided by (b) the number of days in such
measurement period, all as reasonably determined by Agent.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Loan Party or Affiliate of a Loan Party by Bank of America or another Lender
reasonably acceptable to Agent (it being understood and agreed that BMO shall be
deemed reasonably acceptable to Agent) or any of their respective Affiliates:
(a) Cash Management Services; (b) products under Hedging Agreements; (c)
commercial credit card and merchant card services; and (d) leases in the
Ordinary Course of Business of the Loan Parties and their Subsidiaries and other
customary banking products or services, other than Letters of Credit.

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Secured Bank Product Obligations.

Bankruptcy Code: Title 11 of the United States Code.





3




--------------------------------------------------------------------------------







Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as of such day, plus 1.0%.

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

BMO: BMO Harris Bank, N.A.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Loan Party, without duplication, its (a)
Debt that (i) arises from the lending of money by any Person to such Loan Party,
(ii) is evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables owing in the Ordinary
Course of Business), or (iv) was issued or assumed as full or partial payment
for Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

Borrower Agent: as defined in Section 4.4.

Borrower Materials: Borrowing Base Certificates, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by the Loan Parties hereunder, as well as other Reports and information provided
by Agent to Lenders.

Borrowers:  as defined in the preamble to this Agreement and each individually
referred to herein as a “Borrower”.

Borrowing: a group of Revolver Loans that are made or converted together on the
same day and have the same interest option and, if applicable, Interest Period.

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate Revolver Commitments, minus the Availability Reserve; or (b)
the sum of the Accounts Formula Amount, plus the Inventory Formula Amount, minus
the Availability Reserve.

Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify the Borrowing Base.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR
Revolver Loan, any such day on which dealings in Dollar deposits are conducted
between banks in the London interbank Eurodollar market.

Cabinet Expenditures: with respect to any Person for any period, any expenditure
in respect of the purchase and installation of proprietary towel, tissue or hand
care dispensing products for use with a Loan Party’s paper products and with
respect to which the Loan Party subsidizes the cost to the customer.





4




--------------------------------------------------------------------------------







Capital Expenditures: all liabilities incurred or expenditures made by a Loan
Party or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to a Lien in favor of Agent.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount due or to become due, including fees,
expenses and indemnification hereunder.  “Cash Collateralization” has a
correlative meaning.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

CERCLIS: the Comprehensive Environmental Response, Compensation and Liability
Information System maintained by the U.S. Environmental Protection Agency.

CFC: a Person that is a controlled foreign corporation under Section 957 of the
Code.





5




--------------------------------------------------------------------------------







Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control: an event or series of events by which:

(a)

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
twenty-five percent (25)% or more of the Equity Interests of Wausau Paper
entitled to vote for members of the board of directors or equivalent governing
body of Wausau Paper on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right);

(b)

during any period of twelve (12) consecutive months, a majority of the board of
directors or other equivalent governing body of Wausau Paper ceases to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c)

Wausau Paper ceases to own and control, beneficially and of record, directly or
indirectly, all Equity Interests in each other Borrower and each other Loan
Party;

(d)

the sale or transfer of all or substantially all assets of a Borrower, except to
another Borrower; or





6




--------------------------------------------------------------------------------







(e)

at any time, a “change of control” (or similar term) under any indenture,
instrument or agreement pursuant to which any Material Contract or Debt under
the Term Loan Facility is outstanding shall have occurred.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Loan Party or other Person, in any way relating to (a) any
Revolver Loans, Letters of Credit, Loan Documents, Borrower Materials, or the
use thereof or transactions relating thereto, (b) any action taken or omitted in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) failure by any Loan
Party to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986, as amended.

Collateral: all Property described in any Security Documents as security for any
Obligations, and all other Property that now or hereafter secures (or is
intended to secure) any Obligations.

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 10.2.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Compliance Certificate:  a certificate, in the form of Exhibit C and otherwise
in form and substance satisfactory to Agent, by which Borrowers certify
compliance with Sections 9.2.3 and 9.3.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated: when used with reference to financial statements or financial
statement items of the Borrower and its Subsidiaries or any other Person, such
statements or items on a consolidated basis in accordance with the consolidation
principles of GAAP.

Consolidated Tangible Assets: with respect to Borrowers and their Subsidiaries,
the aggregate amount of assets (determined on a consolidated basis and in
accordance with GAAP) after deducting therefrom all goodwill, trade names,
trademarks, patents, licenses, unamortized





7




--------------------------------------------------------------------------------







debt discount and expense, treasury stock and other like intangibles (in each
case, determined on a consolidated basis and in accordance with GAAP).

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

Contractual Obligation: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Loan Party, the Obligations,
the Term Loan Obligations and the PBGC Debt.  The Debt of a Person shall include
any recourse Debt of any partnership in which such Person is a general partner
or joint venturer.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver,





8




--------------------------------------------------------------------------------







custodian, administrator or similar Person by the Federal Deposit Insurance
Corporation or any other regulatory authority); provided, however, that a Lender
shall not be a Defaulting Lender solely by virtue of a Governmental Authority’s
ownership of an equity interest in such Lender or parent company unless the
ownership provides immunity for such Lender from jurisdiction of courts within
the United States or from enforcement of judgments or writs of attachment on its
assets, or permits such Lender or Governmental Authority to repudiate or
otherwise to reject such Lender’s agreements.

Deposit Account Control Agreement: control agreement satisfactory to Agent
executed by an institution maintaining a Deposit Account for a Loan Party, to
perfect Agent’s Lien on such account.

Designated Jurisdiction: any country or territory that is the subject of any
Sanction.

Disposition or Dispose: the sale, transfer, license, lease or other disposition
(including any Sale and Leaseback Transaction and the disposition of Property in
connection with a synthetic lease) of any property by any Loan Party or
Subsidiary (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); distribution, advance or
repayment of Debt to a holder of Equity Interests; or purchase, redemption, or
other acquisition or retirement for value of any Equity Interest.

Dollars: lawful money of the United States.

Domestic Subsidiary: any Subsidiary that is organized under the laws of any
political subdivision of the United States.

Dominion Account: a special account established by Borrowers or any Loan Party
at Bank of America or another bank acceptable to Agent, over which Agent has
exclusive control for withdrawal purposes.

Dominion Trigger Period:  the period (a) commencing on the day that an Event of
Default occurs, or Availability is at any time less than the greater of (i)
17.5% of the Revolver Commitments or (ii) $8,750,000; and (b) continuing until,
during each of the preceding 60 consecutive days, no Event of Default has
existed and Availability has been greater than (i) 17.5% of the Revolver
Commitments and (ii) $8,750,000.

EBITDA:  for any period, determined on a consolidated basis for the Loan Parties
and Subsidiaries, net income, calculated before interest expense, provision for
income taxes, depreciation and amortization expense, plus, (a) to the extent
deducted from net income for such period and without duplication, (i) any losses
arising from the sale of capital assets, (ii) fees and expenses paid in cash on
or prior to the Closing Date in connection with the closing of this credit
facility and the Term Loan Facility (including the payment of make-whole
payments with respect to Wausau Paper’s notes issued under the Existing Note
Purchase Agreement) in an





9




--------------------------------------------------------------------------------







amount not to exceed $20,000,000 in the aggregate, (iii) cash severance and
related tax payments made on or prior to December 31, 2014 to the former chief
executive officer of Wausau Paper in an amount not to exceed $3,500,000 in the
aggregate, (iv) fees and expenses paid in cash on or prior to December 31, 2014
in connection with proxy statements in an amount not to exceed $3,000,000 in the
aggregate, minus, (b) to the extent included in net income for such period and
without duplication, (i) any gains arising from the sale of capital assets, (ii)
any gains arising from the write-up of assets, and (iii) any extraordinary
gains.

ECF Prepayment: any mandatory prepayment from Excess Cash Flow under, and as
defined in, the Term Loan Credit Agreement as in effect on the Closing Date (or
as amended as provided in the ABL/Term Loan Intercreditor Agreement).

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars or Canadian
Dollars and is deemed by Agent, in its Permitted Discretion, to be an Eligible
Account.  Without limiting the foregoing, no Account shall be an Eligible
Account if (a) it is unpaid for more than 60 days after the original due date,
or more than 90 days after the original invoice date; (b) 25% or more of the
Accounts owing by the Account Debtor are not Eligible Accounts under the
foregoing clause; (c) when aggregated with other Accounts owing by the Account
Debtor, it exceeds 15% (or, solely with respect to Accounts owing by Interline
Brands and its Affiliates, Subsidiaries and related entities, 20%) of the
aggregate Eligible Accounts (or such lower or higher percentage as Agent may
establish for the Account Debtor from time to time); (d) it does not conform
with a covenant or representation herein; (e) it is owing by a creditor or
supplier, or is otherwise subject to a potential offset, counterclaim, dispute,
deduction, discount, recoupment, reserve, defense, chargeback, credit or
allowance (but ineligibility shall be limited to the amount thereof); (f) an
Insolvency Proceeding has been commenced by or against the Account Debtor; or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, is not Solvent, or is subject
to Sanctions or any specially designated nationals list maintained by OFAC; or
the Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process; (g) the Account Debtor is organized or has its
principal offices or assets outside the United States or Canada, unless the
Account is supported by a letter of credit (delivered to and directly drawable
by Agent) or credit insurance satisfactory in all respects to Agent; (h) it is
owing by a Governmental Authority, unless the Account Debtor is the United
States or any department, agency or instrumentality thereof and the Account has
been assigned to Agent in compliance with the federal Assignment of Claims Act;
(i) it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien other than the second priority and third
priority Liens permitted by Section 9.2.2(a)(ii) and (iii), respectively; (j)
the goods giving rise to it have not been delivered to the Account Debtor, the
services giving rise to it have not been accepted by the Account Debtor, or it
otherwise is a guaranteed sale or does not represent a final sale; (k) it is
evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to
judgment; (l) its payment has been extended or the Account Debtor has made a
partial payment; (m) it arises from a sale to an Affiliate, from a sale on a
cash-on-delivery, bill-and-hold, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, or from a sale for personal, family or
household purposes; (n) it represents a progress billing or retainage, or
relates to services for which a performance, surety or completion bond or
similar assurance has been issued; (o) it includes a billing for interest, fees
or late charges, but ineligibility shall be limited to the extent thereof; or
(p) it is subject to





10




--------------------------------------------------------------------------------







accrued rebates or finance charges for late balances.  In calculating delinquent
portions of Accounts under clauses (a) and (b), credit balances more than 90
days old will be excluded.

Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) a financial institution approved by Borrower Agent (which
approval shall not be unreasonably withheld or delayed, and shall be deemed
given if no objection is made within five (5) Business Days after notice of the
proposed assignment) and Agent that extends revolving credit facilities of this
type in its ordinary course of business; and (c) during an Event of Default, any
Person acceptable to Agent in its discretion.

Eligible Inventory: Inventory owned by a Borrower that Agent, in its Permitted
Discretion, deems to be Eligible Inventory.  Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is finished goods or raw
materials, and not dispensers, cabinets, packaging or shipping materials,
labels, samples, display items, bags, replacement parts or manufacturing
supplies; (b) is not held on consignment, nor subject to any deposit or down
payment; (c) is in new and saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale; (d) is not slow-moving, perishable,
obsolete, defective or unmerchantable, and does not constitute returned or
repossessed goods; (e) meets all standards imposed by any Governmental
Authority, has not been acquired from an entity subject to Sanctions or any
specially designated nationals list maintained by OFAC, and does not constitute
hazardous materials under any Environmental Law; (f) conforms with the covenants
and representations herein; (g) is subject to Agent’s duly perfected, first
priority Lien, and no other Lien other than the second priority and third
priority Liens permitted by Section 9.2.2(a)(ii) and (iii), respectively; (h) is
within the continental United States or Canada and is not consigned to any
Person; (i) is not in transit; provided, that at any time up to $1,000,000 of
Inventory in transit between locations of Borrowers may be deemed eligible under
this clause (i); (j) is not subject to any warehouse receipt or negotiable
Document; (k) is not subject to any License or other arrangement that restricts
such Borrower’s or Agent’s right to Dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver; (l) is not located on leased premises or in
the possession of a warehouseman, processor, repairman, mechanic, shipper,
freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established; and (m) is reflected in the details of a current perpetual
inventory report.

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in a
Loan Party’s Insolvency Proceeding or otherwise).

Environmental Laws: any and all federal, state, local, and foreign statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.





11




--------------------------------------------------------------------------------







Environmental Liability: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of a Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

Environmental Notice: a written notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim demand, or request for correction, remediation, or otherwise.

Environmental Permit: any permit, approval, identification number, license or
other authorization required under any Environmental Law.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Interest: with respect to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with a Loan Party within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) the
withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization or insolvent; (d) the filing of a notice of intent to
terminate, or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the





12




--------------------------------------------------------------------------------







appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; (i) a failure
by any Loan Party or any ERISA Affiliate to meet all applicable requirements
under the Pension Funding Rules in respect of a Pension Plan, whether or not
waived, or the failure by any Loan Party or any ERISA Affiliate to make any
required contribution to a Multiemployer Plan, in each case, other than with
respect to the Settlement Agreement; or (j) the imposition of a Lien pursuant to
Section 430(k) of the Code or pursuant to Section 303(k) or 4068 of ERISA with
respect to any Pension Plan (other than Liens permitted under the PBGC
Intercreditor Agreement).  The term “ERISA Event” shall not be deemed to include
the Pensions Matter.

Event of Default: as defined in Section 10.

Excluded Brainerd Site: the remaining mill site in Brainerd, Minnesota described
on Schedule 1.1(b).

Excluded Property: with respect to any Loan Party, (a) any owned or leased Real
Estate which is located outside of the United States, unless requested by Agent
or the Required Lenders, (b) unless requested by Agent or the Required Lenders,
any Intellectual Property for which a perfected Lien thereon is not effected
either by filing of a UCC financing statement or by appropriate evidence of such
Lien being filed in either the United States Copyright Office or the United
States Patent and Trademark Office and (c) the Equity Interests of any Foreign
Subsidiary of any Obligations to the extent not required to be pledged to secure
the Secured Obligations pursuant to the Security Documents.

Excluded Swap Obligation: with respect to a Loan Party, each Swap Obligation as
to which, and only to the extent that, such Loan Party’s guaranty of or grant of
a Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because such Loan Party does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Loan Party and
all guarantees of Swap Obligations by other the Loan Parties) when such guaranty
or grant of Lien becomes effective with respect to the Swap Obligation.  If a
Hedging Agreement governs more than one Swap Obligation, only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable Loan Party.

Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Revolver Loan or Revolver Commitment pursuant to a law in
effect when the Lender acquires such interest (except pursuant to an assignment
request by Borrower Agent under Section 12.4) or changes its Lending Office,
unless the Taxes were payable to its assignor immediately prior to such
assignment or to the Lender immediately prior





13




--------------------------------------------------------------------------------







to its change in Lending Office; (c) Taxes attributable to a Recipient’s failure
to comply with Section 5.9; and (d) U.S. federal withholding Taxes imposed
pursuant to FATCA.

Excluded Timberlands Parcels: the owned property of the Loan Parties listed on
Schedule 1.1(c).

Existing Credit Agreement: that certain Credit Agreement dated as of June 23,
2010 among Wausau, Bank of America, N.A., as administrative agent, and a
syndicate of lenders, as amended by that certain First Amendment to Credit
Agreement dated as of October 26, 2011, that certain Second Amendment to Credit
Agreement dated as of February 3, 2012, that certain Third Amendment to Credit
Agreement dated as of June 26, 2013, that certain Fourth Amendment to Credit
Agreement dated as of December 17, 2013, that certain Fifth Amendment dated as
of March 28, 2014, that certain Sixth Amendment to Credit Agreement dated as of
May 29, 2014, and that certain Seventh Amendment to Credit Agreement dated as of
June 27, 2014, and as further amended, restated, modified or supplemented from
time to time.

Existing Letter of Credit: that certain letter of credit numbered 3118186 issued
by Bank of America in favor of the Ohio Bureau of Workers’ Compensation.

Existing Note Purchase Agreement:  that certain Note Purchase and Private Shelf
Agreement dated as of March 31, 2010, by and among Wausau Paper, Prudential
Investment Management, Inc., each of the Initial Purchasers listed in the
Purchaser Schedule attached thereto and each other Prudential Affiliate (as each
of the foregoing capitalized terms are defined therein) which became bound by
certain provisions thereof as therein provided, as amended by that certain
Amendment No. 1 dated July 26, 2010; that certain Amendment No. 2 dated as of
July 20, 2011; that certain Amendment No. 3 dated as of January 31, 2012; that
certain Amendment No. 4 dated as of June 26, 2013; that certain Amendment No. 5
dated as of December 17, 2013; that certain Amendment No. 6 dated as of March
28, 2014; that certain Amendment No. 7 dated as of May 29, 2014, and as amended
by that certain Amendment No. 8 dated as of June 27, 2014.

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of a Loan Party, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Loan Party,
any representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise of any rights or remedies of Agent in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances.  Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ and
auctioneers’ fees and commissions, accountants’ fees,





14




--------------------------------------------------------------------------------







environmental study fees, wages and salaries paid to employees of any Loan Party
or independent contractors in liquidating any Collateral, and travel expenses.

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

Fee Letter:  that certain fee letter dated as of the date hereof among the
Borrowers, Agent and Merrill Lynch Pierce Fenner & Smith Incorporated,  as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

Financial Covenant Trigger Period:  the period (a) commencing on the day that an
Event of Default occurs, or Availability is at any time less than the greater of
(i) 15% of the Revolver Commitments or (ii) $7,500,000; and (b) continuing
until, during each of the preceding 60 consecutive days, no Event of Default has
existed and Availability has been greater than (i)15% of the Revolver
Commitments and (ii) $7,500,000.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio:  the ratio, determined on a consolidated basis for
the Loan Parties and Subsidiaries for the most recent twelve-month period, of
(a) EBITDA plus the amount of qualified defined benefit pension expenses
incurred minus (i) Capital Expenditures (except those financed with Borrowed
Money other than Revolver Loans), (ii) cash taxes paid, (iii) pension payments
made, (iv) all payments made on or with respect to the PBGC Debt and the
Settlement Amount, and (v) Cabinet Expenditures, to (b) Fixed Charges; provided,
that for each twelve month period ending on or prior to July 31, 2015, Fixed
Charges shall be calculated for the period from the Closing Date through and
including the date of determination and multiplied by a fraction, the numerator
of which is 365 and the denominator of which is the number of days in such
period.

Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money (other than with respect to Revolver
Loans unless accompanied by a corresponding reduction of the Revolver
Commitment), and Distributions made.





15




--------------------------------------------------------------------------------







Flood Hazard Property: any Mortgaged Property that is in an area designated by
the Federal Emergency Management Agency as having special flood or mudslide
hazards.

FLSA: the Fair Labor Standards Act of 1938, as amended.

Foreign Lender: any Lender that is not a U.S. Person.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Loan Party or Subsidiary that is not subject to the laws
of the United States; or (b) mandated by a government other than the United
States for employees of any Loan Party or Subsidiary.

Foreign Subsidiary: any Subsidiary that is not a Domestic Subsidiary.

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent in its discretion, in the amount of required Cash
Collateral).  No Revolver Loans shall be deemed to have been paid in full unless
all Revolver Commitments related to such Revolver Loans have terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including the Financial Conduct Authority, the Prudential Regulation Authority
and any supra-national bodies such as the European Union or European Central
Bank).

Guarantor Payment: as defined in Section 5.10.3.

Guarantors: each Person that guarantees payment or performance of Obligations.

Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.

Hazardous Materials: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates,





16




--------------------------------------------------------------------------------







natural gas, natural gas liquids, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, toxic mold, infectious or medical wastes
and all other substances, wastes, chemicals, pollutants, contaminants or
compounds of any nature in any form regulated pursuant to any Environmental Law.

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Insurance Assignment:  that certain Assignment of Proceeds of Business
Interruption Insurance Policy as Collateral Security dated as of the date hereof
by the Loan Parties in favor of Agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

Intellectual Property: has the meaning set forth in the Security Agreement.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Intercreditor Agreements: the ABL/Term Loan Intercreditor Agreement and the PBGC
Intercreditor Agreement.

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

Inventory Formula Amount: the sum of: (a) with respect Eligible Inventory
consisting of raw materials, the lesser of (i) 70% of the Value of such Eligible
Inventory; or (iii) 85% of the NOLV Percentage of the such Value of Eligible
Inventory, plus, (b) with respect Eligible





17




--------------------------------------------------------------------------------







Inventory consisting of finished goods, the lesser of (i) 70% of the Value of
such Eligible Inventory; or (iii) 85% of the NOLV Percentage of the such Value
of Eligible Inventory, plus, (c) with respect Eligible Inventory consisting of
storeroom Inventory, the lesser of (i) 70% of the Value of such Eligible
Inventory; or (iii) 85% of the NOLV Percentage of the such Value of Eligible
Inventory.

Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person.

Involuntary Disposition: means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any Loan Party
or any Subsidiary.

IP Assignment: a collateral assignment or security agreement pursuant to which a
Loan Party grants a Lien on its Intellectual Property to Agent, as security for
its Obligations, substantially in the form attached as an exhibit to the
Security Agreement.

IRS: the United States Internal Revenue Service.

Issuing Bank: Bank of America or any Affiliate of Bank of America, or any
replacement issuer appointed pursuant to Section 2.2.4.

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

Joinder Agreement: a joinder agreement substantially in the form of Exhibit F
executed and delivered in accordance with the provisions of Section 9.1.10.

Kentucky Sale/Leaseback: the Disposition of a portion of the Real Estate located
at 1150 Industry Road, Harrodsburg, KY 40330 (as described on Schedule 1.1(d))
for the development and construction of a warehouse facility, which warehouse
facility shall be then leased to Wausau on commercially reasonably terms.

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank and
Agent.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and Revolver Usage does not exceed the Borrowing
Base; (c) the Letter of Credit and payments thereunder are denominated in
Dollars or other currency satisfactory to Agent and Issuing Bank; and (d) the
purpose and form of the proposed Letter of Credit are satisfactory to Agent and
Issuing Bank in their discretion.





18




--------------------------------------------------------------------------------







LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.

LC Obligations: the sum of (a) all amounts owing by Borrowers for drawings under
Letters of Credit; and (b) the Stated Amount of all outstanding Letters of
Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.

Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers acceptance or similar instrument issued by Issuing Bank for
the account or benefit of a Borrower or Affiliate of a Borrower (including the
Existing Letter of Credit).

Letter of Credit Subline: $10,000,000.

LIBOR: the per annum rate of interest (rounded up, if necessary, to the nearest
1/8th of 1%) determined by Agent at or about 11:00 a.m. (London time) two
Business Days prior to an interest period, for a term equivalent to such period,
equal to the London Interbank Offered Rate, or comparable or successor rate
approved by Agent, as published on the applicable Reuters screen page (or other
commercially available source designated by Agent from time to time); provided,
that any such comparable or successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

License: any license or agreement under which a Loan Party is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or Disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom a Loan Party obtains the right to use any
Intellectual Property.

Lien: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or otherwise), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right





19




--------------------------------------------------------------------------------







of way or other encumbrance on title to Real Estate and any financing lease
having substantially the same economic effect as any of the foregoing).

Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or Dispose of the Collateral, such agreement substantially in the form of
Exhibit D; (b) for any Collateral held by a warehouseman, processor, shipper,
customs broker or freight forwarder, such Person waives or subordinates any Lien
it may have on the Collateral, agrees to hold any Documents in its possession
relating to the Collateral as agent for Agent, and agrees to deliver the
Collateral to Agent upon request, such agreement substantially in the form of
Exhibit E; (c) for any Collateral held by a repairman, mechanic or bailee, such
Person acknowledges Agent’s Lien, waives or subordinates any Lien it may have on
the Collateral, and agrees to deliver the Collateral to Agent upon request; and
(d) for any Collateral subject to a Licensor’s Intellectual Property rights, the
Licensor grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s
Liens with respect to the Collateral, including the right to Dispose of it with
the benefit of the Intellectual Property, whether or not a default exists under
any applicable License.

Line Reserve: $5,000,000.

Loan Documents: this Agreement, Other Agreements, Security Documents, any
amendments to the foregoing and any other documents from time to time designated
as a “Loan Document” by Borrowers and Agent.

Loan Party: each Borrower, Guarantor, or other Person that is liable for payment
of any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Mandatory Cost: any amount incurred periodically by a Lender constituting fees,
costs or charges imposed by any Governmental Authority on lenders generally in
the jurisdiction where such Lender is domiciled, is subject to regulation or has
its office through which it performs its obligations hereunder.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of any
Loan Party, on the value of any material Collateral, on the enforceability of
any Loan Documents, or on the validity or priority of Agent’s Liens on any
Collateral; (b) impairs the ability of a Loan Party to perform its obligations
under the Loan Documents, including repayment of any Obligations; or (c)
otherwise impairs the ability of Agent or any Lender to enforce or collect any
Obligations or to realize upon any Collateral.





20




--------------------------------------------------------------------------------







Material Contract: any agreement or arrangement to which a Loan Party or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or to Debt in an aggregate amount of
$1,000,000 or more.

Middletown:  as defined in the preamble hereto.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage or Mortgages: individually and collectively, as the context requires,
each of the fee or leasehold mortgages, deeds of trust and deeds executed by a
Loan Party that purport to grant a Lien to Agent (or a trustee for the benefit
of Agent) for the benefit of the Secured Parties in any Mortgaged Properties, in
form and substance satisfactory to Agent.

Mortgaged Property: any owned or leased property of a Loan Party listed on
Schedule 8.1.27(g) and any other owned or leased Real Estate of a Loan Party
that is or will become  encumbered by a Mortgage in favor of Agent in accordance
with the terms of this Agreement; provided that, Mortgaged Property shall
exclude the Excluded Brainerd Site, the Excluded Timberland Parcels and the
Kentucky Sale/Leaseback.

Mortgaged Property Support Documents: means with respect to any Real Estate
subject to a Mortgage, the deliveries and documents described on Schedule 1.1(e)
attached hereto.

Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding six (6) plan years, has
made or been obligated to make contributions.

Multiple Employer Plan: a Plan which has two or more contributing sponsors
(including any Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

Net Proceeds: with respect to a Disposition or an Involuntary Disposition,
proceeds (including, when received, any deferred or escrowed payments) received
by a Loan Party or Subsidiary in cash from such Disposition or such Involuntary
Disposition, net of (a) reasonable and customary costs and expenses actually
incurred in connection therewith, including legal fees and sales commissions;
(b) amounts applied to repayment of Debt secured by a Permitted Lien senior to
Agent’s Liens on Collateral sold; (c) transfer or similar taxes; and (d)
reserves for indemnities, until such reserves are no longer needed.

NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms satisfactory to Agent.





21




--------------------------------------------------------------------------------







Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form satisfactory to Agent.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any
Revolver Loans as LIBOR Revolver Loans, in form satisfactory to Agent.

Obligations: all (a) principal of and premium, if any, on the Revolver Loans,
(b) LC Obligations and other obligations of the Loan Parties with respect to
Letters of Credit, (c) interest, expenses, fees, indemnification obligations,
Extraordinary Expenses and other amounts payable by the Loan Parties under Loan
Documents, (d) Secured Bank Product Obligations, and (e) other Debts,
obligations and liabilities of any kind owing by the Loan Parties pursuant to
the Loan Documents, whether now existing or hereafter arising, whether evidenced
by a note or other writing, whether allowed in any Insolvency Proceeding,
whether arising from an extension of credit, issuance of a letter of credit,
acceptance, loan, guaranty, indemnification or otherwise, and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several; provided, that Obligations of a Loan Party shall not include
its Excluded Swap Obligations.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business: the ordinary course of business of any Loan Party
or Subsidiary, undertaken in good faith and consistent with Applicable Law and
past practices.

Organic Documents: (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement or limited liability company
agreement (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction); (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

OSHA: the Occupational Safety and Hazard Act of 1970, as amended.

Other Agreement: each LC Document, Guaranty, fee letter (including the Fee
Letter), Lien Waiver, Intercreditor Agreements, Real Estate Related Document,
Borrowing Base Certificate, Compliance Certificate, Borrower Materials, Joinder
Agreement or other note, document, instrument or agreement (other than this
Agreement or a Security Document) now or hereafter delivered by a Loan Party or
other Person to Agent or a Lender in connection with any transactions relating
hereto.

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the





22




--------------------------------------------------------------------------------







Recipient having executed, delivered, become party to, performed obligations or
received payments under, received or perfected a Lien or engaged in any other
transaction pursuant to, enforced, or sold or assigned an interest in, any
Revolver Loan or Loan Document).

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 12.4(c)).

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.

Participant: as defined in Section 12.2.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to a Loan
Party, including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

PBGC Debt: has the meaning assigned to such term in the PBGC Intercreditor
Agreement.  

PBGC Enforcement Action: means the PBGC’s initiation of any actions to collect
or enforce the Pensions Matter or matters arising under Section 4062(e) of ERISA
with respect to plant closings, accelerate or modify payments due under the
Settlement Agreement, modify or terminate the Settlement Agreement (other than a
modification or termination of the Settlement Agreement due to a Loan Parties’
satisfaction of all obligations thereunder as determined by the PBGC), or
attempt to impose a Lien in a manner inconsistent with the Settlement Agreement
or the PBGC Intercreditor Agreement.

PBGC Intercreditor Agreement: the Subordination and Intercreditor Agreement
dated as of the date hereof, by and among Agent, Term Loan Administrative Agent,
the PBGC and the Loan Parties, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

PBGC Liens: the Liens granted by the Loan Parties in favor of the PBGC in
connection with the Settlement Agreement and the Pensions Matter.

Pension Funding Rules: the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.





23




--------------------------------------------------------------------------------







Pensions Matter: the outstanding liabilities and obligations of the Borrowers
and their Subsidiaries with respect to PBGC demands made upon Wausau Paper
pursuant to the PBGC’s early warning program existing on the Closing Date and as
set forth on Schedule 8.1.19.

Pension Plan: any employee pension benefit plan (including a Multiple Employer
Plan or a Multiemployer Plan) that is maintained or is contributed to by any
Loan Party and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.

Permitted Acquisition: any Acquisition as long as the following conditions are
satisfied:

(a)

no Default or Event of Default exists or is caused thereby; (b) the Acquisition
is consensual;

(c)

the assets, business or Person being acquired is useful or engaged in the
business of the Loan Parties and Subsidiaries, is located or organized within
the United States, and had positive EBITDA for the 12 month period most recently
ended;

(d)

no Debt or Liens are assumed or incurred, except as permitted by Sections
9.2.1(f), 9.2.1(j) and 9.2.2(j);

(e)

immediately before and after giving effect to the Acquisition (including all
payments to be made in connection with such Acquisition), the Loan Parties shall
be in compliance with the Specified Transactions Test in connection therewith;

(f)

Agent, on behalf of the Secured Parties, shall have received (or shall receive
in connection with the closing of such Acquisition) a perfected security
interest (having the priority set forth in the ABL/Term Loan Intercreditor
Agreement) in all Property (including, without limitation, Equity Interests)
acquired with respect to Person being acquired in accordance with the terms of
Section 9.1.11 and such Person, if applicable, shall have executed a Joinder
Agreement in accordance with the terms of Section 9.1.10;   

(g)

such Acquisition shall be permitted under the Term Loan Facility; and

(h)

Borrower Agent delivers to Agent, at least 10 Business Days (or a lesser period
if acceptable to Agent in its sole discretion) prior to the Acquisition, copies
of all material agreements relating thereto and a certificate, in form and
substance satisfactory to Agent, stating that the Acquisition is a “Permitted
Acquisition” and demonstrating compliance with the foregoing requirements.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
Dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) arising under the Term Loan Documents to





24




--------------------------------------------------------------------------------







the extent permitted by the Term Loan Credit Agreement and the Intercreditor
Agreements; (h) arising from guarantees of a Loan Party in respect of Debt
otherwise permitted hereunder of a Loan Party; or (i) arising from guarantees of
a Loan Party in respect of payments to be made by a Loan Party under leases of
Real Estate existing on the date hereof or any lease of Real Estate incurred
with respect to the Kentucky Sale/Leaseback in an aggregate amount not to exceed
$10,000,000.

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).

Permitted Lien: as defined in Section 9.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of the Loan Parties and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $5,000,000 at any time and its
incurrence does not violate Section 9.2.3.

Permitted Transfers: as long as in each case all Net Proceeds of ABL Priority
Collateral are remitted to Agent in accordance with Section 5.2, (a)
Dispositions of Inventory in the Ordinary Course of Business; (b) Dispositions
of Property to the Loan Parties or any Subsidiary; provided, that if the
transferor of such property is a Loan Party then the transferee thereof must be
a Loan Party; (c) Dispositions of Accounts in connection with the collection or
compromise thereof; (d) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the Loan
Parties and their Subsidiaries; (e) the sale or Disposition of Cash Equivalents
for fair market value; (f) Disposition of the Excluded Brainerd Site; (g)
Dispositions of Excluded Timberlands Parcels; (h) the Kentucky Sale/Leaseback;
and and (i) until the Term Loan Facility is no longer in effect, any Involuntary
Dispositions in respect of Term Loan Priority Collateral.

Person: any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity.

Plan: any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan and a Foreign Plan), maintained for employees of the
Borrower or any ERISA Affiliate or any such Plan to which the Borrower or any
ERISA Affiliate is required to contribute on behalf of any of its employees.

Platform: as defined in Section 13.3.3.

Pledged Equity: has the meaning specified in the Security Agreement.

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.





25




--------------------------------------------------------------------------------







Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Revolver
Commitment by the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, by dividing the amount of such Lender’s
Revolver Loans and LC Obligations by the aggregate outstanding Revolver Loans
and LC Obligations or, if all Revolver Loans and LC Obligations have been paid
in full and/or Cash Collateralized, by dividing such Lender’s and its
Affiliates’ remaining Obligations by the aggregate remaining Obligations.

Properly Contested: with respect to any obligation of a Loan Party, (a) the
obligation is subject to a bona fide dispute regarding amount or the Loan
Party’s liability to pay; (b) the obligation is being properly contested in good
faith by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Loan Party; (e) no Lien is imposed on assets of the
Loan Party, unless bonded and stayed to the satisfaction of Agent; and (f) if
the obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

Qualified ECP: a Loan Party with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by a Loan Party under a Loan Document or on account of an Obligation.

Refinancing Conditions: the following conditions (a) for Refinancing Debt (other
than with respect to the extending, renewing or refinancing of Debt arising
under the Term Loan Facility):  (i) it is in an aggregate principal amount that
does not exceed the principal amount of the Debt being extended, renewed or
refinanced; (ii) it has a final maturity no sooner than, a





26




--------------------------------------------------------------------------------







weighted average life no less than, and an interest rate no greater than, the
Debt being extended, renewed or refinanced; (iii) it is subordinated to the
Obligations at least to the same extent as the Debt being extended, renewed or
refinanced; (iv) the representations, covenants and defaults applicable to it
are no less favorable to Borrowers than those applicable to the Debt being
extended, renewed or refinanced; (v) no additional Lien is granted to secure it;
(vi) no additional Person is obligated on such Debt; and (vii) upon giving
effect to it, no Default or Event of Default exists; or (b) for Refinancing Debt
that is extending, renewing or refinancing Debt arising under the Term Loan
Facility: such Debt is extended, renewed or refinanced in accordance with and to
the extent permitted by the terms and provisions of the Intercreditor
Agreements.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 9.2.1(b), (d), (f) or (i).

Reimbursement Date: as defined in Section 2.2.2.

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by a Loan Party to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any ABL Priority Collateral or could assert a Lien on any ABL Priority
Collateral; and (b) a reserve at least equal to three months rent and other
charges that could be payable to any such Person, unless it has executed a Lien
Waiver.

Report: as defined in Section 11.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the thirty (30) day notice period has been waived;
provided, however, that notwithstanding anything in the proposed or final
regulations under Section 4043(c) of ERISA, a “reportable event” under such
regulations which would result solely from (a) an amendment of this Agreement or
the Term Loan Facility or (b) a waiver by the requisite Lenders or Term Loan
Lenders of any covenant under this Agreement or the Term Loan Facility, as
applicable, for the purpose of avoiding a default under the Agreement or the
Term Loan Facility, as applicable, shall not be considered a Reportable Event.

Reporting Trigger Period:  the period (a) commencing on the day that an Event of
Default occurs, or Availability is at any time less than the greater of (i) 25%
of the Revolver Commitments or (ii) $12,500,000; and (b) continuing until,
during each of the preceding 60 consecutive days, no Event of Default has
existed and Availability has been greater than (i) 25% of the Revolver
Commitments and (ii) $12,500,000.

Required Lenders: at least two Secured Parties that are not Affiliates holding
more than 50% of (a) the aggregate outstanding Revolver Commitments; or (b)
following termination of the Revolver Commitments, the aggregate outstanding
Revolver Loans and LC Obligations or, if all Revolver Loans and LC Obligations
have been Paid in Full, the aggregate remaining Obligations; provided, however,
that Revolver Commitments, Revolver Loans and other Obligations held by a
Defaulting Lender and its Affiliates shall be disregarded in making such
calculation, but any related Fronting Exposure shall be deemed held as a
Revolver Loan or LC





27




--------------------------------------------------------------------------------







Obligation by the Secured Party that funded the applicable Revolver Loan or
issued the applicable Letter of Credit.

Restricted Investment: any Investment by a Loan Party or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date; (b)
Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 9.2.7; and (d) Permitted Acquisitions.

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Loan Party to incur
or repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1(a), as hereafter modified pursuant to an Assignment and Acceptance
to which it is a party.  

“Revolver Commitments” means the aggregate amount of such commitments of all
Lenders.

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

Revolver Termination Date: July 30, 2019; provided, however, that, if such date
is not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.

Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans; plus (b)
the aggregate Stated Amount of outstanding Letters of Credit, except to the
extent Cash Collateralized by Borrowers.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Loan Party under a License.

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor thereto.

Sale and Leaseback Transaction: with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.





28




--------------------------------------------------------------------------------







Satisfactory Settlement: delivery to Agent of (a) the fully executed and
delivered Settlement Agreement, (b) evidence of the full and final payment of
the Settlement Amount to the appropriate Federal agencies on or prior to the
time specified in the Settlement Agreement (to the extent due on or prior to the
Closing Date), (c) evidence that the applicable Settlement Amount does not
exceed the applicable Settlement Cap and (d) evidence that the Borrower has
satisfactorily and timely complied with all other terms of the Settlement
Agreement (to the extent required to be complied with on or prior to the Closing
Date).

SEC: the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Loan Party or Affiliate of a Loan Party to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of a Loan Party shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender reasonably acceptable to Agent (it being understood and
agreed that BMO shall be deemed reasonably acceptable to Agent) or an Affiliate
of such Lender that is providing a Bank Product, provided such provider delivers
written notice to Agent, in form and substance satisfactory to Agent, within 10
days following the later of the Closing Date or creation of the Bank Product,
(i) describing the Bank Product and setting forth the maximum amount to be
secured by the Collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 11.13 and the provisions of the
Intercreditor Agreements as if it were a Lender.

Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.

Securities Act: the Securities Act of 1933, including all amendments thereto and
regulations promulgated thereunder.

Security Agreement: the Security and Pledge Agreement dated as of the date
hereof by the Loan Parties in favor of Agent, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

Security Documents: the Guaranties, Security Agreement, Mortgages, IP
Assignments, Deposit Account Control Agreements, each Joinder Agreement,
Insurance Assignment, any Mortgaged Property Support Documentation and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, a Loan Party.

Settlement Agreement: the written settlement agreement from the PBGC or such
other appropriate Federal agency(ies) settling all issues with respect to the
Pensions Matter and which may contain other terms and conditions as may be
reasonably acceptable to Agent and the Required Lenders.





29




--------------------------------------------------------------------------------







Settlement Amount: for any fiscal year, or all fiscal years in the aggregate,
the applicable amount required to be paid by Borrowers or their Subsidiaries
pursuant to the Settlement Agreement.

Settlement Cap: the amount set forth in the table below for any given fiscal
year or all fiscal years in the aggregate, as applicable:

Fiscal Year

Settlement Cap

2014

$7,500,000

2015

$8,500,000

2016

$6,000,000

2017

$7,000,000

2018

$7,000,000

Aggregate

$36,000,000


Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Sorg:  as defined in the preamble hereto.

Specified Loan Party: a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).

Specified Transaction: (a) any Permitted Acquisition, (b) an Upstream Payment
described in clause (c) of the definition thereof, or (c) any payment of any
Debt pursuant to Sections 9.2.8(c)(ii), (c)(iii) and (e)(ii).

Specified Transactions Test: with respect to any Specified Transaction, both
before and after giving pro forma effect to any such Specified Transaction, each
of the following is true: (a) no Default or Event of Default has occurred and is
continuing or would result therefrom and (b)





30




--------------------------------------------------------------------------------







either (i) Availability is at least equal to the greater of (x) 30% of the
Revolver Commitments or (y) $15,000,000 for each of the 30 days preceding and as
of the date of such Specified Transaction or (ii) (A) Availability is at least
equal to the greater of (x) 25% of the Revolver Commitments or (y) $12,500,000
for each of the 30 days preceding and as of the date of such Specified
Transaction and (B) the Fixed Charge Coverage Ratio both before and after giving
pro forma effect to such Specified Transaction is not less than 1.0 to 1.0,
whether or not a Financial Covenant Trigger Period exists.

Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance, whether or not then effective, that is provided
by the terms of the Letter of Credit or related LC Documents.

Subordinated Debt: Debt incurred by a Loan Party that is expressly subordinate
and junior in right of payment to Full Payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent.

Subsidiary: of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
Voting Stock is at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Wausau Paper.

Swap Obligations: with respect to a Loan Party, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Loan: the “Term Loan” made pursuant to and as defined in the Term Loan
Facility or any equivalent term used to describe the term loans made thereunder
and in connection therewith.

Term Loan Agent: means Bank of America, N. A., in its capacity as administrative
agent under the Term Loan Facility, and its successors and assigns.

Term Loan Documents: has the meaning assigned to the term “Term Loan Documents”
in the ABL/Term Loan Intercreditor Agreement.

Term Loan Facility: (i) that certain credit agreement, dated as of the date
hereof, as may be amended, amended and restated, modified or supplemented from
time to time in accordance with the terms hereof and of the ABL/Term Loan
Intercreditor Agreement, among the Loan Parties, the Term Loan Agent, the Term
Loan Lenders, and (ii) any other credit agreement, debt





31




--------------------------------------------------------------------------------







facility, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any Debt or other
financial accommodation that has been incurred to increase, extend (subject to
the limitations set forth herein and in the Intercreditor Agreements), replace
or refinance in whole or in part the Indebtedness and other obligations
outstanding under (x) the credit agreement referred to in clause (i) or (y) any
subsequent credit agreement, unless such agreement or instrument expressly
provides that it is not intended to be and is not a Term Loan Facility
hereunder, in any case, in accordance with the Intercreditor Agreements.  Any
reference to the Term Loan Facility hereunder shall be deemed a reference to any
Term Loan Facility then in existence.


Term Loan Lenders: has the meaning assigned to the term “Term Loan Lenders” in
the Intercreditor Agreements.

Term Loan Obligations: shall mean the “Secured Obligations” as such term is
defined in the Term Loan Facility or any equivalent term used to describe the
obligations arising thereunder and in connection therewith.

Term Loan Priority Collateral: has the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

UCC: the Uniform Commercial Code as in effect in the State of New York; provided
that, if perfection or the effect of perfection or non-perfection or the
priority of any security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

Unused Line Fee Rate: a per annum rate equal to (a) until the six month
anniversary of the Closing Date, 0.25% and (b) thereafter, (i) 0.375%, if
average daily Revolver Usage was 50% or less of the Revolver Commitments during
the preceding calendar month, or (b) 0.25%, if average daily Revolver Usage was
more than 50% of the Revolver Commitments during such month.

Upstream Payment: (a) a Distribution by a Subsidiary of a Loan Party to such
Loan Party, (b) a Distribution by a Loan Party to another Loan Party and (c) any
other Distribution so long as after giving effect to any such Distribution, the
Loan Parties shall be in compliance with the Specified Transactions Test in
connection therewith.

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Tax Compliance Certificate: as defined in Section 5.9.2(b)(iii).

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face





32




--------------------------------------------------------------------------------







amount, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, allowances or Taxes (including sales, excise or other taxes)
that have been or could be claimed by the Account Debtor or any other Person.

Wausau Paper:  as defined in the preamble hereto.

Wausau Mills:  as defined in the preamble hereto.

Wausau Timberland:  as defined in the preamble hereto.

Wausau Towel & Tissue:  as defined in the preamble hereto.

1.2.

Accounting Terms

.  Under the Loan Documents (except as otherwise specified therein), all
accounting terms shall be interpreted, all accounting determinations shall be
made, and all financial statements shall be prepared, in accordance with GAAP
applied on a basis consistent with the most recent audited financial statements
of Borrowers delivered to Agent before the Closing Date, except for any change
required or permitted by GAAP if Borrowers’ certified public accountants concur
in such change, the change is disclosed to Agent, and all relevant provisions of
the Loan Documents are amended in a manner satisfactory to Required Lenders to
take into account the effects of the change.

1.3.

Uniform Commercial Code.   As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
 “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Electronic Chattel Paper,” “Equipment,” “General Intangibles,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right” and “Supporting
Obligation.”

1.4.

Certain Matters of Construction.  The terms “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision.  Any pronoun used shall be deemed
to cover all genders.  In the computation of periods of time from a specified
date to a later specified date, “from” means “from and including,” and “to” and
“until” each mean “to but excluding.”  The terms “including” and “include” shall
mean “including, without limitation” and, for purposes of each Loan Document,
the parties agree that the rule of ejusdem generis shall not be applicable to
limit any provision.  Section titles appear as a matter of convenience only and
shall not affect the interpretation of any Loan Document.  All references to (a)
laws include all related regulations, interpretations, supplements, amendments
and successor provisions; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted by the Loan Documents); (c) any section mean, unless the
context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; (f) time of day mean time of day at Agent’s
notice address under Section 13.3.1; or (g) discretion of Agent, Issuing Bank or
any Lender mean the sole and absolute discretion of such Person.  All references





33




--------------------------------------------------------------------------------







to Value, Borrowing Base components, Revolver Loans, Letters of Credit,
Obligations and other amounts herein shall be denominated in Dollars, unless
expressly provided otherwise, and all determinations (including calculations of
Borrowing Base and financial covenants) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time.
 Borrowing Base calculations shall be consistent with historical methods of
valuation and calculation, and otherwise satisfactory to Agent (and not
necessarily calculated in accordance with GAAP).  The Loan Parties shall have
the burden of establishing any alleged negligence, misconduct or lack of good
faith by Agent, Issuing Bank or any Lender under any Loan Documents.  No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision.  Reference
to a Borrower’s or a Loan Party’s “knowledge” or similar concept means actual
knowledge of a Senior Officer, or knowledge that a Senior Officer would have
obtained if he or she had engaged in good faith and diligent performance of his
or her duties, including reasonably specific inquiries of employees or agents
and a good faith attempt to ascertain the matter.

SECTION 2.

CREDIT FACILITIES

2.1.

Revolver Commitment.

2.1.1.

Revolver Loans.  Each Lender agrees, severally on a Pro Rata basis up to its
Revolver Commitment, on the terms set forth herein, to make Revolver Loans to
Borrowers from time to time through the Commitment Termination Date.  The
Revolver Loans may be repaid and reborrowed as provided herein.  In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
Revolver Usage at such time plus the requested Revolver Loan would exceed the
Borrowing Base.

2.1.2.

Revolver Notes.  The Revolver Loans made by each Lender and interest accruing
thereon shall be evidenced by the records of Agent and such Lender.  At the
request of a Lender, Borrowers shall deliver a promissory note to such Lender,
evidencing its Revolver Loans.

2.1.3.

Use of Proceeds.  The proceeds of Revolver Loans shall be used by Borrowers
solely (a) to satisfy existing Debt (including, without limitation, Debt in
connection with the Existing Credit Agreement and the Existing Note Purchase
Agreement); (b) to pay fees and transaction expenses associated with the closing
of this credit facility; (c) to pay Obligations in accordance with this
Agreement; and (d) for lawful corporate purposes of Borrowers, including working
capital.  

2.1.4.

Voluntary Reduction or Termination of Revolver Commitments.

(a)

The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement.  Upon at least 30
days prior written notice to Agent at any time after the first Loan Year,
Borrowers may, at their option, terminate the Revolver Commitments and this
credit facility.  Any notice of termination given by





34




--------------------------------------------------------------------------------







Borrowers shall be irrevocable.  On the termination date, Borrowers shall make
Full Payment of all Obligations.

(b)

Borrowers may permanently reduce the Revolver Commitments, on a ratable basis
for all Lenders, upon at least 30 days prior written notice to Agent delivered
at any time after the First Loan Year, which notice shall specify the amount of
the reduction and shall be irrevocable once given.  Each reduction shall be in a
minimum amount of $1,000,000, or an increment of $1,000,000 in excess thereof.

2.1.5.

Overadvances.  If Revolver Usage exceeds the Borrowing Base (“Overadvance”) at
any time, the excess amount shall be payable by Borrowers on demand by Agent,
but all such Revolver Loans shall nevertheless constitute Obligations secured by
the Collateral and entitled to all benefits of the Loan Documents.  Agent may
require Lenders to honor requests for Overadvance Loans and to forbear from
requiring Borrowers to cure an Overadvance, (a) when no other Event of Default
is known to Agent, as long as (i) the Overadvance does not continue for more
than 30 consecutive days (and no Overadvance may exist for at least five
consecutive days thereafter before further Overadvance Loans are required), and
(ii) the Overadvance is not known by Agent to exceed $5,000,000; and (b)
regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance is not increased by more than $2,500,000 and does
not continue for more than 30 consecutive days.  In no event shall Overadvance
Loans be required that would cause Revolver Usage to exceed the aggregate
Revolver Commitments.  Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by Agent or Lenders of the Event of
Default caused thereby.  In no event shall any Borrower or other Loan Party be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.

2.1.6.

Protective Advances.  Agent shall be authorized, in its discretion, at any time
that any conditions in Section 6 are not satisfied, to make Base Rate Revolver
Loans (“Protective Advances”) (a) up to an aggregate amount of $2,500,000
outstanding at any time, if Agent deems such Revolver Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectability or
repayment of Obligations, as long as such Revolver Loans do not cause Revolver
Usage to exceed the aggregate Revolver Commitments; or (b) to pay any other
amounts chargeable to the Loan Parties under any Loan Documents, including
interest, costs, fees and expenses.  Lenders shall participate on a Pro Rata
basis in Protective Advances outstanding from time to time.  Required Lenders
may at any time revoke Agent’s authority to make further Protective Advances
under clause (a) by written notice to Agent.  Absent such revocation, Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.

2.2.

Letter of Credit Facility.

2.2.1.

Issuance of Letters of Credit.  Issuing Bank shall issue Letters of Credit from
time to time until 30 days prior to the Revolver Termination Date (or until the
Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:





35




--------------------------------------------------------------------------------







(a)

Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of Credit
is conditioned upon Issuing Bank’s receipt of a LC Application with respect to
the requested Letter of Credit, as well as such other instruments and agreements
as Issuing Bank may customarily require for issuance of a letter of credit of
similar type and amount.  Issuing Bank shall have no obligation to issue any
Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender.  If, in sufficient time to act, Issuing Bank receives written notice
from Agent or Required Lenders that a LC Condition has not been satisfied,
Issuing Bank shall not issue the requested Letter of Credit.  Prior to receipt
of any such notice, Issuing Bank shall not be deemed to have knowledge of any
failure of LC Conditions.

(b)

Letters of Credit may be requested by a Borrower to support obligations incurred
in the Ordinary Course of Business, or as otherwise approved by Agent.
 Increase, renewal or extension of a Letter of Credit shall be treated as
issuance of a new Letter of Credit, except that Issuing Bank may require a new
LC Application in its discretion.

(c)

Borrowers assume all risks of the acts, omissions or misuses of any Letter of
Credit by the beneficiary.  In connection with issuance of any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
 The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative.  Issuing Bank shall be fully subrogated to the rights and remedies
of each beneficiary whose claims against Borrowers are discharged with proceeds
of any Letter of Credit.

(d)

In connection with its administration of and enforcement of rights or remedies
under any Letters of Credit or LC Documents, Issuing Bank shall be entitled to
act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
 Issuing Bank may employ agents





36




--------------------------------------------------------------------------------







and attorneys-in-fact in connection with any matter relating to Letters of
Credit or LC Documents, and shall not be liable for the negligence or misconduct
of agents and attorneys-in-fact selected with reasonable care.

(e)

By their execution of this Agreement, the parties hereto agree that on the
Closing Date (without any further action by any Person), the Existing Letter of
Credit shall be deemed to have been issued under this Agreement and the rights
and obligations of the Issuing Bank and the account party thereunder shall be
subject to the terms hereof.

2.2.2.

Reimbursement; Participations.

(a)

If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrowers.  The obligation of Borrowers to reimburse Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary.  Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Revolver Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender shall fund its Pro Rata share of
such Borrowing whether or not the Revolver Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

(b)

Each Lender hereby irrevocably and unconditionally purchases from Issuing Bank,
without recourse or warranty, an undivided Pro Rata participation in all LC
Obligations outstanding from time to time.  Issuing Bank is issuing Letters of
Credit in reliance upon this participation.  If Borrowers do not make a payment
to Issuing Bank when due hereunder, Agent shall promptly notify Lenders and each
Lender shall within one Business Day after such notice pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment.  Upon
request by a Lender, Issuing Bank shall provide copies of Letters of Credit and
LC Documents in its possession at such time.

(c)

The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that a Loan Party may have with respect to any Obligations.  Issuing
Bank does not assume any





37




--------------------------------------------------------------------------------







responsibility for any failure or delay in performance or any breach by any
Borrower or other Person of any obligations under any LC Documents.  Issuing
Bank does not make to Lenders any express or implied warranty, representation or
guaranty with respect to any Letter of Credit, Collateral, LC Document or Loan
Party.  Issuing Bank shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties contained in, or for the
execution, validity, genuineness, effectiveness or enforceability of any LC
Documents; the validity, genuineness, enforceability, collectability, value or
sufficiency of any Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party.

(d)

No Issuing Bank Indemnitee shall be liable to any Lender or other Person for any
action taken or omitted to be taken in connection with any Letter of Credit or
LC Document except as a result of its gross negligence or willful misconduct.
 Issuing Bank may refrain from taking any action with respect to a Letter of
Credit until it receives written instructions (and in its discretion,
appropriate assurances) from the Lenders.

2.2.3.

Cash Collateral.  Subject to Section 2.1.5, if at any time (a) an Event of
Default exists, (b) the Commitment Termination Date has occurred, or (c) the
Revolver Termination Date is scheduled to occur within 20 Business Days, then
Borrowers shall, at Issuing Bank’s or Agent’s request, Cash Collateralize all
outstanding Letters of Credit.  Borrowers shall, at Issuing Bank’s or Agent’s
request at any time, Cash Collateralize the Fronting Exposure of any Defaulting
Lender.  If Borrowers fail to provide any Cash Collateral as required hereunder,
Lenders may (and shall upon direction of Agent) advance, as Revolver Loans, the
amount of Cash Collateral required (whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied).

2.2.4.

Resignation of Issuing Bank.  Issuing Bank may resign at any time upon notice to
Agent and Borrowers.  From the effective date of such resignation, Issuing Bank
shall have no obligation to issue, amend, renew, extend or otherwise modify any
Letter of Credit, but shall continue to have all rights and other obligations of
an Issuing Bank hereunder relating to any Letter of Credit issued by it prior to
such date.  Agent shall promptly appoint a replacement Issuing Bank, which, as
long as no Default or Event of Default exists, shall be reasonably acceptable to
Borrowers.

SECTION 3.

INTEREST, FEES AND CHARGES

3.1.

Interest

.  

3.1.1.

Rates and Payment of Interest

.  

(a)

The Obligations shall bear interest (i) if a Base Rate Revolver Loan, at the
Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Revolver Loan, at LIBOR for the applicable Interest Period, plus the
Applicable Margin; and (iii) if any other Obligation (including, to the extent
permitted by law, interest not paid when due), at the Base Rate in effect from
time to time, plus the Applicable Margin for Base Rate Revolver Loans.  





38




--------------------------------------------------------------------------------







(b)

During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment).  Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is fair and reasonable compensation for this.

(c)

Interest shall accrue from the date a Revolver Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers.  Interest accrued on the
Revolver Loans shall be due and payable in arrears, (i) on the first day of each
month; (ii) on any date of prepayment, with respect to the principal amount of
Revolver Loans being prepaid; and (iii) on the Commitment Termination Date.
 Interest accrued on any other Obligations shall be due and payable as provided
in the Loan Documents and, if no payment date is specified, shall be due and
payable on demand.  Notwithstanding the foregoing, interest accrued at the
Default Rate shall be due and payable on demand.

3.1.2.

Application of LIBOR to Outstanding Revolver Loans.

(a)

Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Revolver
Loans to, or to continue any LIBOR Revolver Loan at the end of its Interest
Period as, a LIBOR Revolver Loan.  During any Default or Event of Default, Agent
may (and shall at the direction of Required Lenders) declare that no Revolver
Loan may be made, converted or continued as a LIBOR Revolver Loan.  

(b)

Whenever Borrowers desire to convert or continue Revolver Loans as LIBOR
Revolver Loans, Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least two Business Days
before the requested conversion or continuation date.  Promptly after receiving
any such notice, Agent shall notify each Lender thereof.  Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Revolver Loans to be converted or continued, the conversion or continuation date
(which shall be a Business Day), and the duration of the Interest Period (which
shall be deemed to be 30 days if not specified).  If, upon the expiration of any
Interest Period for any LIBOR Revolver Loan, Borrowers shall have failed to
deliver a Notice of Conversion/Continuation, they shall be deemed to have
elected to convert such Revolver Loan into a Base Rate Revolver Loan.  Agent
does not warrant or accept responsibility for, nor shall it have any liability
with respect to, administration, submission or any other matter related to any
rate described in the definition of LIBOR.

3.1.3.

Interest Periods.  In connection with the making, conversion or continuation of
any LIBOR Revolver Loans, Borrowers shall select an interest period (“Interest
Period”) to apply, which interest period shall be 30, 60, 90 or 180 days (if
available from all Lenders); provided, however, that:

(a)

the Interest Period shall begin on the date the Revolver Loan is made or
continued as, or converted into, a LIBOR Revolver Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;





39




--------------------------------------------------------------------------------







(b)

if any Interest Period begins on a day for which there is no corresponding day
in the calendar month at its end or if such corresponding day falls after the
last Business Day of such month, then the Interest Period shall expire on the
last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c)

no Interest Period shall extend beyond the Revolver Termination Date.

3.1.4.

Interest Rate Not Ascertainable.  If, due to any circumstance affecting the
London interbank market, Agent determines that adequate and fair means do not
exist for ascertaining LIBOR on any applicable date or that any Interest Period
is not available on the basis provided herein, then Agent shall immediately
notify Borrowers of such determination.  Until Agent notifies Borrowers that
such circumstance no longer exists, the obligation of Lenders to make affected
LIBOR Revolver Loans shall be suspended and no further Revolver Loans may be
converted into or continued as such LIBOR Revolver Loans.

3.2.

Fees.

3.2.1.

Unused Line Fee.  Borrowers shall pay to Agent, for the Pro Rata benefit of
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
Revolver Commitments exceed the average daily Revolver Usage during any month.
 Such fee shall be payable in arrears, on the first day of each month and on the
Commitment Termination Date.

3.2.2.

LC Facility Fees.  Borrowers shall pay (a) to Agent, for the Pro Rata benefit of
Lenders, a fee equal to the Applicable Margin in effect for LIBOR Revolver Loans
times the average daily Stated Amount of Letters of Credit, which fee shall be
payable monthly in arrears, on the first day of each month; (b) to Agent, for
its own account, a fronting fee equal to 0.125% per annum on the Stated Amount
of each Letter of Credit, which fee shall be payable monthly in arrears, on the
first day of each month; and (c) to Issuing Bank, for its own account, all
customary charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred.  During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum.

3.2.3.

Fee Letters.  Borrowers shall pay all fees set forth in the Fee Letter and any
other fee letter executed in connection with this Agreement.

3.3.

Computation of Interest, Fees, Yield Protection.  All interest, as well as fees
and other charges calculated on a per annum basis, shall be computed for the
actual days elapsed, based on a year of 360 days.  Each determination by Agent
of any interest, fees or interest rate hereunder shall be final, conclusive and
binding for all purposes, absent manifest error.  All fees shall be fully earned
when due and shall not be subject to rebate, refund or proration.  All fees
payable under Section 3.2 are compensation for services and are not, and shall
not be deemed to be, interest or any other charge for the use, forbearance or





40




--------------------------------------------------------------------------------







detention of money.  A certificate as to amounts payable by the Loan Parties
under Section 3.4, 3.6, 3.7, 3.9 or 5.8, submitted to Borrower Agent by Agent or
the affected Lender shall be final, conclusive and binding for all purposes,
absent manifest error, and the Loan Parties shall pay such amounts to the
appropriate party within 10 days following receipt of the certificate.

3.4.

Reimbursement Obligations.  The Loan Parties shall pay all Extraordinary
Expenses promptly upon request.  The Loan Parties shall also reimburse Agent for
all reasonable out-of-pocket legal, accounting, appraisal, consulting, and other
fees, costs and expenses incurred by it in connection with (a) negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (b) administration of and actions relating to any Collateral, Loan
Documents and transactions contemplated thereby, including any actions taken to
perfect or maintain priority of Agent’s Liens on any Collateral, to maintain any
insurance required hereunder or to verify Collateral; and (c) subject to the
limits of Section 9.1.1(b), each inspection, audit or appraisal with respect to
any Loan Party or Collateral, whether prepared by Agent’s personnel or a third
party.  All legal, accounting and consulting fees shall be charged to the Loan
Parties by Agent’s professionals at their full hourly rates, regardless of any
alternative fee arrangements that Agent, any Lender or any of their Affiliates
may have with such professionals that otherwise might apply to this or any other
transaction.  The Loan Parties acknowledge that counsel may provide Agent with a
benefit (such as a discount, credit or accommodation for other matters) based on
counsel’s overall relationship with Agent, including fees paid hereunder.  If,
for any reason (including inaccurate reporting in any Borrower Materials), it is
determined that a higher Applicable Margin should have applied to a period than
was actually applied, then the proper margin shall be applied retroactively and
the Loan Parties shall immediately pay to Agent, for the ratable benefit of
Lenders, an amount equal to the difference between the amount of interest and
fees that would have accrued using the proper margin and the amount actually
paid.  All amounts payable by the Loan Parties under this Section shall be due
on demand.

3.5.

Illegality.  If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Revolver Loans, or to determine or charge interest rates based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Revolver Loans or to convert
Base Rate Revolver Loans to LIBOR Revolver Loans shall be suspended until such
Lender notifies Agent that the circumstances giving rise to such determination
no longer exist.  Upon delivery of such notice, Borrowers shall prepay or, if
applicable, convert all LIBOR Revolver Loans of such Lender to Base Rate
Revolver Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Revolver Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such LIBOR
Revolver Loans.  Upon any such prepayment or conversion, Borrowers shall also
pay accrued interest on the amount so prepaid or converted.





41




--------------------------------------------------------------------------------







3.6.

Inability to Determine Rates.  Agent will promptly notify Borrower Agent and
Lenders if, in connection with any Revolver Loan or request for a Revolver Loan,
(a) Agent determines that (i) Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable Revolver Loan amount
or Interest Period, or (ii) adequate and reasonable means do not exist for
determining LIBOR for the Interest Period; or (b) Agent or Required Lenders
determine for any reason that LIBOR for the Interest Period does not adequately
and fairly reflect the cost to Lenders of funding the Revolver Loan.
 Thereafter, Lenders’ obligations to make or maintain affected LIBOR Revolver
Loans and utilization of the LIBOR component (if affected) in determining Base
Rate shall be suspended until Agent (upon instruction by Required Lenders)
withdraws the notice.  Upon receipt of such notice, Borrower Agent may revoke
any pending request for a LIBOR Revolver Loan or, failing that, will be deemed
to have requested a Base Rate Revolver Loan.

3.7.

Increased Costs; Capital Adequacy.

3.7.1.

Increased Costs Generally.  If any Change in Law shall:

(a)

impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;

(b)

subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Revolver Loan, Letter of
Credit, Revolver Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(c)

impose on any Lender, Issuing Bank or interbank market any other condition, cost
or expense affecting any Revolver Loan, Letter of Credit, participation in LC
Obligations, Revolver Commitment or Loan Document;

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Revolver Loan or Revolver Commitment, or converting to or
continuing any interest option for a Revolver Loan, or to increase the cost to a
Lender or Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
a Lender or Issuing Bank hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Issuing Bank, Borrowers will pay to
it such additional amount(s) as will compensate it for the additional costs
incurred or reduction suffered.

3.7.2.

Capital Requirements.  If a Lender or Issuing Bank determines that a Change in
Law affecting such Lender or Issuing Bank or any Lending Office of such Lender
or such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s,





42




--------------------------------------------------------------------------------







Issuing Bank’s or holding company’s capital as a consequence of this Agreement,
or such Lender’s or Issuing Bank’s Revolver Commitments, Revolver Loans, Letters
of Credit or participations in LC Obligations or Revolver Loans, to a level
below that which such Lender, Issuing Bank or holding company could have
achieved but for such Change in Law (taking into consideration its policies with
respect to capital adequacy), then from time to time Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amounts as will
compensate it or its holding company for the reduction suffered.

3.7.3.

Mandatory Costs.  If any Lender or Issuing Bank incurs Mandatory Costs
attributable to any Obligation, Borrowers shall pay such Mandatory Costs to it
from time to time and the payment amount shall be expressed as a percentage rate
per annum on the applicable Obligation.

3.7.4.

LIBOR Revolver Loan Reserves.  If any Lender is required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits, Borrowers shall pay additional interest to such Lender on
each LIBOR Revolver Loan equal to the costs of such reserves allocated to the
Revolver Loan by the Lender (as determined by it in good faith, which
determination shall be conclusive).  The additional interest shall be due and
payable on each interest payment date for the Revolver Loan; provided, however,
that if the Lender notifies Borrower Agent (with a copy to Agent) of the
additional interest less than 10 days prior to the interest payment date, then
such interest shall be payable 10 days after Borrower Agent’s receipt of the
notice.

3.7.5.

Compensation.  Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but the Loan Parties shall not be
required to compensate a Lender or Issuing Bank for any increased costs or
reductions suffered more than nine months (plus any period of retroactivity of
the Change in Law giving rise to the demand) prior to the date that the Lender
or Issuing Bank notifies Borrower Agent of the applicable Change in Law and of
such Lender’s or Issuing Bank’s intention to claim compensation therefor.

3.8.

Mitigation.  If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if the Loan Parties are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.8, then at the request of Borrower Agent, such Lender shall use reasonable
efforts to designate a different Lending Office or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
the need for such notice or reduce amounts payable or to be withheld in the
future, as applicable; and (b) would not subject the Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to it or unlawful.
 The Loan Parties shall pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

3.9.

Funding Losses.  If for any reason (a) any Borrowing conversion or continuation
of a LIBOR Revolver Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a





43




--------------------------------------------------------------------------------







LIBOR Revolver Loan occurs on a day other than the end of its Interest Period,
(c) Borrowers fail to repay a LIBOR Revolver Loan when required hereunder, or
(d) a Lender (other than a Defaulting Lender) is required to assign a LIBOR
Revolver Loan prior to the end of its Interest Period pursuant to Section 12.4,
then Borrowers shall pay to Agent its customary administrative charge and to
each Lender all resulting losses and expenses, including loss of anticipated
profits and any loss, expense or fee arising from redeployment of funds or
termination of match funding.  For purposes of calculating amounts payable under
this Section, each Lender shall be deemed to have funded a LIBOR Revolver Loan
by a matching deposit or other borrowing in the London interbank market for a
comparable amount and period, whether or not the Revolver Loan was in fact so
funded.

3.10.

Maximum Interest.  Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”).  If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers.  In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the maximum rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest; (b)
exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

SECTION 4.

LOAN ADMINISTRATION

4.1.

Manner of Borrowing and Funding Revolver Loans.

4.1.1.

Notice of Borrowing.

(a)

Whenever Borrowers desire funding of Revolver Loans, Borrower Agent shall give
Agent a Notice of Borrowing.  Such notice must be received by Agent by 11:00
a.m. (i) on the requested funding date, in the case of Base Rate Revolver Loans,
and (ii) at least two Business Days prior to the requested funding date, in the
case of LIBOR Revolver Loans.  Notices received after such time shall be deemed
received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable and shall specify (A) the amount of the Borrowing, (B) the requested
funding date (which must be a Business Day), (C) whether the Borrowing is to be
made as a Base Rate Revolver Loan or LIBOR Revolver Loan, and (D) in the case of
a LIBOR Revolver Loan, the applicable Interest Period (which shall be deemed to
be 30 days if not specified).

(b)

Unless payment is otherwise made by Borrowers, the becoming due of any
Obligation (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a





44




--------------------------------------------------------------------------------







request for a Base Rate Revolver Loan on the due date, in the amount due and the
Revolver Loan proceeds shall be disbursed as direct payment of such Obligation.
 In addition, Agent may, at its option, charge such amount against any
operating, investment or other account of a Borrower maintained with Agent or
any of its Affiliates.

(c)

If a Borrower maintains a disbursement account with Agent or any of its
Affiliates, then presentation for payment in the account of a Payment Item when
there are insufficient funds to cover it shall be deemed to be a request for a
Base Rate Revolver Loan on the presentation date, in the amount of the Payment
Item.  Proceeds of the Revolver Loan may be disbursed directly to the account.

4.1.2.

Fundings by Lenders.  Except for Borrowings to be made as Swingline Loans, Agent
shall endeavor to notify Lenders of each Notice of Borrowing (or deemed request
for a Borrowing) by 1:00 p.m. on the proposed funding date for a Base Rate
Revolver Loan or by 3:00 p.m. at least two Business Days before a proposed
funding of a LIBOR Revolver Loan.  Each Lender shall fund its Pro Rata share of
a Borrowing in immediately available funds not later than 3:00 p.m. on the
requested funding date, unless Agent’s notice is received after the times
provided above, in which case Lender shall fund its Pro Rata share by 11:00 a.m.
on the next Business Day.  Subject to its receipt of such amounts from Lenders,
Agent shall disburse the Borrowing proceeds as directed by Borrower Agent.
 Unless Agent shall have received (in sufficient time to act) written notice
from a Lender that it does not intend to fund its share of a Borrowing, Agent
may assume that such Lender has deposited or promptly will deposit its share
with Agent, and Agent may disburse a corresponding amount to Borrowers.  If a
Lender’s share of a Borrowing or of a settlement under Section 4.1.3(b) is not
received by Agent, then Borrowers agree to repay to Agent on demand the amount
of such share, together with interest thereon from the date disbursed until
repaid, at the rate applicable to the Borrowing.

4.1.3.

Swingline Loans; Settlement.

(a)

To fulfill any request for a Base Rate Revolver Loan hereunder, Agent may in its
discretion advance Swingline Loans to Borrowers, up to an aggregate outstanding
amount of $5,000,000.  Swingline Loans shall constitute Revolver Loans for all
purposes, except that payments thereon shall be made to Agent for its own
account until Lenders have funded their participations therein as provided
below.

(b)

Settlement of Revolver Loans, including Swingline Loans, among Lenders and Agent
shall take place on a date determined from time to time by Agent (but at least
weekly), on a Pro Rata basis in accordance with the Settlement Report delivered
by Agent to Lenders.  Between settlement dates, Agent may in its discretion
apply payments on Revolver Loans to Swingline Loans, regardless of any
designation by Borrowers or any provision herein to the contrary.  Each Lender
hereby purchases, without recourse or warranty, an undivided Pro Rata
participation in all Swingline Loans outstanding from time to time until
settled.  If a Swingline Loan cannot be settled among Lenders, whether due to a
Loan Party’s Insolvency Proceeding or for any other reason, each Lender shall
pay the amount of its participation in the Revolver Loan to Agent, in
immediately available funds, within one Business Day after Agent’s request
therefor.  Lenders’ obligations to make settlements and to fund participations
are absolute, irrevocable and unconditional, without offset, counterclaim or
other defense, and





45




--------------------------------------------------------------------------------







whether or not the Revolver Commitments have terminated, an Overadvance exists
or the conditions in Section 6 are satisfied.

4.1.4.

Notices.  Borrowers may request, convert or continue Revolver Loans, select
interest rates and transfer funds based on telephonic or e-mailed instructions
to Agent.  Borrowers shall confirm each such request by prompt delivery to Agent
of a Notice of Borrowing or Notice of Conversion/Continuation, if applicable,
but if it differs materially from the action taken by Agent or Lenders, the
records of Agent and Lenders shall govern.  Neither Agent nor any Lender shall
have any liability for any loss suffered by a Borrower as a result of Agent or
any Lender acting upon its understanding of telephonic or e-mailed instructions
from a person believed in good faith by Agent or any Lender to be a person
authorized to give such instructions on a Borrower’s behalf.

4.2.

Defaulting Lender

.  Notwithstanding anything herein to the contrary:

4.2.1.

Reallocation of Pro Rata Share; Amendments.  For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Revolver Loans and Letters of Credit (including existing
Swingline Loans, Protective Advances and LC Obligations), Agent may in its
discretion reallocate Pro Rata shares by excluding the Revolver Commitments and
Revolver Loans of a Defaulting Lender from the calculation of such shares.  A
Defaulting Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 13.1.1(c).

4.2.2.

Payments; Fees.  Agent may, in its discretion, receive and retain any amounts
payable to a Defaulting Lender under the Loan Documents, and a Defaulting Lender
shall be deemed to have assigned to Agent such amounts until all Obligations
owing to Agent, non-Defaulting Lenders and other Secured Parties have been paid
in full.  Agent may use such amounts to cover the Defaulting Lender’s defaulted
obligations, to Cash Collateralize such Lender’s Fronting Exposure, to readvance
the amounts to Borrowers or to repay Obligations.  A Lender shall not be
entitled to receive any fees accruing hereunder during the period in which it is
a Defaulting Lender, and the unfunded portion of its Revolver Commitment shall
be disregarded for purposes of calculating the unused line fee under Section
3.2.1.  If any LC Obligations owing to a Defaulted Lender are reallocated to
other Lenders, fees attributable to such LC Obligations under Section 3.2.2
shall be paid to such Lenders.  Agent shall be paid all fees attributable to LC
Obligations that are not reallocated.

4.2.3.

Status; Cure

.  Agent may determine in its discretion that a Lender constitutes a Defaulting
Lender and the effective date of such status shall be conclusive and binding on
all parties, absent manifest error.  Borrowers, Agent and Issuing Bank may agree
in writing that a Lender has ceased to be a Defaulting Lender, whereupon Pro
Rata shares shall be reallocated without exclusion of the reinstated Lender’s
Revolver Commitments and Revolver Loans, and the Revolver Usage and other
exposures under the Revolver Commitments shall be reallocated among Lenders and
settled by Agent (with appropriate payments by the reinstated Lender, including
payment of any breakage costs for reallocated LIBOR Revolver Loans) in
accordance with the readjusted Pro Rata shares.  Unless expressly agreed by
Borrowers, Agent and Issuing Bank, no reinstatement of a Defaulting Lender shall
constitute a waiver or release of





46




--------------------------------------------------------------------------------







claims against such Lender.  The failure of any Lender to fund a Revolver Loan,
to make a payment in respect of LC Obligations or otherwise to perform
obligations hereunder shall not relieve any other Lender of its obligations
under any Loan Document, and no Lender shall be responsible for default by
another Lender.

4.3.

Number and Amount of LIBOR Revolver Loans; Determination of Rate

.  Each Borrowing of LIBOR Revolver Loans when made shall be in a minimum amount
of $1,000,000, plus an increment of $100,000 in excess thereof. No more than 5
Borrowings of LIBOR Revolver Loans may be outstanding at any time, and all LIBOR
Revolver Loans having the same length and beginning date of their Interest
Periods shall be aggregated together and considered one Borrowing for this
purpose. Upon determining LIBOR for any Interest Period requested by Borrowers,
Agent shall promptly notify Borrowers thereof by telephone or electronically
and, if requested by Borrowers, shall confirm any telephonic notice in writing.

4.4.

Borrower Agent

.  Each Borrower hereby designates Wausau Paper (“Borrower Agent”) as its
representative and agent for all purposes under the Loan Documents, including
requests for and receipt of Revolver Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, delivery of Borrower
Materials, payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender.  Borrower Agent hereby accepts such appointment.  Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any Notice of Borrowing) delivered by
Borrower Agent on behalf of any Borrower.  Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower.  Each of Agent, Issuing Bank and Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for all purposes under the
Loan Documents.  Each Borrower agrees that any notice, election, communication,
delivery, representation, agreement, action or undertaking on its behalf by
Borrower Agent shall be binding upon and enforceable against it.

4.5.

One Obligation

.  The Revolver Loans, LC Obligations and other Obligations constitute one
general obligation of Borrowers and are secured by Agent’s Lien on all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.

4.6.

Effect of Termination

.  On the effective date of the termination of all Revolver Commitments, the
Obligations shall be immediately due and payable, and each Secured Bank Product
Provider may terminate its Bank Products.  Until Full Payment of the
Obligations, all undertakings of Borrowers contained in the Loan Documents shall
continue, and Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents.  Agent shall not be required to
terminate its Liens unless it receives Cash Collateral





47




--------------------------------------------------------------------------------







or a written agreement, in each case satisfactory to it, protecting Agent and
Lenders from dishonor or return of any Payment Item previously applied to the
Obligations.  Sections 2.2, 3.4, 3.6, 3.7, 3.9, 5.4, 5.8, 5.9, 11, 13.2, this
Section, and each indemnity or waiver given by a Loan Party or Lender in any
Loan Document, shall survive Full Payment of the Obligations.

SECTION 5.

PAYMENTS

5.1.

General Payment Provisions.  All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 12:00 noon on the due date.  Any payment after such time shall be
deemed made on the next Business Day.  Any payment of a LIBOR Revolver Loan
prior to the end of its Interest Period shall be accompanied by all amounts due
under Section 3.9.  Borrowers agree that Agent shall have the continuing,
exclusive right to apply and reapply payments and proceeds of Collateral against
the Obligations, in such manner as Agent deems advisable, but whenever possible,
any prepayment of Revolver Loans shall be applied first to Base Rate Revolver
Loans and then to LIBOR Revolver Loans.

5.2.

Repayment of Revolver Loans.  Revolver Loans shall be due and payable in full on
the Revolver Termination Date, unless payment is sooner required hereunder.
 Revolver Loans may be prepaid from time to time, without penalty or premium.
 Subject to Section 2.1.5, if an Overadvance exists at any time, Borrowers
shall, on the sooner of Agent’s demand or the first Business Day after any
Borrower has knowledge thereof, repay Revolver Loans in an amount sufficient to
reduce Revolver Usage to the Borrowing Base.  If any Disposition includes the
Disposition of Accounts or Inventory, Borrowers shall apply Net Proceeds to
repay Revolver Loans equal to the greater of (a) the net book value of such
Accounts and Inventory, or (b) the reduction in the Borrowing Base resulting
from the Disposition.

5.3.

Payment of Other Obligations.  Obligations other than Revolver Loans, including
LC Obligations and Extraordinary Expenses, shall be paid by Borrowers as
provided in the Loan Documents or, if no payment date is specified, on demand.

5.4.

Marshaling; Payments Set Aside.  None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Loan Party or against any
Obligations.  If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or a Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then
the Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.





48




--------------------------------------------------------------------------------







5.5.

Application and Allocation of Payments.

5.5.1.

Application.  Payments made by the Loan Parties hereunder shall be applied (a)
first, as specifically required hereby; (b) second, to Obligations then due and
owing; (b) third, to other Obligations specified by Borrowers; and (c) fourth,
as determined by Agent in its discretion.

5.5.2.

Post-Default Allocation.  Subject to the terms of the Intercreditor Agreements
and notwithstanding anything in any Loan Document to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by the Loan Parties, realization on Collateral, setoff or otherwise,
shall be allocated as follows:

(a)

first, to all fees, indemnification, costs and expenses, including Extraordinary
Expenses, owing to Agent;

(b)

second, to all amounts owing to Agent on Swingline Loans, Protective Advances,
and Revolver Loans and participations that a Defaulting Lender has failed to
settle or fund;

(c)

third, to all amounts owing to Issuing Bank;

(d)

fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;

(e)

fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;

(f)

sixth, to Cash Collateralize all LC Obligations;

(g)

seventh, to all Revolver Loans, and to Secured Bank Product Obligations arising
under Hedge Agreements (including Cash Collateralization thereof) up to the
amount of Reserves existing therefor;

(h)

eighth, to all other Secured Bank Product Obligations; and

(i)

last, to all remaining Obligations.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories.  If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category.  Monies and proceeds
obtained from a Loan Party shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Loan Parties to preserve the allocations in any applicable
category.  Agent shall have no obligation to calculate the amount of any Secured
Bank Product Obligation and may request a reasonably detailed calculation
thereof from a Secured Bank Product Provider.  If the provider fails to deliver
the calculation within five days following request, Agent may assume the amount
is zero.  The allocations set forth in this Section are solely to determine the
rights and priorities





49




--------------------------------------------------------------------------------







among Secured Parties, and may be changed by agreement of the affected Secured
Parties, without the consent of any Loan Party.  This Section is not for the
benefit of or enforceable by any Loan Party, and each Borrower irrevocably
waives the right to direct the application of any payments or Collateral
proceeds subject to this Section.

5.5.3.

Erroneous Application.  Agent shall not be liable for any application of amounts
made by it in good faith and, if any such application is subsequently determined
to have been made in error, the sole recourse of any Lender or other Person to
which such amount should have been made shall be to recover the amount from the
Person that actually received it (and, if such amount was received by a Secured
Party, the Secured Party agrees to return it).

5.6.

Dominion Account.  The ledger balance in the main Dominion Account as of the end
of a Business Day shall be applied to the Obligations at the beginning of the
next Business Day, during any Dominion Trigger Period.  If a credit balance
results from such application, it shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers as long as no Default or
Event of Default exists.

5.7.

Account Stated.  Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder.  Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder.  Entries made in a loan account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.8.

Taxes.

5.8.1.

Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a)

All payments of Obligations by the Loan Parties shall be made without deduction
or withholding for any Taxes, except as required by Applicable Law.  If
Applicable Law (as determined by Agent in its discretion) requires the deduction
or withholding of any Tax from any such payment by Agent or a Loan Party, then
Agent or such Loan Party shall be entitled to make such deduction or withholding
based on information and documentation provided pursuant to Section 5.9.

(b)

If Agent or any Loan Party is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then (i)
Agent shall pay the full amount that it determines is to be withheld or deducted
to the relevant Governmental Authority pursuant to the Code, and (ii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be





50




--------------------------------------------------------------------------------







increased as necessary so that the Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(c)

If Agent or any Loan Party is required by any Applicable Law other than the Code
to withhold or deduct Taxes from any payment, then (i) Agent or such Loan Party,
to the extent required by Applicable Law, shall timely pay the full amount to be
withheld or deducted to the relevant Governmental Authority, and (ii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.

5.8.2.

Payment of Other Taxes.  Without limiting the foregoing, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.

5.8.3.

Tax Indemnification.  

(a)

Each Loan Party shall indemnify and hold harmless, on a joint and several basis,
each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Each Loan
Party shall indemnify and hold harmless Agent against any amount that a Lender
or Issuing Bank fails for any reason to pay indefeasibly to Agent as required
pursuant to this Section.  Each Loan Party shall make payment within 10 days
after demand for any amount or liability payable under this Section.  A
certificate as to the amount of such payment or liability delivered to a Loan
Party by a Lender or Issuing Bank (with a copy to Agent), or by Agent on its own
behalf or on behalf of any Recipient, shall be conclusive absent manifest error.

(b)

Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Agent against any Indemnified Taxes attributable to such Lender or
Issuing Bank (but only to the extent the Loan Parties have not already paid or
reimbursed Agent therefor and without limiting the Loan Parties’ obligation to
do so), (ii) Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to maintain a Participant register as
required hereunder, and (iii) Agent and the Loan Parties, as applicable, against
any Excluded Taxes attributable to such Lender or Issuing Bank, in each case,
that are payable or paid by Agent or a Loan Party in connection with any
Obligations, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  Each Lender and Issuing
Bank shall make payment within 10 days after demand for any amount or liability
payable under this Section.  A certificate as to the amount of such payment or
liability delivered to any Lender or Issuing Bank by Agent shall be conclusive
absent manifest error.

5.8.4.

Evidence of Payments.  If Agent or a Loan Party pays any Taxes pursuant to this
Section, then upon request, Agent shall deliver to Borrower Agent or Borrower
Agent shall deliver to Agent, respectively, a copy of a receipt issued by the
appropriate





51




--------------------------------------------------------------------------------







Governmental Authority evidencing the payment, a copy of any return required by
Applicable Law to report the payment, or other evidence of payment reasonably
satisfactory to Agent or Borrower Agent, as applicable.

5.8.5.

Treatment of Certain Refunds.  Unless required by Applicable Law, at no time
shall Agent have any obligation to file for or otherwise pursue on behalf of a
Lender or Issuing Bank, nor have any obligation to pay to any Lender or Issuing
Bank, any refund of Taxes withheld or deducted from funds paid for the account
of a Lender or Issuing Bank.  If a Recipient determines in its discretion that
it has received a refund of any Taxes as to which it has been indemnified by the
Loan Parties or with respect to which a Loan Party has paid additional amounts
pursuant to this Section, it shall pay the Loan Parties an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Loan Parties with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Parties agree,
upon request by the Recipient, to repay the amount paid over to the Loan Parties
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient if the Recipient is required to repay
such refund to the Governmental Authority.  Notwithstanding anything herein to
the contrary, no Recipient shall be required to pay any amount to the Loan
Parties if such payment would place the Recipient in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  In no event shall Agent or any
Recipient be required to make its tax returns (or any other information relating
to its taxes that it deems confidential) available to any Loan Party or other
Person.

5.8.6.

Survival.  Each party’s obligations under Sections 5.8 and 5.9 shall survive the
resignation or replacement of Agent or any assignment of rights by or
replacement of a Lender or Issuing Bank, the termination of the Revolver
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations.

5.9.

Lender Tax Information.

5.9.1.

Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrower Agent and Agent properly completed and executed
documentation reasonably requested by Borrower Agent or Agent as will permit
such payments to be made without or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by Borrower Agent or Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by Borrower Agent or Agent to enable them to determine whether such
Lender is subject to backup withholding or information reporting requirements.
 Notwithstanding the foregoing, such documentation (other than documentation
described in Sections 5.9.2(a), (b) and (d)) shall not be required if a Lender
reasonably believes delivery of the documentation would subject it to any
material unreimbursed cost or expense or would materially prejudice its legal or
commercial position.





52




--------------------------------------------------------------------------------







5.9.2.

Documentation.  Without limiting the foregoing, if any Borrower is a U.S.
Person,

(a)

Any Lender that is a U.S. Person shall deliver to Borrower Agent and Agent on or
prior to the date on which such Lender becomes a Lender hereunder (and from time
to time thereafter upon reasonable request of Borrower Agent or Agent), executed
originals of IRS Form W-9, certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(b)

Any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to Borrower Agent and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrower Agent or Agent), whichever of the following is applicable:

(i)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party, (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty, and (y) with respect to other payments
under the Loan Documents, IRS Form W-8BEN establishing an exemption from or
reduction of U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii)

executed originals of IRS Form W-8ECI;

(iii)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Loan Party within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN; or

(iv)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate in form satisfactory to Agent, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

(c)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to Borrower Agent and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrower Agent or Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with





53




--------------------------------------------------------------------------------







such supplementary documentation as may be prescribed by Applicable Law to
permit the Loan Parties and Agent to determine the withholding or deduction
required to be made; and

(d)

if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrower Agent and
Agent at the time(s) prescribed by law and otherwise as reasonably requested by
Borrower Agent or Agent such documentation prescribed by Applicable Law
(including Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower Agent or Agent as may be
necessary for them to comply with their obligations under FATCA and to determine
that such Lender has complied with its obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (d), “FATCA” shall include any amendments made to FATCA after the
date hereof.

5.9.3.

Redelivery of Documentation.  If any form or certification previously delivered
by a Lender pursuant to this Section expires or becomes obsolete or inaccurate
in any respect, such Lender shall promptly update the form or certification or
notify Borrower Agent and Agent in writing of its inability to do so.

5.10.

Nature and Extent of Each Borrower’s Liability.

5.10.1.

Joint and Several Liability.  Each Borrower and each other Loan Party agrees
that it is jointly and severally liable for, and absolutely and unconditionally
guarantees to Agent and Lenders the prompt payment and performance of, all
Obligations, except its Excluded Swap Obligations.  Each Borrower and each other
Loan Party agrees that its guaranty obligations hereunder constitute a
continuing guaranty of payment and not of collection, that such obligations
shall not be discharged until Full Payment of the Obligations, and that such
obligations are absolute and unconditional, irrespective of (a) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any Obligations or Loan Document, or any other document,
instrument or agreement to which any Loan Party is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section) or any other Loan Document, or any waiver, consent or indulgence of any
kind by Agent or any Lender with respect thereto; (c) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for any Obligations or any action, or the absence of any
action, by Agent or any Lender in respect thereof (including the release of any
security or guaranty); (d) the insolvency of any Loan Party; (e) any election by
Agent or any Lender in an Insolvency Proceeding for the application of Section
1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien by any
other Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code
or otherwise; (g) the disallowance of any claims of Agent or any Lender against
any Loan Party for the repayment of any Obligations under Section 502 of the
Bankruptcy Code or otherwise; or (h) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except Full Payment of the Obligations.

5.10.2.

Waivers.  





54




--------------------------------------------------------------------------------







(a)

Each Loan Party expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Loan Party, other Person
or security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Loan Party.  Each Loan Party waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of Obligations and waives, to the maximum extent permitted by law,
any right to revoke any guaranty of Obligations as long as it is a Loan Party.
 It is agreed among each Loan Party, Agent and Lenders that the provisions of
this Section 5.10 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, Agent and Lenders would decline to
make Revolver Loans and issue Letters of Credit.  Each Loan Party acknowledges
that its guaranty pursuant to this Section is necessary to the conduct and
promotion of its business, and can be expected to benefit such business.

(b)

Agent and Lenders may, in their discretion, pursue such rights and remedies as
they deem appropriate, including realization upon Collateral (including any Real
Estate) by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section 5.10.  If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Loan Party or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each Loan
Party consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Loan Party might
otherwise have had.  Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Loan Party shall not impair any other Loan Party’s obligation to pay
the full amount of the Obligations.  Each Loan Party waives all rights and
defenses arising out of an election of remedies, such as nonjudicial foreclosure
with respect to any security for Obligations, even though that election of
remedies destroys such Loan Party’s rights of subrogation against any other
Person.  Agent may bid Obligations, in whole or part, at any foreclosure,
trustee or other sale, including any private sale, and the amount of such bid
need not be paid by Agent but shall be credited against the Obligations.  The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral, and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.10, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Agent or any Lender might otherwise
be entitled but for such bidding at any such sale.

5.10.3.

Extent of Liability; Contribution.  

(a)

Notwithstanding anything herein to the contrary, each Loan Party’s liability
under this Section 5.10 shall not exceed the greater of (i) all amounts for
which such Loan Party is primarily liable, as described in clause (c) below, and
(ii) such Loan Party’s Allocable Amount.

(b)

If any Loan Party makes a payment under this Section 5.10 of any Obligations
(other than amounts for which such Loan Party is primarily liable) (a “Guarantor





55




--------------------------------------------------------------------------------







Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Loan Party, exceeds the amount that such Loan
Party would otherwise have paid if each Loan Party had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Loan Party’s Allocable Amount bore to the total Allocable Amounts of all
the Loan Parties, then such Loan Party shall be entitled to receive contribution
and indemnification payments from, and to be reimbursed by, each other Loan
Party for the amount of such excess, ratably based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.  The
“Allocable Amount” for any Loan Party shall be the maximum amount that could
then be recovered from such Loan Party under this Section 5.10 without rendering
such payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.

(c)

Section 5.10.3(a) shall not limit the liability of any Loan Party to pay or
guarantee Revolver Loans made directly or indirectly to it (including Revolver
Loans advanced hereunder to any other Person and then re-loaned or otherwise
transferred to, or for the benefit of, such Loan Party), LC Obligations relating
to Letters of Credit issued to support its business, Secured Bank Product
Obligations incurred to support its business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such Loan
Party shall be primarily liable for all purposes hereunder.  Agent and Lenders
shall have the right, at any time in their discretion, to condition Revolver
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Loan Party and to restrict the disbursement and use of
Revolver Loans and Letters of Credit to a Loan Party based on that calculation.

(d)

Each Loan Party that is a Qualified ECP when its guaranty of or grant of Lien as
security for a Swap Obligation becomes effective hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP’s obligations and undertakings
under this Section 5.10 voidable under any applicable fraudulent transfer or
conveyance act).  The obligations and undertakings of each Qualified ECP under
this Section shall remain in full force and effect until Full Payment of all
Obligations.  Each Loan Party intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Loan Party for
all purposes of the Commodity Exchange Act.

5.10.4.

Joint Enterprise.  Each Borrower has requested that Agent and Lenders make this
credit facility available to Borrowers on a combined basis, in order to finance
Borrowers’ business most efficiently and economically.  Borrowers’ business is a
mutual and collective enterprise, and the successful operation of each Borrower
is dependent upon the successful performance of the integrated group.  Borrowers
believe that consolidation of their credit facility will enhance the borrowing
power of each Borrower and ease administration of the facility, all to their
mutual advantage.  Borrowers acknowledge that Agent’s and Lenders’ willingness
to extend credit and to administer the Collateral on a combined basis hereunder
is done solely as an accommodation to Borrowers and at Borrowers’ request.  Each
other Loan





56




--------------------------------------------------------------------------------







Party, as a direct or indirect owner or Subsidiary of one or more Borrowers
shall receive substantial direct and indirect benefit from the consolidation of
the credit facility of Borrowers.  All of the Loan Parties acknowledge and agree
that Agent’s and Lenders’ willingness to extend credit to Borrowers and to
administer the Collateral on a combined basis is conditioned on the foregoing
agreement of the Loan Parties to be jointly and severally liable therefor.

5.10.5.

Subordination.  Each Loan Party hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Loan Party, howsoever arising, to the Full Payment of its Obligations.

SECTION 6.

CONDITIONS PRECEDENT

6.1.

Conditions Precedent to Initial Revolver Loans.  In addition to the conditions
set forth in Section 6.2, Lenders shall not be required to fund any requested
Revolver Loan, issue any Letter of Credit, or otherwise extend credit to
Borrowers hereunder, until the date (“Closing Date”) that each of the following
conditions has been satisfied:

(a)

Each Loan Document (other than each Mortgage and any related Mortgaged Property
Support Documents, which shall be received within the time specified in Section
9.1.17) shall have been duly executed and delivered to Agent by each of the
signatories thereto, and each Loan Party shall be in compliance with all terms
thereof.

(b)

Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral such Liens having the priority
set forth in the Intercreditor Agreements, as well as UCC and Lien searches and
other evidence satisfactory to Agent that such Liens are the only Liens upon the
Collateral, except Permitted Liens.

(c)

(i) Agent shall have received, in form and substance satisfactory to Agent, (x)
flood hazard certificates and evidence of flood insurance, both as required by
The National Flood Insurance Reform Act of 1994, as amended, and as required by
Agent, and (y) the information required to be delivered pursuant to Schedule
8.1.20 and (ii) completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each parcel of Real Estate
that will be Mortgaged Property pursuant to the terms hereof (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by each Loan Party relating thereto).

(d)

Subject to Section 9.1.17, Agent shall have received duly executed agreements
establishing each Dominion Account and related lockbox, in form and substance,
and with financial institutions, satisfactory to Agent.

(e)

Agent shall have received certificates, in form and substance satisfactory to
it, from a knowledgeable Senior Officer of Borrower Agent certifying that, after
giving effect to the initial Revolver Loans and transactions hereunder, (i) each
Loan Party is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 8





57




--------------------------------------------------------------------------------







are true and correct; and (iv) each Loan Party has complied with all agreements
and conditions to be satisfied by it under the Loan Documents.

(f)

Agent shall have received a certificate of a duly authorized officer of each
Loan Party, certifying (i) that attached copies of such Loan Party’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; (iii) to the title, name and signature of each
Person authorized to sign the Loan Documents; and (iv) that attached copies of
such Loan Party’s certificate(s) of good standing required be delivered pursuant
to clause (h) below are true and complete, and in full force and effect.  Agent
may conclusively rely on this certificate until it is otherwise notified by the
applicable Loan Party in writing.

(g)

Agent shall have received a written opinion of Ruder Ware, L.L.S.C., as well as
any local counsel to the Loan Parties or Agent (including, without limitation,
New York, local counsel), in form and substance satisfactory to Agent.

(h)

Agent shall have received copies of the charter documents of each Loan Party,
certified by the Secretary of State or other appropriate official of such Loan
Party’s jurisdiction of organization.  Agent shall have received good standing
certificates for each Loan Party, issued by the Secretary of State or other
appropriate official of such Loan Party’s jurisdiction of organization and each
jurisdiction where such Loan Party’s conduct of business or ownership of
Property necessitates qualification.

(i)

Agent shall have received pdfs of the following along with evidence that the
Term Loan Agent has received: (i) original stock certificates or other
certificates evidencing the Pledged Equity, together with an undated stock (or
equivalent) power for each such certificate duly executed in blank by the
registered owner thereof (in each case, to the extent certificated) and (ii)
each original promissory note pledged pursuant to the Security Documents, if
any, together with an undated endorsement for each such promissory note duly
executed in blank by the holder thereof.

(j)

Agent shall have received copies of policies or certificates of insurance for
the insurance policies carried by the Loan Parties, together with endorsements
naming Agent as lender’s loss payee and providing at least 30 days’ prior
written notice of cancellation of such policies, all in compliance with the Loan
Documents and in form and substance satisfactory to Agent.

(k)

Agent shall have completed its business, financial and legal due diligence of
the Loan Parties, including a roll-forward of its previous field examination,
with results satisfactory to Agent.  No material adverse change, in the opinion
of Agent, in the business, assets, properties, operations, condition or
prospects of any Loan Party or in the quality, quantity or value of any
Collateral shall have occurred since December 31, 2013.





58




--------------------------------------------------------------------------------







(l)

Borrowers shall have paid all fees and expenses to be paid to Agent and Lenders
on the Closing Date (including, without limitation, the fees and expense of
their legal counsel).

(m)

Agent shall have received a Borrowing Base Certificate prepared as of June 30,
2014.  Upon giving effect to the initial funding of Revolver Loans and issuance
of Letters of Credit, and the payment by Borrowers of all fees and expenses
incurred in connection herewith and in connection with the Term Loan Facility as
well as any payables stretched beyond their customary payment practices,
Availability shall be at least $40,000,000.

(n)

Agent shall have received evidence that the Term Loan Lenders have issued Term
Loans in the aggregate principal amount of $175,000,000 to the Borrowers and an
executed copy of the Term Loan Documents, together with a certificate of a
Senior Officer of the Borrower Agent certifying that each such document is a
true, correct, and complete copy thereof;

(o)

The Loan Parties shall provide satisfactory evidence to Agent that no action,
suit, investigation, litigation or proceeding pending or threatened in any court
or before any arbitrator or governmental instrumentality that in Agent’s
discretion (i) could reasonably be expected to result in a Material Adverse
Effect; or (ii) could reasonably be expected to materially and adversely affect
this Agreement or the transactions contemplated hereby.

(p)

Agent shall have received, in form and substance satisfactory to it (i)
financial projections (prepared on a monthly basis for the twelve-month period
following the Closing Date and annual projections for the term of this
Agreement) of the Loan Parties and their Subsidiaries evidencing the Loan
Parties’ ability to comply with the financial covenants set forth in Section 9.3
hereof (ii) interim financial statements for the Loan Parties and their
Subsidiaries as of a date not more than 30 days prior to the Closing Date.

(q)

Agent shall be satisfied with each Loan Party’s capital structure and Debt as of
the Closing Date, including Agent’s receipt of satisfactory evidence that each
Loan Party is adequately capitalized, that the fair saleable value of each Loan
Party’s assets exceeds its liabilities on the Closing Date and that each Loan
Party has sufficient working capital to pay its debts as they become due.

(r)

Agent shall have received satisfactory evidence that each Loan Party has
received all governmental and third party consents and approvals as shall be
necessary in connection with this Agreement and the Term Loan Facility and the
transactions contemplated hereby and thereby.

(s)

Agent shall have received satisfactory evidence (including, without limitation,
a payoff letter) that the Existing Credit Agreement and the Existing Note
Purchase Agreement have been, or concurrently with the Closing Date are being,
terminated (other than the Existing Letter of Credit) and all Liens securing
obligations under the Existing Credit Agreement and the Existing Note Purchase
Agreement, if any, have been, or concurrently with the Closing Date are being,
released.

(t)

Agent’s shall have received a satisfactory appraisal of each Borrower’s
Inventory.





59




--------------------------------------------------------------------------------







(u)

Agent shall be satisfied with all environmental aspects relating to the Loan
Parties, including, without limitation, documents indicating compliance with all
applicable federal and state Environmental Laws and all environmental reports as
may be required by Agent.

(v)

Agent shall have received evidence of the Satisfactory Settlement.

6.2.

Conditions Precedent to All Credit Extensions.  Agent, Issuing Bank and Lenders
shall not be required to fund any Revolver Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

(a)

No Default or Event of Default shall exist at the time of, or result from, such
funding, issuance or grant;

(b)

The representations and warranties of each Loan Party in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

(c)

All conditions precedent in any other Loan Document shall be satisfied;

(d)

No event shall have occurred or circumstance exist that has or could reasonably
be expected to have a Material Adverse Effect; and

(e)

With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrowers for funding of a Revolver Loan,
issuance of a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.

SECTION 7.

COLLATERAL ADMINISTRATION

7.1.

Borrowing Base Certificates.  By the 15th day of each month, Borrowers shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Certificate prepared as of the close of business of the previous month, and
at such other times as Agent may request; provided, that, notwithstanding the
foregoing, during any Reporting Trigger Period, Borrower Agent shall deliver
such Borrowing Base Certificates prepared as of the close of business each
previous Friday, not later than the following Wednesday after each such Friday.
 All calculations of Availability in any Borrowing Base Certificate shall
originally be made by





60




--------------------------------------------------------------------------------







Borrowers and certified by a Senior Officer, provided that Agent may from time
to time review and adjust any such calculation (a) to reflect its reasonable
estimate of declines in value of any ABL Priority Collateral, due to collections
received in the Dominion Account or otherwise; (b) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting ABL
Priority Collateral; and (c) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Availability
Reserve.

7.2.

Administration of Accounts.

7.2.1.

Records and Schedules of Accounts.  Each Loan Party shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request.  Each Loan Party shall also provide to Agent, on or before the 15th day
of each month, a detailed aged trial balance of all Accounts as of the end of
the preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
 If Accounts in an aggregate face amount of $250,000 or more cease to be
Eligible Accounts, the Loan Parties shall notify Agent of such occurrence
promptly (and in any event within one Business Day) after any Loan Party has
knowledge thereof.  Upon the reasonable request of any Lender, Agent shall
provide such Lender with copies of any documentation delivered to Agent pursuant
to Section 7.2.

7.2.2.

Taxes. If an Account of any Loan Party includes a charge for any Taxes, Agent is
authorized, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of such Loan Party and to charge the Loan Parties
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from the Loan Parties or with respect to any
Collateral.

7.2.3.

Account Verification.  Whether or not a Default or Event of Default exists,
Agent shall have the right at any time, in the name of Agent, any designee of
Agent or any Loan Party, to verify the validity, amount or any other matter
relating to any Accounts of the Loan Parties by mail, telephone or otherwise.
 The Loan Parties shall cooperate fully with Agent in an effort to facilitate
and promptly conclude any such verification process.  Notwithstanding the
foregoing, if no Default or Event of Default exists, Agent shall be limited to
conducting no more than three such verifications of Accounts in any Loan Year.

7.2.4.

Maintenance of Dominion Account.  Each Loan Party shall maintain each of its
Dominion Accounts pursuant to lockbox or other arrangements acceptable to Agent.
 Subject to Section 9.1.17, each Loan Party shall obtain a Deposit Account
Control Agreement from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
which may be exercised by Agent during any Dominion Trigger Period, requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges.  If a Dominion Account is not maintained with
Bank of America, Agent





61




--------------------------------------------------------------------------------







may, during any Dominion Trigger Period, require immediate transfer of all funds
in such account to a Dominion Account maintained with Bank of America.  Agent
and Lenders assume no responsibility to the Loan Parties for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank.

7.2.5.

Proceeds of Collateral

.  Each Loan Party shall request in writing and otherwise take all necessary
steps to ensure that all payments on Accounts or otherwise relating to ABL
Priority Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account).  If any Loan Party or Subsidiary receives cash
or Payment Items with respect to any ABL Priority Collateral, it shall hold same
in trust for Agent and promptly (not later than the next Business Day) deposit
same into a Dominion Account.

7.3.

Inventory.

  

7.3.1.

Records and Reports of Inventory.  Each Loan Party shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may request.  Each
Loan Party shall conduct a physical inventory at least once per calendar year
(and on a more frequent basis if requested by Agent when an Event of Default
exists) and periodic Inventory counts consistent with historical practices, and
shall provide to Agent a report based on each such inventory and count promptly
upon completion thereof, together with such supporting information as Agent may
request.  Agent may participate in and observe each physical count.

7.3.2.

Returns of Inventory.  No Loan Party shall return any Inventory to a supplier,
vendor or other Person, whether for cash, credit or otherwise, unless (a) such
return is in the Ordinary Course of Business; (b) no Default, Event of Default
or Overadvance exists or would result therefrom; (c) Agent is promptly notified
if the aggregate Value of all Inventory returned in any month exceeds $500,000;
and (d) any payment received by a Loan Party for a return is promptly remitted
to Agent for application to the Obligations.

7.3.3.

Acquisition, Sale and Maintenance.  No Loan Party shall acquire or accept any
Inventory on consignment or approval, and shall take all steps to assure that
all Inventory is produced in accordance with Applicable Law, including the FLSA.
 No Loan Party shall sell any Inventory on consignment or approval or any other
basis under which the customer may return or require a Loan Party to repurchase
such Inventory.  The Loan Parties shall use, store and maintain all Inventory
with reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law, and shall make current rent
payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located.

7.4.

Deposit Accounts





62




--------------------------------------------------------------------------------







Schedule 7.4 sets forth all Deposit Accounts maintained by the Loan Parties,
including all Dominion Accounts.  Each Loan Party shall take all actions
necessary to establish Agent’s control of each such Deposit Account (other than
an account exclusively used for payroll, payroll taxes or employee benefits, or
an account containing not more than $10,000 at any time).  Each Loan Party shall
be the sole account holder of each Deposit Account and shall not allow any other
Person (other than Agent) to have control over a Deposit Account or any Property
deposited therein.  Each Loan Party shall promptly notify Agent of any opening
or closing of a Deposit Account and, with the consent of Agent, will amend
Schedule 7.4 to reflect same.

7.5.

General Provisions.

7.5.1.

Location of Collateral.  All tangible items of Collateral, other than Inventory
in transit, shall at all times be kept by the Loan Parties at the business
locations set forth, as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Section 9.1.2, in
Schedule 7.5.1, except that the Loan Parties may (a) make sales or other
Dispositions of Collateral in accordance with Section 9.2.6; and (b) move
Collateral to another location in the United States, upon 30 Business Days prior
written notice to Agent.

7.5.2.

Insurance of Collateral; Condemnation Proceeds.

(a)

Each Loan Party shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best rating of at least A,
unless otherwise approved by Agent in its discretion) satisfactory to Agent.
 All proceeds, to the extent arising out of the ABL Priority Collateral, under
each policy shall be payable to Agent.  From time to time upon request, the Loan
Parties shall deliver to Agent the originals or certified copies of its
insurance policies and updated flood plain searches.  Unless Agent shall agree
otherwise, each policy shall include satisfactory endorsements (i) showing Agent
as loss payee; (ii) requiring 30 days prior written notice to Agent in the event
of cancellation of the policy for any reason whatsoever; and (iii) specifying
that the interest of Agent shall not be impaired or invalidated by any act or
neglect of any Loan Party or the owner of the Property, nor by the occupation of
the premises for purposes more hazardous than are permitted by the policy.  If
any Loan Party fails to provide and pay for any insurance, Agent may, at its
option, but shall not be required to, procure the insurance and charge the Loan
Parties therefor.  Each Loan Party agrees to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies.  While no Event of
Default exists, the Loan Parties may settle, adjust or compromise any insurance
claim, as long as the proceeds, to the extent arising out of the ABL Priority
Collateral, are delivered to Agent.  If an Event of Default exists, only Agent
shall be authorized to settle, adjust and compromise such claims related to the
ABL Priority Collateral.

(b)

Any proceeds of insurance (other than proceeds from workers’ compensation or D&O
insurance) and any awards arising from condemnation of any ABL Priority
Collateral shall be paid to Agent.  Any such proceeds or awards that relate to
the ABL Priority Collateral shall be applied to payment of the Revolver Loans,
and then to other Obligations.  





63




--------------------------------------------------------------------------------







7.5.3.

Protection of Collateral.  All expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping any Collateral, all Taxes payable
with respect to any Collateral (including any sale thereof), and all other
payments required to be made by Agent to any Person to realize upon any
Collateral, shall be borne and paid by the Loan Parties.  Agent shall not be
liable or responsible in any way for the safekeeping of any Collateral, for any
loss or damage thereto (except for reasonable care in its custody while
Collateral is in Agent’s actual possession), for any diminution in the value
thereof, or for any act or default of any warehouseman, carrier, forwarding
agency or other Person whatsoever, but the same shall be at the Loan Parties’
sole risk.

7.5.4.

Defense of Title.  Each Loan Party shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.

7.6.

Power of Attorney.  Each Loan Party hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Loan Party’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section.  Agent,
or Agent’s designee, may, without notice and in either its or a Loan Party’s
name, but at the cost and expense of the Loan Parties:

(a)

Endorse a Loan Party’s name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into Agent’s possession or control;
and

(b)

During an Event of Default, (i) notify any Account Debtors of the assignment of
their Accounts, demand and enforce payment of Accounts by legal proceedings or
otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral; (v)
prepare, file and sign a Loan Party’s name to a proof of claim or other document
in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Loan Party, and notify postal authorities to deliver any such
mail to an address designated by Agent; (vii) endorse any Chattel Paper,
Document, Instrument, bill of lading, or other document or agreement relating to
any Accounts, Inventory or other Collateral; (viii) use a Loan Party’s
stationery and sign its name to verifications of Accounts and notices to Account
Debtors; (ix) use information contained in any data processing, electronic or
information systems relating to Collateral; (x) make and adjust claims under
insurance policies; (xi) take any action as may be necessary or appropriate to
obtain payment under any letter of credit, banker’s acceptance or other
instrument for which a Loan Party is a beneficiary; and (xii) take all other
actions as Agent deems appropriate to fulfill any Loan Party’s obligations under
the Loan Documents.





64




--------------------------------------------------------------------------------







SECTION 8.

REPRESENTATIONS AND WARRANTIES

8.1.

General Representations and Warranties.  To induce Agent and Lenders to enter
into this Agreement and to make available the Revolver Commitments, Revolver
Loans and Letters of Credit, each Loan Party represents and warrants that:

8.1.1.

Existence, Qualification and Power.  Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Applicable Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.  The copy of the Organic Documents of each Loan Party provided
to Agent pursuant to the terms of this Agreement is a true and correct copy of
each such document, each of which is valid and in full force and effect.

8.1.2.

Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organic Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Applicable Law.

8.1.3.

Governmental Authorization; Other Consents.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance of the Liens created under the
Security Documents (including having the priority set forth in the ABL/Term Loan
Intercreditor Agreement) or (d) the exercise by Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Security Documents, other than (i) authorizations, approvals,
actions, notices and filings which have been duly obtained and (ii) filings to
perfect the Liens created by the Security Documents.





65




--------------------------------------------------------------------------------







8.1.4.

Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity.

8.1.5.

Capital Structure; Loan Parties.  

(a)

Schedule 8.1.5(a) shows, as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Section 9.1.2, for each
Loan Party and Subsidiary, its name, jurisdiction of organization, authorized
and issued Equity Interests, and, solely with respect to each Subsidiary,
holders of the Subsidiary’s Equity Interests, and agreements binding on such
holders with respect to such Subsidiary’s Equity Interests.  Except as disclosed
on Schedule 8.1.5(a), in the five years preceding the Closing Date, no Loan
Party or Subsidiary has acquired substantially all the assets of any other
Person or been the surviving entity in a merger or combination.  Each Loan Party
has good title to its Equity Interests in its Subsidiaries, subject only to
Agent’s Lien and the Term Loan Agent’s Lien, and all such Equity Interests are
duly issued, fully paid and non-assessable.  Except with respect to certain
compensatory grants under Wausau Paper’s stock incentive plans, there are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Loan Party or Subsidiary.

(b)

Set forth on Schedule 8.1.5(b) is a complete and accurate list of all Loan
Parties, showing as of the Closing Date, or as of the last date such Schedule
was required to be updated in accordance with Section 9.1.2, (as to each Loan
Party) (i) the exact legal name, (ii) any former legal names of such Loan Party
in the four (4) months prior to the Closing Date, (iii) the jurisdiction of its
incorporation or organization, as applicable, (iv) the type of organization, (v)
the jurisdictions in which such Loan Party is qualified to do business, (vi) the
address of its chief executive office, (vii) the address of its principal place
of business, (viii) its U.S. federal taxpayer identification number or, in the
case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation or organization, (ix) the organization
identification number, (x) ownership information (e.g. publicly held or if
private or partnership, the owners and partners of each of the Loan Parties) and
(xi) the industry or nature of business of such Loan Party

8.1.6.

Title to Properties; Priority of Liens.  Each Loan Party and Subsidiary has good
and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens.  Each Loan Party and Subsidiary has
paid and discharged all lawful claims that, if unpaid, could become a Lien on
its Properties, other than Permitted Liens.  All Liens of Agent in the ABL
Priority Collateral are duly perfected, first priority Liens and all Liens of
Agent in the Term Loan Priority Collateral are duly perfected Liens having the
priority set forth in the Intercreditor Agreements,





66




--------------------------------------------------------------------------------







in each case, subject only to Permitted Liens that are expressly allowed to have
priority over Agent’s Liens.

8.1.7.

Accounts.  Agent may rely, in determining which Accounts are Eligible Accounts,
on all statements and representations made by the Loan Parties with respect
thereto.  Each Loan Party warrants, with respect to each Account at the time it
is shown as an Eligible Account in a Borrowing Base Certificate, that:

(a)

it is genuine and in all respects what it purports to be, and is not evidenced
by a judgment;

(b)

it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;

(c)

it is for a sum certain, maturing as stated in the invoice covering such sale, a
copy of which has been furnished or is available to Agent on request;

(d)

it is not subject to any offset, Lien (other than Agent’s Lien and Term Loan
Agent’s Lien), deduction, defense, dispute, counterclaim or other adverse
condition except as arising in the Ordinary Course of Business and disclosed to
Agent; and it is absolutely owing by the Account Debtor, without contingency in
any respect;

(e)

no purchase order, agreement, document or Applicable Law restricts assignment of
the Account to Agent (regardless of whether, under the UCC, the restriction is
ineffective), and the applicable Loan Party is the sole payee or remittance
party shown on the invoice;

(f)

no extension, compromise, settlement, modification, credit, deduction or return
has been authorized with respect to the Account, except discounts or allowances
granted in the Ordinary Course of Business for prompt payment that are reflected
on the face of the invoice related thereto and in the reports submitted to Agent
hereunder; and

(g)

to the best of the Loan Parties’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Loan Party’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.

8.1.8.

Financial Statements.  The consolidated and consolidating balance sheets, and
related statements of income, cash flow and shareholders equity, of the Loan
Parties and Subsidiaries that have been and are hereafter delivered to Agent and
Lenders, are prepared in accordance with GAAP, and fairly present the financial
positions and results of operations of the Loan Parties and Subsidiaries at the
dates and for the periods indicated.  All projections delivered from time to
time to Agent and Lenders have been prepared in good faith, based on reasonable





67




--------------------------------------------------------------------------------







assumptions in light of the circumstances at such time.  Since December 31,
2013, there has been no change in the condition, financial or otherwise, of any
Loan Party or Subsidiary that could reasonably be expected to have a Material
Adverse Effect.  No financial statement delivered to Agent or Lenders at any
time contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading.  Each
Loan Party and Subsidiary is Solvent.

8.1.9.

Surety Obligations.  No Loan Party or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

8.1.10.

Taxes.  Each Loan Party and its Subsidiaries have filed all federal, state and
other material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect, nor is there any tax sharing agreement applicable to
any Loan Party or any Subsidiary. The filing and recording of any and all
documents required to perfect the security interests granted to Agent (for the
ratable benefit of the Secured Parties) will not result in any documentary,
stamp or other taxes.

8.1.11.

Brokers.  There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

8.1.12.

Intellectual Property; Licenses, Etc.  Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.  To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any of
its Subsidiaries infringes upon any rights held by any other Person.  No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

8.1.13.

Governmental Approvals.  Each Loan Party and Subsidiary has, is in compliance
with, and is in good standing with respect to, all Governmental Approvals
necessary to conduct its business and to own, lease and operate its Properties.
 All necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and the Loan Parties and Subsidiaries have complied with all foreign
and domestic laws with respect to the shipment and importation of any goods or
Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.





68




--------------------------------------------------------------------------------







8.1.14.

Compliance with Laws.  Each Loan Party and each Subsidiary thereof is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.  No Inventory has
been produced in violation of the FLSA.

8.1.15.

Environmental Compliance.  

(a)

The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)

None of the properties currently owned or operated by any Loan Party or any of
its Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or is adjacent to any such
property; there are no and never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries, except, in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c)

Neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law that could reasonably be expected to result in material liability to any
Loan Party or any of its Subsidiaries; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.  

8.1.16.

Burdensome Contracts.  No Loan Party or Subsidiary is a party or subject to any
contract, agreement or charter restriction that could reasonably be expected to
have a Material Adverse Effect.  No Loan Party or Subsidiary is party or subject
to any Restrictive Agreement, except the Term Loan Documents and as shown on
Schedule 8.1.16.  No





69




--------------------------------------------------------------------------------







such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by a Loan Party.

8.1.17.

Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Subsidiary or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

8.1.18.

No Defaults.  Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

8.1.19.

ERISA.

(a)

Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Applicable Laws.  Each Pension Plan that
is intended to be a qualified plan under Section 401(a) of the Code has received
a favorable determination letter or is subject to a favorable opinion letter
from the IRS to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the IRS
to be exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the IRS.  To the
best knowledge of the Loan Parties, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

(b)

There are no pending or, to the best knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)

(i) Other than Wausau Paper’s cessation of operations at its Brokaw, Wisconsin
facility on February 10, 2012, no ERISA Event has occurred, and no Loan Party
nor any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan or Multiemployer Plan; (ii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and no Loan Party nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iii) no Loan Party nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums or with respect to the Pensions Matter, and there are no
premium payments which have become due that are unpaid; (iv) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that





70




--------------------------------------------------------------------------------







could be subject to Section 4069 or Section 4212(c) of ERISA; (v) no Pension
Plan has been terminated by the plan administrator thereof nor by the PBGC, and
no event or circumstance has occurred or exists that could reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan (other than with respect to the Pensions Matter); and
(vi) no PBGC Enforcement Action has occurred.

(d)

Neither any Loan Party nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (i) on the Closing Date, those listed on
Schedule 8.1.19 hereto and (ii) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

8.1.20.

Insurance; Casualty, Etc.  

(a)

The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the Loan
Parties, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.  The general liability, casualty, property,
terrorism and business interruption insurance coverage of the Loan Parties as in
effect on the Closing Date, and as of the last date such Schedule was required
to be updated in accordance with Section 9.1.2, is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 8.1.20
and such insurance coverage complies with the requirements set forth in this
Agreement and the other Loan Document.

(b)

Neither the businesses nor the Properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

8.1.21.

Trade Relations.  There exists no actual or threatened termination, limitation
or modification of any business relationship between any Loan Party or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of such Loan
Party or Subsidiary.  There exists no condition or circumstance that could
reasonably be expected to impair the ability of any Loan Party or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.

8.1.22.

Labor Relations.  There are no Multiemployer Plans, and, except as set forth on
Schedule 8.1.22, there are no collective bargaining agreements, covering the
employees of any Loan Party or any of its Subsidiaries as of the Closing Date.
 Neither any Loan Party nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five (5) years
preceding the Closing Date.

8.1.23.

Payable Practices.  No Loan Party or Subsidiary has made any material change in
its historical accounts payable practices from those in effect on the Closing
Date.





71




--------------------------------------------------------------------------------







8.1.24.

Not a Regulated Entity.  No Loan Party is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

8.1.25.

Margin Stock.  No Loan Party or Subsidiary is engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No Revolver Loan proceeds or Letters
of Credit will be used by the Loan Parties to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.

8.1.26.

Sanctions Concerns and Anti-Corruption Laws.  

(a)

No Loan Party, nor any Subsidiary, nor, to the best knowledge of any Loan Party,
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity  that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions or (ii)
located, organized or resident in a Designated Jurisdiction.

(b)

The Loan Parties and their Subsidiaries have conducted their business in
compliance with applicable anti-corruption laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

8.1.27.

Collateral Representations.

(a)

The provisions of the Security Documents are effective to create in favor of
Agent for the benefit of the Secured Parties a legal, valid and enforceable Lien
(subject to Permitted Liens) on all right, title and interest of the respective
Loan Parties in the Collateral described therein, in each case having the
priority set forth in the ABL/Term Loan Intercreditor Agreement and prior and
superior in right to any other person (except with respect to Permitted Liens).
 Except for filings completed prior to the Closing Date and as contemplated
hereby and by the Security Documents, no filing or other action will be
necessary to perfect or protect such Liens.

(b)

Set forth on Schedule 8.1.27(b), as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 9.1.2, is a
list of all registered or issued Intellectual Property (including all
applications for registration and issuance) owned by each Loan Party or that
each Loan Party has the right to (including the name/title, current owner,
registration or application number, and registration or application date and
such other information as reasonably requested by Agent.

(c)

Set forth on Schedule 8.1.27(c), as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 9.1.2, is a
description of all Documents, Instruments, and Tangible Chattel Paper of the
Loan Parties (including the Loan Parties owning such Document, Instrument and
Tangible Chattel Paper and such other information as reasonably requested by
Agent).





72




--------------------------------------------------------------------------------







(d)

Set forth on Schedule 8.1.27(d), as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 9.1.2, is a
description of all Electronic Chattel Paper and Letter-of-Credit Rights of the
Loan Parties, including the name of (i) the applicable Loan Party, (B) in the
case of Electronic Chattel Paper, the account debtor and (C) in the case of
Letter-of-Credit Rights, the issuer or nominated person, as applicable.

(e)

Set forth on Schedule 8.1.27(e), as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 9.1.2, is a
description of all Commercial Tort Claims of the Loan Parties (detailing such
Commercial Tort Claim in such detail as reasonably requested by Agent).

(f)

Set forth on Schedule 8.1.27(f), as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 9.1.2, is a
list of (i) all Pledged Equity and (ii) all other Equity Interests required to
be pledged to Agent pursuant to the Security Documents (in each case, detailing
the Grantor (as defined in the Security Agreement), the Person whose Equity
Interests are pledged, the number of shares of each class of Equity Interests,
the certificate number and percentage ownership of outstanding shares of each
class of Equity Interests and the class or nature of such Equity Interests (i.e.
voting, non-voting, preferred, etc.).

(g)

Set forth on Schedule 8.1.27(g), as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 9.1.2, is a
list of all Mortgaged Properties (including (i) the name of Loan Party owning
(or leasing) such Mortgaged Property, (ii) the number of buildings located on
such Mortgaged Property, (iii) the property address, (iv) the city, county,
state and zip code which such Mortgaged Property is located and (v) an
indication if such location is leased or owned, and if leased, the name of the
owner).

(h)

Set forth on Schedule 8.1.27(h), as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 9.1.2, is a
complete and accurate list of all Material Contracts of the Loan Parties and
their Subsidiaries.

8.1.28.

Regulation H.  No Mortgaged Property is a Flood Hazard Property unless Agent
shall have received the following: (a) the applicable Loan Party’s written
acknowledgment of receipt of written notification from Agent (i) as to the fact
that such Mortgaged Property is a Flood Hazard Property, (ii) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (iii) such other flood hazard
determination forms, notices and confirmations thereof as requested by Agent and
(b) copies of insurance policies or certificates of insurance of the applicable
Loan Party evidencing flood insurance reasonably satisfactory to Agent and
naming Agent as loss payee on behalf of the Lenders.  All flood hazard insurance
policies required hereunder have been obtained and remain in full force and
effect, and the premiums thereon have been paid in full.

8.1.29.

Senior Debt.  The Obligations (including, without limitation, the Guarantee of
each Guarantor under the Loan Documents) constitute senior secured Debt of each
Loan Party (subject to the lien priorities set forth in the Intercreditor
Agreements).





73




--------------------------------------------------------------------------------







8.2.

Complete Disclosure.  Each Loan Party has disclosed to Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

SECTION 9.

COVENANTS AND CONTINUING AGREEMENTS

9.1.

Affirmative Covenants.  As long as any Revolver Commitments or Obligations are
outstanding, each Loan Party shall, and shall cause each Subsidiary to:

9.1.1.

Inspections; Appraisals.

(a)

Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Loan Party or Subsidiary, inspect, audit and make
extracts from any Loan Party’s or Subsidiary’s books and records, and discuss
with its officers, employees, agents, advisors and independent accountants such
Loan Party’s or Subsidiary’s business, financial condition, assets, prospects
and results of operations.  Lenders may participate in any such visit or
inspection, at their own expense.  Neither Agent nor any Lender shall have any
duty to any Loan Party to make any inspection, nor to share any results of any
inspection, appraisal or report with any Loan Party.  Each Loan Party
acknowledges that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and no Loan Party shall be entitled to rely upon
them.

(b)

Reimburse Agent for all charges, costs and expenses of Agent in connection with
(i) examinations of any Loan Party’s books and records or any other financial or
Collateral matters as Agent deems appropriate, up to 2 times (or, during any
Reporting Trigger Period, 3 times) per Loan Year; and (ii) appraisals of
Inventory up to 2 times (or, during any Reporting Trigger Period, 3 times) per
Loan Year; provided, however, that if an examination or appraisal is initiated
during a Default or Event of Default or a Reporting Trigger Period), all
charges, costs and expenses therefor shall be reimbursed by the Loan Parties
without regard to such limits.  The Loan Parties agree to pay Agent’s then
standard charges for examination activities, including the standard charges of
Agent’s internal examination and appraisal groups, as well as the charges of any
third party used for such purposes.





74




--------------------------------------------------------------------------------







9.1.2.

Financial and Other Information.  Keep adequate records and books of account
with respect to its business activities, in which proper entries are made in
accordance with GAAP reflecting all financial transactions; and furnish to Agent
and Lenders (in form and detail satisfactory to Agent):

(a)

as soon as available, but in any event within ninety (90) days after the end of
each Fiscal Year (or, if earlier, fifteen (15) days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC), a Consolidated balance sheet of Borrowers and their Subsidiaries as at the
end of such Fiscal year, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
Consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;

(b)

as soon as available, but in any event within forty-five (45) days after the end
of each of the first three (3) Fiscal Quarters of each Fiscal Year (or, if
earlier, five (5) days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)), a Consolidated balance
sheet of Borrowers and their Subsidiaries as at the end of such Fiscal Quarter,
and the related Consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Fiscal Year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous Fiscal Year, all in reasonable detail
and prepared in accordance with GAAP and including management discussion and
analysis of operating results inclusive of operating metrics in comparative
form, such Consolidated statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller who is a Senior
Officer of Borrower Agent as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of Borrowers and their
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes;

(c)

as soon as available, but in any event within thirty (30) days after the end of
each month of each Fiscal Year (commencing with the fiscal month ended July 31,
2014), a Consolidated balance sheet of Borrowers and their Subsidiaries as of
the end of such month, and the related Consolidated statements of income or
operations, shareholders’ equity and cash flows for such month and for the
portion of the Fiscal Year then ended setting forth in each case in comparative
form for the corresponding month of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
duly certified by the chief executive officer, chief financial officer,
treasurer or controller of Borrower Agent who is a Senior Officer as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Borrowers and their Subsidiaries, subject only to normal
year-end audit adjustments and the absence of footnotes;





75




--------------------------------------------------------------------------------







(d)

concurrently with delivery of financial statements under clauses (a), (b) and
(c) above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower Agent (it being understood and agreed that a Compliance Certificate
is required to be delivered pursuant to this clause (d) regardless of whether a
Financial Covenant Trigger Period is in effect);

(e)

concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to any
Borrower or any other Loan Party by their accountants in connection with such
financial statements;

(f)

as soon as available, but in any event within forty-five (45) days after the the
end of each Fiscal Year, an annual business plan and budget of Borrowers and
their Subsidiaries on a Consolidated basis, including forecasts prepared by
management of Borrower Agent, in form satisfactory to Agent, of Consolidated
balance sheets and statements of income or operations and cash flows of
Borrowers and their Subsidiaries on a monthly basis for the immediately
following Fiscal Year;

(g)

at Agent’s request, a listing of each Borrower’s trade payables, specifying the
trade creditor and balance due, and a detailed trade payable aging, all in form
satisfactory to Agent;

(h)

promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
any Borrower or any other Loan Party, and copies of all annual, regular,
periodic and special reports and registration statements which such Borrower or
such other Loan Party may file or be required to file with the SEC under Section
13 or 15(d) of the Securities Exchange Act of 1934, or with any national
securities exchange, and in any case not otherwise required to be delivered to
Agent pursuant hereto;

(i)

promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
any other clause of this Section;

(j)

promptly, and in any event within five (5) Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(k)

not later than five (5) Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement
(including, without limitation, the Term Loan Documents) and, from time to time
upon request by Agent, such information and reports





76




--------------------------------------------------------------------------------







regarding such instruments, indentures and loan and credit and similar
agreements as Agent may reasonably request;

(l)

promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could (i)
reasonably be expected to have a Material Adverse Effect or (ii) cause any
Mortgaged Property to be subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law;

(m)

concurrently with the delivery of the Compliance Certificate referred to in
clause (d) above, the following updated Schedules to this Agreement (which may
be attached to the Compliance Certificate) to the extent required to make the
representation related to such Schedule true and correct as of the date of such
Compliance Certificate:  Schedules 7.4, 7.5.1, 8.1.4, 8.1.20, 8.1.27(b),
8.1.27(c), 8.1.27(d), 8.1.27(e), 8.1.27(f), 8.1.27(g) and 8.1.27(h);

(n)

as soon as available, but in any event within 30 days after the establishment
thereof, a report setting forth each new Pension Plan or Multiemployer Plan for
which any Loan Party, any Subsidiary or any ERISA Affiliate could have liability
as may be necessary for Schedule 8.1.19 to be accurate and complete, each such
report to be signed by a Senior Officer of Borrower Agent and to be in a form
reasonably satisfactory to Agent;

(o)

within five Business Day of a Loan Party’s receipt or delivery thereof, copies
of any material letter or other material written correspondence from or to the
PBGC or any other Federal or state agency relating to (i) the Pensions Matter or
any matter relating thereto (including the Settlement Agreement) or (ii) any
other matters (including, without limitation, under Section 4062(e) of ERISA);
and

(p)

such other reports and information (financial or otherwise) as Agent may request
from time to time in connection with any Collateral or any Borrower’s,
Subsidiary’s or other Loan Party’s financial condition or business.

Documents required to be delivered pursuant to Section 9.1.2(a) or (b) or
Section 9.1.2(h) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which
Borrower Agent posts such documents, or provides a link thereto on Borrower
Agent’s website on the Internet at the website address listed below is signature
block on its signature page hereto; or (b) on which such documents are posted on
Borrower Agent’s behalf on an Internet or intranet website, if any, to which
each Lender and Agent have access (whether a commercial, third-party website or
whether sponsored by Agent); provided that:  (i) Borrower Agent shall deliver
paper copies of such documents to Agent or any Lender upon its request to
Borrower Agent to deliver such paper copies until a written request to cease
delivering paper copies is given by Agent or such Lender and (ii) Borrower Agent
shall notify Agent and each Lender (by fax transmission or e-mail transmission)
of the posting of any such documents and provide to Agent by e-mail electronic
versions (i.e., soft copies) of such documents.  Agent shall have no obligation
to request the delivery of or to maintain paper copies of the documents referred
to above, and in any event shall have no responsibility to monitor compliance by





77




--------------------------------------------------------------------------------







Borrower Agent with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

9.1.3.

Notices.  Notify Agent and Lenders in writing, promptly, but in any event within
two (2) Business Days, after a Loan Party’s obtaining knowledge thereof, of any
of the following that affects a Loan Party:  

(a)

of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(b)

any pending or threatened labor dispute, strike or walkout, or the expiration of
any material labor contract;

(c)

any default under or termination of a Material Contract;

(d)

the existence of any Default or Event of Default or any “Default” or “Event of
Default” under and as defined in any Term Loan Document;

(e)

any judgment in an amount exceeding $2,500,000;

(f)

the assertion of any Intellectual Property Claim, if an adverse resolution could
have a Material Adverse Effect;

(g)

any violation or asserted violation of any Applicable Law (including ERISA,
OSHA, FLSA, or any Environmental Laws), if an adverse resolution could have a
Material Adverse Effect;

(h)

any Environmental Release by a Loan Party or on any Property owned, leased or
occupied by a Loan Party; or receipt of any Environmental Notice;

(i)

the occurrence of any ERISA Event or any PBGC Enforcement Action;

(j)

the discharge of or any withdrawal or resignation by Borrowers’ independent
accountants;

(k)

any opening of a new office or place of business (other than the opening of a
sales office in the Ordinary Course of Business so long as no material
Collateral is located at such office), at least 30 days prior to such opening;
or

(l)

of any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiary thereof.





78




--------------------------------------------------------------------------------







Each notice pursuant to this Section 9.1.3 shall be accompanied by a statement
of a Senior Officer of Borrower Agent setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the Loan
Parties have taken and propose to take with respect thereto.  Each notice
pursuant to Section 9.1.3(d) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

9.1.4.

Landlord and Storage Agreements.  Upon request, provide Agent with copies of all
existing agreements, and promptly after execution thereof provide Agent with
copies of all future agreements, between a Loan Party and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

9.1.5.

Compliance with Laws.  Comply with the requirements of all Applicable Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of
Applicable Law or order, writ, injunction or decree is being contested in good
faith by appropriate proceedings diligently conducted; or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

9.1.6.

Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being Properly Contested; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its Property; and (c) all
Debt, as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Debt.

9.1.7.

Insurance.  In addition to the insurance required hereunder with respect to
Collateral, maintain insurance with insurers (with a Best Rating of at least A,
unless otherwise approved by Agent in its discretion) satisfactory to Agent, (a)
with respect to the Properties and business of Loan Parties and Subsidiaries of
such type (including product liability, workers’ compensation, larceny,
embezzlement, or other criminal misappropriation insurance), in such amounts,
and with such coverages and deductibles as are customary for companies similarly
situated; and (b) business interruption insurance in an amount not less than
$85,000,000, with deductibles and subject to an Insurance Assignment
satisfactory to Agent.

9.1.8.

Licenses.  Keep each License affecting any Collateral (including the
manufacture, distribution or Disposition of Inventory) or any other material
Property of the Loan Parties and Subsidiaries in full force and effect; promptly
notify Agent of any proposed modification to any such License, or entry into any
new License, in each case at least 30 days prior to its effective date; pay all
Royalties when due; and notify Agent of any default or breach asserted by any
Person to have occurred under any License.

9.1.9.

Material Contracts.  Perform and observe all the terms and provisions of each
Material Contract to be performed or observed by it, maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by Agent and, upon request of Agent, make to each other party
to each such Material Contract such demands and





79




--------------------------------------------------------------------------------







requests for information and reports or for action as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so.

9.1.10.

Covenant to Guarantee Obligations.  The Loan Parties will cause each of their
Subsidiaries (other than any CFC) whether newly formed, after acquired or
otherwise existing to promptly (and in any event within thirty (30) days after
such Subsidiary is formed or acquired (or such longer period of time as agreed
to by Agent in its reasonable discretion)) become a Borrower or Guarantor
hereunder by way of execution of a Joinder Agreement (and with respect to any
Guarantor, a Guaranty); provided, however, no Foreign Subsidiary shall (a)
become a Borrower or (b) be required to become a Guarantor to the extent such
Guaranty would result in a material adverse tax consequence for Borrowers.  In
connection therewith, the Loan Parties shall give notice to Agent not less than
ten (10) days prior to creating a Subsidiary (or such shorter period of time as
agreed to by Agent in its Permitted Discretion), or acquiring the Equity
Interests of any other Person.  In connection with the foregoing, the Loan
Parties shall deliver to Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to Sections
6.1(b), (c), (f) – (i), and 9.1.11 and such other documents or agreements as
Agent may reasonably request.  Notwithstanding any exclusions set forth above,
no Subsidiary may guarantee the Term Loan Facility that does not also guarantee
the Obligations (or is a Borrower hereunder).

9.1.11.

Covenant to Give Security.  

Except with respect to Excluded Property:

(a)

Each Loan Party will cause the Pledged Equity and all of its tangible and
intangible personal Property now owned or hereafter acquired by it to be subject
at all times to a perfected Lien (subject to Permitted Liens to the extent
permitted by the Loan Documents) in favor of Agent (having the priority set
forth in ABL/Term Loan Intercreditor Agreement) for the benefit of the Secured
Parties to secure the Obligations pursuant to the terms and conditions of this
Agreement and the Security Documents.  Each Loan Party shall provide opinions of
counsel and any filings and deliveries reasonably necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to Agent.

(b)

If any Loan Party intends to acquire a fee ownership interest in any Real Estate
after the Closing Date and such Real Estate has a fair market value in excess of
$1,000,000, it shall provide to Agent within sixty (60) days (or such extended
period of time as agreed to by Agent) a Mortgage, the deliverables required by
Section 6.1(c)(i) and such Mortgaged Property Support Documents as Agent may
request to cause such Real Estate to be subject at all times to a perfected Lien
(subject in each case to Permitted Liens) having the priority set forth in the
ABL/Term Loan Intercreditor Agreement in favor of Agent for the benefit of the
Secured Parties to secure the Obligations pursuant to the terms and conditions
hereof and of the Security Documents.

(c)

At any time upon request of Agent, promptly execute and deliver any and all
further instruments and documents and take all such other action (including
promptly completing any registration or stamping of documents as may be
applicable) as the Agent may deem necessary or desirable to maintain in favor of
Agent, for the benefit of the Secured Parties,





80




--------------------------------------------------------------------------------







Liens and insurance rights on the Collateral that are duly perfected in
accordance with the requirements of, or the obligations of the Loan Parties
under, the Loan Documents and all Applicable Laws.

9.1.12.

Further Assurances.  Promptly upon request by Agent, or any Lender through
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments (including promptly completing
any registration or stamping of documents as may be applicable) as Agent, or any
Lender through Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by Applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Security Documents, (iii) perfect
and maintain the validity, effectiveness and priority of any of the Security
Documents and any of the Liens intended to be created thereunder and (iv)
assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

9.1.13.

Compliance with Terms of Leaseholds.  Make all payments and otherwise perform
all obligations in respect of all leases of Real Estate to which any Loan Party
or any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify Agent of any default by any party
with respect to such leases and cooperate with Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

9.1.14.

Compliance with Environmental Laws.  Comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither any
Loan Party nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

9.1.15.

Preparation of Environmental Reports.  At the request of the Required Lenders
from time to time, provide to the Lenders within sixty (60) days after such
request, at the expense of the Loan Parties, an environmental site assessment
report for any of its properties described in such request, prepared by an
environmental consulting firm acceptable to Agent, indicating the presence or
absence of Hazardous Materials and the estimated cost of any





81




--------------------------------------------------------------------------------







compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if Agent determines at any time that a material risk exists that any such report
will not be provided within the time referred to above, Agent may retain an
environmental consulting firm to prepare such report at the expense of the Loan
Parties, and each Loan Party hereby grants and agrees to cause any Subsidiary
that owns any property described in such request to grant at the time of such
request to Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.

9.1.16.

Anti-Corruption Laws.  Conduct its business in compliance with applicable
anti-corruption laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

9.1.17.

Post-Closing Covenant.  

(a)

With respect to the Dominion Account with the account number ending X156
maintained by Borrowers at the Royal Bank of Canada, within 30 days after the
Closing Date (unless extended by Agent in its sole discretion), Agent shall have
received a fully executed Deposit Agreement Control Agreement with respect
thereto.

(b)

Within 45 days after the Closing Date (unless extended by Agent in its sole
discretion), each Loan Party shall execute and deliver the documents and
complete the tasks set forth on Schedule 1.1(e) to the extent requested by
Agent.

9.2.

Negative Covenants.  As long as any Revolver Commitments or Obligations are
outstanding, each Loan Party shall not, and shall cause each Subsidiary not to:

9.2.1.

Permitted Debt.  Create, incur, guarantee or suffer to exist any Debt, except:

(a)

the Obligations;

(b)

Subordinated Debt;

(c)

Permitted Purchase Money Debt;

(d)

Borrowed Money (other than the Obligations, Term Loan Obligations, Subordinated
Debt and Permitted Purchase Money Debt) set forth on Schedule 9.2.1, but only to
the extent outstanding on the Closing Date and not satisfied with proceeds of
the initial Revolver Loans;

(e)

Debt with respect to Bank Products incurred in the Ordinary Course of Business;

(f)

Debt that is in existence when a Person becomes a Subsidiary or that is secured
by an asset when acquired by a Borrower or Subsidiary, as long as such Debt was
not





82




--------------------------------------------------------------------------------







incurred in contemplation of such Person becoming a Subsidiary or such
acquisition, and does not exceed $5,000,000 in the aggregate at any time;

(g)

Permitted Contingent Obligations;

(h)

Refinancing Debt as long as each Refinancing Condition is satisfied;

(i)

Term Loan Obligations (including the guarantees of Wausau Paper’s obligations
thereof by any Loan Parties) so long as the loans thereunder do not exceed the
Maximum Term Loan Debt Amount (as defined in the ABL/Term Loan Intercreditor
Agreement), subject to the limitations set forth in the ABL/Term Loan
Intercreditor Agreement;

(j)

PBGC Debt in an amount not to exceed the amount outstanding on the date hereof
subject to the limitations set forth in the PBGC Intercreditor Agreement; and

(k)

Debt that is not included in any of the preceding clauses of this Section, is
not secured by a Lien and does not exceed $20,000,000 in the aggregate at any
time.

9.2.2.

Permitted Liens.  Create or suffer to exist any Lien upon any of its Property,
except the following (collectively, “Permitted Liens”):

(a)

(i) Liens in favor of Agent, (ii) any Lien securing Term Loan Obligations (and
that are subject to the ABL/Term Loan Intercreditor Agreement) and (iii) PBGC
Liens that are subject to the PBGC Intercreditor Agreement;

(b)

Purchase Money Liens securing Permitted Purchase Money Debt;

(c)

Liens for Taxes not yet due or being Properly Contested;

(d)

statutory Liens (other than Liens for Taxes or imposed under ERISA) arising in
the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Loan Party or Subsidiary;

(e)

Liens incurred or deposits made in the Ordinary Course of Business to secure the
performance of government tenders, bids, contracts, statutory obligations and
other similar obligations, as long as such Liens are at all times junior to
Agent’s Liens and are required or provided by law;

(f)

Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(g)

Liens arising by virtue of a judgment or judicial order against any Loan Party
or Subsidiary, or any Property of a Loan Party or Subsidiary, as long as such
Liens are (i) in existence for less than 20 consecutive days or being Properly
Contested, and (ii) at all times junior to Agent’s Liens;





83




--------------------------------------------------------------------------------







(h)

easements, rights-of-way, restrictions, covenants or other agreements of record,
and other similar charges or encumbrances on Real Estate, that do not secure any
monetary obligation and do not interfere with the Ordinary Course of Business;

(i)

normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection; and

(j)

Liens on assets (other than Accounts and Inventory) acquired in a Permitted
Acquisition, securing Debt permitted by Section 9.2.1(f); and

(k)

existing Liens shown on Schedule 8.2.2.

9.2.3.

Capital Expenditures; Cabinet Expenditures.  

(a)

Make or become legally obligated to make any Capital Expenditure, except for
Capital Expenditures in the ordinary course of business not exceeding, in the
aggregate for Borrowers and their Subsidiaries during each fiscal year set forth
below, the amount set forth opposite such fiscal year:

Fiscal Year

Amount

2014

$25,000,000

2015

$23,000,000

2016

$12,500,000

2017

$11,500,000

2018

$11,500,000

2019

$12,500,000

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, any portion of any amount set forth
above, if not expended in the fiscal year for which it is permitted above, may
be carried over for expenditure in the next following fiscal year (excluding any
carry forward available from any prior fiscal year); and provided, further, if
any such amount is so carried over, it will be deemed used in the applicable
subsequent fiscal year before the amount set forth opposite such fiscal year
above.

(b)

Make or become legally obligated to make any Cabinet Expenditure, except for
Cabinet Expenditures in the ordinary course of business not exceeding, in the
aggregate for Borrower and their Subsidiaries during each fiscal year set forth
below, the amount set forth opposite such fiscal year:

Fiscal Year

Amount

2014

$23,500,000

2015

$23,000,000

2016

$23,500,000

2017

$24,500,000

2018

$25,500,000

2019

$26,500,000







9.2.4.

Distributions; Upstream Payments.  Declare or make any Distributions, except
Upstream Payments; or create or suffer to exist any encumbrance or restriction
on the ability of a Subsidiary to make any Upstream Payment, except for
restrictions under the Loan Documents, under the Term Loan Documents, under
Applicable Law or in effect on the Closing Date as shown on Schedule 8.1.15.

9.2.5.

Restricted Investments.  Make any Restricted Investment.

9.2.6.

Disposition of Assets.  Make any Disposition, except the following:

(a)

Permitted Transfers;

(b)

Dispositions of obsolete or worn out Property, whether now owned or hereafter
acquired, in the ordinary course of business;

(c)

Dispositions of Equipment or Real Estate to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

(d)

Dispositions permitted by Section 9.2.9;

(e)

Dispositions of Accounts to a third party in connection with the compromise,
settlement or collection thereof in the Ordinary Course of Business exclusive of
factoring or similar arrangements so long as (i) the Account Debtor with respect
thereto has instituted or consented to the institution of any Insolvency
Proceeding, (ii) all such Dispositions do not exceed $250,000 in the aggregate
in any Fiscal Year and (iii) the Net Proceeds thereof are applied in accordance
with this Agreement; and

(f)

other Dispositions so long as (i) at least 75% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneously
with consummation of the transaction and shall be in an amount not less than the
fair market value of the Property Disposed of, (ii) if such transaction is a
Sale and Leaseback Transaction, such transaction is not prohibited by the terms
of Section 9.2.20, (iii) such transaction does not involve the sale or other
Disposition of a minority Equity Interests in any Subsidiary, (iv) such
transaction does not involve a sale or other Disposition of Accounts other than
Accounts owned by or attributable to other property concurrently being Disposed
of in a transaction otherwise permitted under this Section, and (v) the
aggregate net book value of all of the assets sold or otherwise disposed of by
the Loan Parties and their Subsidiaries in all such transactions during the term
of this Agreement shall not exceed 10% of Consolidated Tangible Assets as of the
last day of the immediately preceding fiscal quarter.

9.2.7.

Loans.  Make any loans or other advances of money to any Person, except (a)
advances to an officer or employee for salary, travel expenses, commissions and
similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; and (d) as long as no Default
or Event of Default exists, intercompany loans by a Loan Party to another Loan
Party.





85




--------------------------------------------------------------------------------







9.2.8.

Restrictions on Payment of Certain Debt.  Make any payments (whether voluntary
or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Debt for Borrowed Money, other than:

(a)

any payment of the Obligations;

(b)

with respect to any Subordinated Debt permitted hereunder, regularly scheduled
payments of principal, interest and fees, but only to the extent permitted under
any subordination agreement relating to such Debt (and a Senior Officer of
Borrower Agent shall certify to Agent, not less than five Business Days prior to
the date of payment, that all conditions under such agreement have been
satisfied);

(c)

with respect to the Term Loan Obligations, (i) regularly scheduled payments of
principal, interest and fees, (ii) mandatory prepayments of principal thereof,
so long as, solely in connection with ECF Payments, the Loan Parties are in
compliance with the Specified Transactions Test in connection therewith, and
(iii) voluntary prepayments of principal thereof so long as the Loan Parties are
in compliance with the Specified Transactions Test in connection therewith;

(d)

with respect to the PBGC Debt permitted hereunder, (i) payments in furtherance
of a standard termination of a Pension Plan in accordance with the Settlement
Agreement and applicable PBGC regulations; provided that the aggregate amount of
all such payments made pursuant to this Section 9.2.8(d)(i) may not exceed the
applicable Settlement Cap for such Fiscal Year and (ii) voluntary payments or
prepayments with respect thereto so long the Loan Parties are in compliance with
the Specified Transactions Test in connection therewith; and

(e)

(i) regularly scheduled payments of principal, interest and fees of any other
Debt for Borrowed Money permitted pursuant to Section 9.2.1 (other than the
Obligations, Subordinated Debt, the Term Loan Obligations or the PBGC Debt), in
each case, on but not prior to the regularly scheduled due date therefor under
the agreements evidencing such Debt, and (ii) so long as the Loan Parties are in
compliance with the Specified Transactions Test in connection therewith,
prepayments of principal under any such Debt set forth in clause (e)(i).

9.2.9.

Fundamental Changes.  Change its name or conduct business under any fictitious
name; change its tax, charter or other organizational identification number;
change its form or state of organization; liquidate, wind up its affairs or
dissolve itself; or merge, combine or consolidate with any Person, whether in a
single transaction or in a series of related transactions, except for (a)
mergers or consolidations of a wholly-owned Subsidiary with another wholly-owned
Subsidiary or into a Borrower; or (b) Permitted Acquisitions.

9.2.10.

Subsidiaries.  Form or acquire any Subsidiary after the Closing Date, except in
accordance with Sections 9.1.9, 9.2.5 and 9.2.9; or permit any existing
Subsidiary to issue any additional Equity Interests except directors’ qualifying
shares.

9.2.11.

Organic Documents.  Amend, modify or otherwise change any of its Organic
Documents, except in connection with a transaction permitted under Section
9.2.9.





86




--------------------------------------------------------------------------------







9.2.12.

Tax Consolidation.  File or consent to the filing of any consolidated income tax
return with any Person other than Borrowers and Subsidiaries.

9.2.13.

Accounting Changes.  Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with Section
1.2; or change its Fiscal Year.

9.2.14.

Restrictive Agreements.  Become a party to any Restrictive Agreement, except a
Restrictive Agreement (a) in effect on the Closing Date; (b) relating to secured
Debt permitted hereunder (other than the Term Loans), as long as the
restrictions apply only to collateral for such Debt; (c) constituting customary
restrictions on assignment in leases and other contracts; or (d) constituting a
Term Loan Document.

9.2.15.

Hedging Agreements.  Enter into any Hedging Agreement, except to hedge risks
arising in the Ordinary Course of Business and not for speculative purposes.

9.2.16.

Conduct of Business.  Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.

9.2.17.

Affiliate Transactions.  Enter into or be party to any transaction with an
Affiliate, except (a) transactions expressly permitted by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors’ fees and indemnities; (c)
transactions solely among the Loan Parties; (d) transactions with Affiliates
consummated prior to the Closing Date, as shown on Schedule 9.2.17; and (e)
transactions with Affiliates in the Ordinary Course of Business, upon fair and
reasonable terms fully disclosed to Agent and no less favorable than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate.

9.2.18.

Plans.  Become party to any Multiemployer Plan or Foreign Plan, other than any
in existence on the Closing Date.

9.2.19.

Amendments to Debt; Etc..  

(a)

Amend, supplement or otherwise modify any document, instrument or agreement
relating to any Subordinated Debt, if such modification (i) increases the
principal balance of such Debt, or increases any required payment of principal
or interest; (ii) accelerates the date on which any installment of principal or
any interest is due, or adds any additional redemption, put or prepayment
provisions; (iii) shortens the final maturity date or otherwise accelerates
amortization; (iv) increases the interest rate; (v) increases or adds any fees
or charges; (vi) modifies any covenant in a manner or adds any representation,
covenant or default that is more onerous or restrictive in any material respect
for any Loan Party or Subsidiary, or that is otherwise materially adverse to any
Loan Party, any Subsidiary or Lenders; or (vii) results in the Obligations not
being fully benefited by the subordination provisions thereof.

(b)

Amend, modify, change, waive, or obtain any consent, waiver or forbearance with
respect to, any of the terms or provisions of any agreement, instrument,
document, indenture, or other writing evidencing or concerning the Term Loan
Obligations





87




--------------------------------------------------------------------------------







(including, without limitation, the Term Loan Documents) except to the extent
permitted by the Intercreditor Agreements.

(c)

Amend, modify, change, waive, or obtain any consent, waiver or forbearance with
respect to, any of the terms or provisions of any agreement, instrument,
document, indenture, or other writing evidencing or concerning the PBGC Debt
except to the extent permitted by the PBGC  Intercreditor Agreement.

9.2.20.

Sale and Leaseback Transactions.  Enter into any Sale and Leaseback Transaction
other than the Kentucky Sale/Leaseback.

9.2.21.

Anti-Corruption Laws.  Directly or indirectly, use any Term Borrowing or the
proceeds of any Term Borrowing for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or other
similar legislation in other jurisdictions.

9.3.

Financial Covenant.  As long as any Revolver Commitments or Obligations are
outstanding, the Loan Parties shall:

9.3.1.

Fixed Charge Coverage Ratio.  while a Financial Covenant Trigger Period is in
effect, maintain a Fixed Charge Coverage Ratio of at least 1.0 to 1.0 at the end
of each month for the trailing twelve month period, commencing with the most
recent period for which financial statements were, or were required to be,
delivered hereunder prior to the Financial Covenant Trigger Period.

SECTION 10.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

10.1.

Events of Default.  Each of the following shall be an “Event of Default” if it
occurs for any reason whatsoever, whether voluntary or involuntary, by operation
of law or otherwise:

(a)

any Loan Party fails to pay its Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);

(b)

any representation, warranty or other written statement of a Loan Party made in
connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c)

(i) any Loan Party breaches or fail to perform any covenant contained in Section
2.1.3, 7.1, 7.2.4, 7.2.5, 7.5.2, 9.1.1, 9.1.2, 9.1.3, 9.1.5, 9.1.9, 9.2 or 9.3
or (ii) any Loan Party fails to perform or observe any covenant or agreement
contained in any other Loan Document or any default or event of default occurs
under any other Loan Document





88




--------------------------------------------------------------------------------







(d)

any Loan Party breaches or fails to perform any other covenant contained in this
Agreement (not specified in clauses (a) or (c) above), and such breach or
failure is not cured within 30 days after a Senior Officer of such Loan Party
has knowledge thereof or receives notice thereof from Agent, whichever is
sooner; provided, however, that such notice and opportunity to cure shall not
apply if the breach or failure to perform is not capable of being cured within
such period or is a willful breach by a Loan Party;

(e)

a Guarantor repudiates, revokes or attempts to revoke its Guaranty; a Loan Party
or third party denies or contests the validity or enforceability of any Loan
Documents or Obligations, or the perfection or priority of any Lien granted to
Agent; or any Loan Document ceases to be in full force or effect for any reason
(other than a waiver or release by Agent and Lenders);

(f)

(i) any breach or default of a Loan Party occurs under (x) any Hedging Agreement
or (y) any instrument or agreement to which it is a party or by which it or any
of its Properties is bound, relating to any Debt (other than the Obligations,
the Term Loan Obligations and the PBGC Debt) in excess of $2,500,000, if the
maturity of or any payment with respect to such Debt may be accelerated or
demanded due to such breach; or (ii) any Loan Party or any Subsidiary thereof
(x) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) under the Settlement Agreement
or (y) fails to observe or perform any other agreement or condition relating to
the Settlement Agreement, or any other event occurs, the effect of which default
or other event is to cause, or to permit the PBGC to cause, with the giving of
notice if required, the PBGC Debt to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem the PBGC Debt to be made, prior
to its stated maturity (other than as expressly contemplated by Section
9.2.8(d)), or collateral in respect thereof to be demanded or (iii) any Loan
Party or any Subsidiary thereof (A) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of the Term Loan Facility or (B) fails to observe or perform any
other agreement or condition relating to the Term Loan Facility, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of the Term Loan Facility or the beneficiary or
beneficiaries of any guarantees thereunder (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, the Term Loan Facility to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem the Term Loan
Facility to be made, prior to its stated maturity, or such guarantee to become
payable or cash collateral in respect thereof to be demanded; provided, that
this clause (f)(iii) shall not apply to the Term Loan Facility unless and until
the earliest to occur of: (x) a period of 30 days has elapsed since the
occurrence of the default or event of default under the Term Loan Facility (but
only if such default, other event or condition has not been waived or cured) or
(y) the acceleration of the Debt under the Term Loan Facility or the termination
of any commitment thereunder or (z) the exercise of any remedies by Term Loan
Lender under the Term Loan Facility, or if the Term Loan Facility has more than
one Term Loan Lender, the applicable agent or requisite Term Loan Lenders under
the Term Loan Facility (provided that the imposition of a default rate or late
fee shall not constitute an exercise of remedies);





89




--------------------------------------------------------------------------------







(g)

any judgment or order for the payment of money is entered against a Loan Party
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all the Loan Parties, $2,500,000 (net of insurance
coverage therefor that has not been denied by the insurer), unless a stay of
enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise;

(h)

a loss, theft, damage or destruction occurs with respect to any Collateral if
the amount not covered by insurance exceeds $1,000,000;

(i)

any Loan Party is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; a Loan
Party suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of a Loan Party’s business for a material period of time; any
material Collateral or Property of a Loan Party is taken or impaired through
condemnation; a Loan Party agrees to or commences any liquidation, dissolution
or winding up of its affairs; or a Loan Party is not Solvent;

(j)

an Insolvency Proceeding is commenced by a Loan Party; a Loan Party makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of a Loan Party; or an Insolvency
Proceeding is commenced against a Loan Party and:  the Loan Party consents to
institution of the proceeding, the petition commencing the proceeding is not
timely contested by the Loan Party, the petition is not dismissed within 30 days
after filing, or an order for relief is entered in the proceeding;

(k)

(i) an ERISA Event occurs with respect to a Pension Plan (including, for
purposes of this Section 10.01(k), the Pensions Matter) or Multiemployer Plan
which has resulted or could reasonably be expected to result in liability of any
Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan or
the PBGC in an aggregate amount in excess of the Settlement Cap amount set forth
for the applicable fiscal year (for the avoidance of doubt, it is acknowledged
and agreed that no “unused” Settlement Cap amounts may be carried forward into
successive fiscal years), (ii) Borrowers or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $2,500,000 or
(iii) any other event occurs with respect to any Plan that results or could
reasonably be expected to result in a Material Adverse Effect;

(l)

any Loan Party or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Loan Party’s business, or (ii)
violating any state or federal law (including the Controlled Substances Act,
Money Laundering Control Act of 1986 and Illegal Exportation of War Materials
Act) that could lead to forfeiture of any material Property or any Collateral;

(m)

a Change of Control occurs; or any event occurs or condition exists that has a
Material Adverse Effect;





90




--------------------------------------------------------------------------------







(n)

(i) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all Obligations arising under the Loan
Documents, ceases to be in full force and effect; or (ii) any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or (iii) any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document;

(o)

any Security Document after delivery thereof pursuant to the terms of the Loan
Documents shall for any reason cease to create a valid and perfected Lien
(subject to Permitted Liens) on the Collateral purported to be covered thereby
with the priority required by the Collateral Documents and the Intercreditor
Agreements, or any Loan Party shall assert the invalidity of such Liens;

(p)

the provisions of the ABL/Term Loan Intercreditor Agreement or the PBGC
Intercreditor Agreement shall, in whole or in part, following such Intercreditor
Agreements being entered into, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against the Persons party thereto, except
in accordance with its terms;

(q)

the subordination provisions of any agreement or instrument relating to any
Subordinated Debt shall for any reason be revoked or invalidated, or otherwise
cease to be in full force and effect, or any Person shall contest in any manner
the validity or enforceability thereof or deny that it has any further liability
or obligation thereunder, or the Obligations, for any reason shall not have the
priority contemplated by this Agreement or such subordination provisions;

(r)

the Settlement Amount, as set forth in the Settlement Agreement, exceeds the
Settlement Cap; or

(s)

the occurrence of a PBGC Enforcement Action.

10.2.

Remedies upon Default.  If an Event of Default described in Section 10.1(j)
occurs with respect to any Loan Party, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Revolver Commitments shall
terminate, without any action by Agent or notice of any kind.  In addition, or
if any other Event of Default exists, Agent may in its discretion (and shall
upon written direction of Required Lenders) do any one or more of the following
from time to time:

(a)

 declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;

(b)

 terminate, reduce or condition any Revolver Commitment, or make any adjustment
to the Borrowing Base;





91




--------------------------------------------------------------------------------







(c)

require the Loan Parties to Cash Collateralize their LC Obligations, Secured
Bank Product Obligations and other Obligations that are contingent or not yet
due and payable, and, if the Loan Parties fail to deposit such Cash Collateral,
Agent may (and shall upon the direction of Required Lenders) advance the
required Cash Collateral as Revolver Loans (whether or not an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied); and

(d)

exercise any other rights or remedies afforded under any agreement, by law, at
equity or otherwise, including the rights and remedies of a secured party under
the UCC.  Such rights and remedies include the rights to (i) take possession of
any Collateral; (ii) require the Loan Parties to assemble Collateral, at the
Loan Parties’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a Loan
Party, the Loan Parties agree not to charge for such storage); and (iv) sell or
otherwise Dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable.  Each Loan Party agrees that 10
days notice of any proposed sale or other Disposition of Collateral by Agent
shall be reasonable, and that any sale conducted on the internet or to a
licensor of Intellectual Property shall be commercially reasonable.  Agent may
conduct sales on any Loan Party’s premises, without charge, and any sale may be
adjourned from time to time in accordance with Applicable Law.  Agent shall have
the right to sell, lease or otherwise Dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

10.3.

License.  At any time during an Event of Default, Agent is hereby granted an
irrevocable, non-exclusive license or other right to use, license or sub-license
(without payment of royalty or other compensation to any Person) any or all
Intellectual Property of the Loan Parties, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral.  At any time
during an Event of Default, each Loan Party’s rights and interests under
Intellectual Property shall inure to Agent’s benefit.

10.4.

Setoff.  At any time during an Event of Default, Agent, Issuing Bank, Lenders,
and any of their Affiliates are authorized, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by Agent, Issuing
Bank, such Lender or such Affiliate to or for the credit or the account of a
Loan Party against its Obligations, whether or not Agent, Issuing Bank, such
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or are owed to a branch or office of Agent, Issuing Bank, such Lender or such
Affiliate different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of Agent, Issuing Bank, each Lender and





92




--------------------------------------------------------------------------------







each such Affiliate under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Person may have.

10.5.

Remedies Cumulative; No Waiver.

10.5.1.

Cumulative Rights.  All agreements, warranties, guaranties, indemnities and
other undertakings of the Loan Parties under the Loan Documents are cumulative
and not in derogation of each other.  The rights and remedies of Agent and
Lenders under the Loan Documents are cumulative, may be exercised at any time
and from time to time, concurrently or in any order, and are not exclusive of
any other rights or remedies available by agreement, by law, at equity or
otherwise.  All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations.

10.5.2.

Waivers.  No waiver or course of dealing shall be established by (a) the failure
or delay of Agent or any Lender to require strict performance by any Loan Party
under any Loan Document, or to exercise any rights or remedies with respect to
Collateral or otherwise; (b) the making of any Revolver Loan or issuance of any
Letter of Credit during a Default, Event of Default or other failure to satisfy
any conditions precedent; or (c) acceptance by Agent or any Lender of any
payment or performance by a Loan Party under any Loan Documents in a manner
other than that specified therein.  Any failure to satisfy a financial covenant
on a measurement date shall not be cured or remedied by satisfaction of such
covenant on a subsequent date.

SECTION 11.

AGENT

11.1.

Appointment, Authority and Duties of Agent.  

11.1.1.

Appointment and Authority.  Each Secured Party appoints and designates Bank of
America as Agent under all Loan Documents.  Agent may, and each Secured Party
authorizes Agent to, enter into all Loan Documents to which Agent is intended to
be a party and accept all Security Documents.  Any action taken by Agent in
accordance with the provisions of the Loan Documents, and the exercise by Agent
of any rights or remedies set forth therein, together with all other powers
reasonably incidental thereto, shall be authorized by and binding upon all
Secured Parties.  Without limiting the generality of the foregoing, Agent shall
have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including the Intercreditor Agreements and any other
intercreditor or subordination agreement, and accept delivery of each Loan
Document; (c) act as collateral agent for Secured Parties for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise.  Agent alone shall be authorized to determine
eligibility and applicable advance rates under the Borrowing Base, whether to
impose or release any reserve, or whether any





93




--------------------------------------------------------------------------------







conditions to funding or issuance of a Letter of Credit have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Secured Party or other Person for any error in
judgment.

11.1.2.

Duties.  The title of “Agent” is used solely as a matter of market custom and
the duties of Agent are administrative in nature only.  Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction.  The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

11.1.3.

Agent Professionals.  Agent may perform its duties through agents and employees.
 Agent may consult with and employ Agent Professionals, and shall be entitled to
act upon, and shall be fully protected in any action taken in good faith
reliance upon, any advice given by an Agent Professional.  Agent shall not be
responsible for the negligence or misconduct of any agents, employees or Agent
Professionals selected by it with reasonable care.

11.1.4.

Instructions of Required Lenders.  The rights and remedies conferred upon Agent
under the Loan Documents may be exercised without the necessity of joining any
other party, unless required by Applicable Law.  In determining compliance with
a condition for any action hereunder, including satisfaction of any condition in
Section 6, Agent may presume that the condition is satisfactory to a Secured
Party unless Agent has received notice to the contrary from such Secured Party
before Agent takes the action.  Agent may request instructions from Required
Lenders or other Secured Parties with respect to any act (including the failure
to act) in connection with any Loan Documents or Collateral, and may seek
assurances to its satisfaction from Secured Parties of their indemnification
obligations against Claims that could be incurred by Agent.  Agent may refrain
from any act until it has received such instructions or assurances, and shall
not incur liability to any Person by reason of so refraining.  Instructions of
Required Lenders shall be binding upon all Secured Parties, and no Secured Party
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from acting pursuant to instructions of Required Lenders.
 Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 13.1.1.  In no event shall
Agent be required to take any action that it determines in its discretion is
contrary to Applicable Law or any Loan Documents or could subject any Agent
Indemnitee to liability.

11.2.

Agreements Regarding Collateral and Borrower Materials.

11.2.1.

Lien Releases; Care of Collateral.  Secured Parties authorize Agent to release
any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a Disposition or Lien that the Loan
Parties certify in writing is a Disposition permitted hereunder or under any
other Loan Document or a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; or (d)
subject to Section 13.1, with the consent of Required Lenders.  Secured Parties
authorize Agent to subordinate its





94




--------------------------------------------------------------------------------







Liens to any Purchase Money Lien or other Lien entitled to priority hereunder.
Agent has no obligation to assure that any Collateral exists or is owned by a
Loan Party, or is cared for, protected or insured, nor to assure that Agent’s
Liens have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.

11.2.2.

Possession of Collateral.  Agent and Secured Parties appoint each Lender as
agent (for the benefit of Secured Parties) for the purpose of perfecting Liens
in any Collateral held or controlled by such Lender, to the extent such Liens
are perfected by possession or control.  If any Lender obtains possession or
control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

11.2.3.

Reports.  Agent shall promptly provide to Lenders, when complete, any field
examination, audit or appraisal report prepared for Agent with respect to any
Loan Party or Collateral (“Report”).  Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time.  Each Lender agrees (a) that Reports are not intended
to be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon the Loan Parties’ books, records and
representations; (b) that Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations.  Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.

11.3.

Reliance By Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person.  Agent shall have a reasonable and practicable amount of time to act
upon any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.

11.4.

Action Upon Default.  Agent shall not be deemed to have knowledge of any Default
or Event of Default, or of any failure to satisfy any conditions in Section 6,
unless it has received written notice from a Borrower or Required Lenders
specifying the occurrence and nature thereof.  If any Lender acquires knowledge
of a Default, Event of Default or failure of such conditions, it shall promptly
notify Agent and the other Lenders thereof in writing.  Each Secured Party
agrees that, except as otherwise provided in any Loan Documents or with the





95




--------------------------------------------------------------------------------







written consent of Agent and Required Lenders, it will not take any Enforcement
Action, accelerate Obligations (other than Secured Bank Product Obligations) or
assert any rights relating to any Collateral.

11.5.

Ratable Sharing.  If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
 participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.2, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction.  No
Lender shall set off against a Dominion Account without Agent’s prior consent.

11.6.

Indemnification.  EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY THE
LOAN PARTIES, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT).  In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties.  If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Secured Party to the extent of its Pro Rata share.

11.7.

Limitation on Responsibilities of Agent.  Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Loan Party, Lender or
other Secured Party of any obligations under the Loan Documents.  Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Loan Party.  No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial





96




--------------------------------------------------------------------------------







condition, results of operations, business, creditworthiness or legal status of
any Loan Party or Account Debtor.  No Agent Indemnitee shall have any obligation
to any Secured Party to ascertain or inquire into the existence of any Default
or Event of Default, the observance by any Loan Party of any terms of the Loan
Documents, or the satisfaction of any conditions precedent contained in any Loan
Documents.

11.8.

Successor Agent and Co-Agents.

11.8.1.

Resignation; Successor Agent.  Agent may resign at any time by giving at least
30 days written notice thereof to Lenders and Borrowers.  Required Lenders may
appoint a successor to replace the resigning Agent, which successor shall be (a)
a Lender or an Affiliate of a Lender; or (b) a financial institution reasonably
acceptable to Required Lenders and (provided no Default or Event of Default
exists) Borrowers.  If no successor agent is appointed prior to the effective
date of Agent’s resignation, then Agent may appoint a successor agent that is a
financial institution acceptable to it (which shall be a Lender unless no Lender
accepts the role) or in the absence of such appointment, Required Lenders shall
on such date assume all rights and duties of Agent hereunder.  Upon acceptance
by any successor Agent of its appointment hereunder, such successor Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Agent without further act.  On the effective date of its resignation,
the retiring Agent shall be discharged from its duties and obligations hereunder
but shall continue to have all rights and protections under the Loan Documents
with respect to actions taken or omitted to be taken by it while Agent,
including the indemnification set forth in Sections 11.6 and 13.2, and all
rights and protections under this Section 11.  Any successor to Bank of America
by merger or acquisition of stock or this loan shall continue to be Agent
hereunder without further act on the part of any Secured Party or Loan Party.

11.8.2.

Co-Collateral Agent.  If appropriate under Applicable Law, Agent may appoint a
Person to serve as a co-collateral agent or separate collateral agent under any
Loan Document.  Each right, remedy and protection intended to be available to
Agent under the Loan Documents shall also be vested in such agent.  Secured
Parties shall execute and deliver any instrument or agreement that Agent may
request to effect such appointment.  If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

11.9.

Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Revolver Loans and participate
in LC Obligations hereunder.  Each Secured Party has made such inquiries as it
feels necessary concerning the Loan Documents, Collateral and the Loan Parties.
 Each Secured Party acknowledges and agrees that the other Secured Parties have
made no representations or warranties concerning any Loan Party, any Collateral
or the legality, validity, sufficiency or enforceability of any Loan Documents
or Obligations.  Each Secured Party will, independently and without reliance
upon any other Secured Party, and based upon





97




--------------------------------------------------------------------------------







such financial statements, documents and information as it deems appropriate at
the time, continue to make and rely upon its own credit decisions in making
Revolver Loans and participating in LC Obligations, and in taking or refraining
from any action under any Loan Documents.  Except for notices, reports and other
information expressly requested by a Lender, Agent shall have no duty or
responsibility to provide any Secured Party with any notices, reports or
certificates furnished to Agent by any Loan Party or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Loan Party (or any of its Affiliates) which may come into possession of
Agent or its Affiliates.

11.10.

Remittance of Payments and Collections.

11.10.1.

Remittances Generally.  All payments by any Lender to Agent shall be made by the
time and on the day set forth in this Agreement, in immediately available funds.
 If no time for payment is specified or if payment is due on demand by Agent and
request for payment is made by Agent by 1:00 p.m. on a Business Day, payment
shall be made by Lender not later than 3:00 p.m. on such day, and if request is
made after 1:00 p.m., then payment shall be made by 11:00 a.m. on the next
Business Day.  Payment by Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by Agent.  Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.

11.10.2.

Failure to Pay.  If any Secured Party fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest, from the
due date until paid in full, at the greater of the Federal Funds Rate or the
rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Base Rate Revolver Loans.
 In no event shall Borrowers be entitled to credit for any interest paid by a
Secured Party to Agent, nor shall a Defaulting Lender be entitled to interest on
amounts held by Agent pursuant to Section 4.2.

11.10.3.

Recovery of Payments.  If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from a Loan Party
and such related payment is not received, then Agent may recover such amount
from the Secured Party.  If Agent determines that an amount received by it must
be returned or paid to a Loan Party or other Person pursuant to Applicable Law
or otherwise, then Agent shall not be required to distribute such amount to any
Secured Party.  If any amounts received and applied by Agent to Obligations held
by a Secured Party are later required to be returned by Agent pursuant to
Applicable Law, such Secured Party shall pay to Agent, on demand, its share of
the amounts required to be returned.

11.11.

Individual Capacities.  As a Lender, Bank of America shall have the same rights
and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender.  Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, the Loan
Parties and their Affiliates, as if they were not Agent or Lenders





98




--------------------------------------------------------------------------------







hereunder, without any duty to account therefor to any Secured Party.  In their
individual capacities, Agent, Lenders and their Affiliates may receive
information regarding the Loan Parties, their Affiliates and their Account
Debtors (including information subject to confidentiality obligations), and
shall have no obligation to provide such information to any Secured Party.

11.12.

Titles.  Each Lender, other than Bank of America, that is designated (on the
cover page of this Agreement or otherwise) by Bank of America as an “Arranger,”
“Bookrunner” or “Agent” of any type shall have no right, power or duty under any
Loan Documents other than those applicable to all Lenders, and shall in no event
have any fiduciary duty to any Secured Party.

11.13.

Bank Product Providers.  Each Secured Bank Product Provider, by delivery of a
notice to Agent of a Bank Product, agrees to be bound by the Loan Documents,
including Sections 5.5, 11 and 13.3.3.  Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
the Loan Parties, against all Claims that may be incurred by or asserted against
any Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations.

11.14.

No Third Party Beneficiaries.  This Section 11 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations.
 This Section 11 does not confer any rights or benefits upon the Loan Parties or
any other Person.  As between the Loan Parties and Agent, any action that Agent
may take under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

SECTION 12.

BENEFIT OF AGREEMENT; ASSIGNMENTS

12.1.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Loan Parties, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Loan Party shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 12.3.
 Agent may treat the Person which made any Revolver Loan as the owner thereof
for all purposes until such Person makes an assignment in accordance with
Section 12.3.  Any authorization or consent of a Lender shall be conclusive and
binding on any subsequent transferee or assignee of such Lender.

12.2.

Participations.

12.2.1.

Permitted Participants; Effect.  Subject to Section 12.3.3, any Lender may sell
to a financial institution (“Participant”) a participating interest in the
rights and





99




--------------------------------------------------------------------------------







obligations of such Lender under any Loan Documents.  Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, it shall remain solely
responsible to the other parties hereto for performance of such obligations, it
shall remain the holder of its Revolver Loans and Revolver Commitments for all
purposes, all amounts payable by the Loan Parties shall be determined as if it
had not sold such participating interests, and the Loan Parties and Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.8 unless Borrowers agree otherwise in
writing.

12.2.2.

Voting Rights.  Each Lender shall retain the sole right to approve, without the
consent of any Participant, any amendment, waiver or other modification of a
Loan Document other than that which forgives principal, interest or fees,
reduces the stated interest rate or fees payable with respect to any Revolver
Loan or Revolver Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Revolver Loan or Revolver
Commitment, or releases any Borrower, Guarantor or substantially all Collateral.

12.2.3.

Participant Register.  Each Lender that sells a participation shall, acting as a
non-fiduciary agent of Borrowers (solely for tax purposes), maintain a register
in which it enters the Participant’s name, address and interest in Revolver
Commitments, Revolver Loans (and stated interest) and LC Obligations.  Entries
in the register shall be conclusive, absent manifest error, and such Lender
shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary.  No
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code.

12.2.4.

Benefit of Setoff.  The Loan Parties agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
11.5 as if such Participant were a Lender.

12.3.

Assignments.

12.3.1.

Permitted Assignments.  A Lender may assign to an Eligible Assignee any of its
rights and obligations under the Loan Documents, as long as (a) each assignment
is of a constant, and not a varying, percentage of the transferor Lender’s
rights and obligations under the Loan Documents and, in the case of a partial
assignment, is in a minimum principal amount of $5,000,000 (unless otherwise
agreed by Agent in its discretion); and (b) the parties to each such assignment
shall execute and deliver to Agent, for its acceptance and recording, an
Assignment and Acceptance.  Nothing herein shall limit the right of a Lender to
pledge or assign any rights under the Loan Documents to secure obligations of
such Lender, including a pledge or





100




--------------------------------------------------------------------------------







assignment to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release the Lender from its obligations hereunder nor
substitute the pledge or assignee for such Lender as a party hereto.

12.3.2.

Effect; Effective Date.  Upon delivery to Agent of an assignment notice in the
form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section 12.3.  From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder.
 Upon consummation of an assignment, the transferor Lender, Agent and Borrowers
shall make appropriate arrangements for issuance of replacement and/or new
notes, if applicable.  The transferee Lender shall comply with Section 5.9 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.

12.3.3.

Certain Assignees.  No assignment or participation may be made to a Loan Party,
Affiliate of a Loan Party, Defaulting Lender or natural person.  Any assignment
by a Defaulting Lender shall be effective only upon payment by the Eligible
Assignee or Defaulting Lender to Agent of an aggregate amount sufficient, upon
distribution (through direct payment, purchases of participations or other
compensating actions as Agent deems appropriate), to satisfy all funding and
payment liabilities then owing by the Defaulting Lender hereunder.  If an
assignment by a Defaulting Lender shall become effective under Applicable Law
for any reason without compliance with the foregoing sentence, then the assignee
shall be deemed a Defaulting Lender for all purposes until such compliance
occurs.

12.3.4.

Register.  Agent, acting as a non-fiduciary agent of Borrowers (solely for tax
purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Revolver Commitments of, and the Revolver Loans,
interest and LC Obligations owing to, each Lender.  Entries in the register
shall be conclusive, absent manifest error, and Borrowers, Agent and Lenders
shall treat each Person recorded in such register as a Lender for all purposes
under the Loan Documents, notwithstanding any notice to the contrary.  Agent may
choose to show only one Borrower as the borrower in the register, without any
effect on the liability of any Loan Party with respect to the Obligations.  The
register shall be available for inspection by Borrowers or any Lender, from time
to time upon reasonable notice.

12.4.

Replacement of Certain Lenders.  If a Lender (a) within the last 120 days failed
to give its consent to any amendment, waiver or action for which consent of all
Lenders was required and Required Lenders consented, (b) is a Defaulting Lender,
or (c) within the last 120 days gave a notice under Section 3.5 or requested
payment or compensation under Section 3.7 or 5.8 (and has not designated a
different Lending Office pursuant to Section 3.8), then Agent or Borrower Agent
may, upon 10 days notice to such Lender, require it to assign its rights and
obligations under the Loan Documents to Eligible Assignee(s), pursuant to
appropriate Assignment and Acceptance(s), within 20 days after the notice.
 Agent is irrevocably appointed as attorney-in-fact to execute any such
Assignment and Acceptance if the Lender fails to execute it.  Such Lender shall
be entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents through the date of assignment.





101




--------------------------------------------------------------------------------







SECTION 13.

MISCELLANEOUS

13.1.

Consents, Amendments and Waivers.

13.1.1.

Amendment.  No modification of any Loan Document, including any extension or
amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Loan Party party to such Loan Document;
provided, however, that

(a)

without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b)

without the prior written consent of Issuing Bank, no modification shall alter
Section 2.2 or any other provision in a Loan Document that relates to Letters of
Credit or any rights, duties or discretion of Issuing Bank;

(c)

without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Revolver Commitment of
such Lender; (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (except as provided in
Section 4.2); (iii) extend the Revolver Termination Date applicable to such
Lender’s Obligations; or (iv) amend this clause (c);

(d)

without the prior written consent of all Lenders (except any Defaulting Lender),
no modification shall (i) alter Section 5.5.2 or 13.1.1; (ii) amend the
definition of Borrowing Base, Line Reserve, Accounts Formula Amount or Inventory
Formula Amount (or any defined term used in such definitions) if the effect of
such amendment is to increase borrowing availability, Pro Rata or Required
Lenders; (iii) decrease the Line Reserve; (iv) release all or substantially all
Collateral; or (v) except in connection with a merger, Disposition or similar
transaction expressly permitted hereby, release any Loan Party from liability
for any Obligations; and

(e)

without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.5.2.

Notwithstanding the foregoing, (x) the Fee Letter may be amended or otherwise
modified solely by the Persons party thereto, (y) any provision of this
Agreement may be amended by an agreement in writing entered into by the Loan
Parties, the Required Lenders and Agent (and, if their rights or obligations are
affected thereby, Issuing Bank) if (i) by the terms of such agreement the
Revolver Commitment of each Lender not consenting to the amendment provided for
therein shall terminate upon the effectiveness of such amendment and (ii) at the
time such amendment becomes effective, each Lender not consenting thereto
receives payment (including pursuant to an assignment to a replacement Lender in
accordance with Section 12.4) in full of this principal of and interest accrued
on each Revolver Loan made by it and all other amounts owing to it or accrued
for its account under this Agreement and (z) this Agreement and any other Loan
Document may be amended, modified or supplemented solely with the consent of
Agent and the Loan Parties, each in their sole discretion, without the need to
obtain the consent of any





102




--------------------------------------------------------------------------------







other Lender if such amendment, modification or supplement is delivered in order
to cure ambiguities, defects, errors, mistakes, omissions in this Agreement or
the applicable Loan Document.

13.1.2.

Limitations.  The agreement of the Loan Parties shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves.  Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document
other than its Bank Product agreement.  Any waiver or consent granted by Agent
or Lenders hereunder shall be effective only if in writing and only for the
matter specified.

13.1.3.

Payment for Consents.  No Loan Party will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

13.2.

Indemnity.  EACH LOAN PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY LOAN PARTY OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to a Loan Document
have any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.

13.3.

Notices and Communications.

13.3.1.

Notice Address.  Subject to Section 4.1.4, all notices and other communications
by or to a party hereto shall be in writing and shall be given to any Loan
Party, at Borrower Agent’s address shown on the signature pages hereof, and to
any other Person at its address shown on the signature pages hereof (or, in the
case of a Person who becomes a Lender after the Closing Date, at the address
shown on its Assignment and Acceptance), or at such other address as a party may
hereafter specify by notice in accordance with this Section 13.3.  Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged.  Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.4, 2.2, 3.1.2 or 4.1.1 shall be effective until actually
received by the individual to whose attention at Agent such notice is required
to be sent.  Any written communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date





103




--------------------------------------------------------------------------------







actually received by the noticed party.  Any notice received by Borrower Agent
shall be deemed received by all the Loan Parties.

13.3.2.

Electronic Communications; Voice Mail.  Electronic mail and internet websites
may be used only for routine communications, such as delivery of Borrower
Materials, administrative matters, distribution of Loan Documents, and matters
permitted under Section 4.1.4.  Agent and Lenders make no assurances as to the
privacy and security of electronic communications.  Electronic and voice mail
may not be used as effective notice under the Loan Documents.

13.3.3.

Platform.  Borrower Materials shall be delivered pursuant to procedures approved
by Agent, including electronic delivery (if possible) upon request by Agent to
an electronic system maintained by Agent (“Platform”).  Borrowers shall notify
Agent of each posting of Borrower Materials on the Platform and the materials
shall be deemed received by Agent only upon its receipt of such notice.
 Borrower Materials and other information relating to this credit facility may
be made available to Secured Parties on the Platform, and the Loan Parties and
Secured Parties acknowledge that “public” information is not segregated from
material non-public information on the Platform.  The Platform is provided “as
is” and “as available.”  Agent does not warrant the accuracy or completeness of
any information on the Platform nor the adequacy or functioning of the Platform,
and expressly disclaims liability for any errors or omissions in the Borrower
Materials or any issues involving the Platform.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT WITH RESPECT TO
BORROWER MATERIALS OR THE PLATFORM.  Secured Parties acknowledge that Borrower
Materials may include material non-public information of the Loan Parties and
should not be made available to any personnel who do not wish to receive such
information or who may be engaged in investment or other market-related
activities with respect to any Loan Party’s securities.  No Agent Indemnitee
shall have any liability to the Loan Parties, Secured Parties or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) relating to use by any Person of the Platform or
delivery of Borrower Materials and other information through the Platform or
over the internet.

13.3.4.

Non-Conforming Communications.  Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Loan Party even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Loan Party shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Loan Party.

13.4.

Performance of Borrowers’ Obligations.  Agent may, in its discretion at any time
and from time to time, at the Loan Parties’ expense, pay any amount or do any
act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure,





104




--------------------------------------------------------------------------------







maintain or realize upon any Collateral; or (c) defend or maintain the validity
or priority of Agent’s Liens in any Collateral, including any payment of a
judgment, insurance premium, warehouse charge, finishing or processing charge,
or landlord claim, or any discharge of a Lien.  All payments, costs and expenses
(including Extraordinary Expenses) of Agent under this Section shall be
reimbursed to Agent by the Loan Parties, on demand, with interest from the date
incurred until paid in full, at the Default Rate applicable to Base Rate
Revolver Loans.  Any payment made or action taken by Agent under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.

13.5.

Credit Inquiries.  Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Loan Party or Subsidiary.

13.6.

Severability.  Wherever possible, each provision of the Loan Documents shall be
interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

13.7.

Cumulative Effect; Conflict of Terms.  The provisions of the Loan Documents are
cumulative.  The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided.  Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

13.8.

Counterparts; Execution.  Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
 Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.  Any electronic signature, contract formation on
an electronic platform and electronic record-keeping shall have the same legal
validity and enforceability as a manually executed signature or use of a
paper-based recordkeeping system to the fullest extent permitted by Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any similar
state law based on the Uniform Electronic Transactions Act.

13.9.

Entire Agreement.  Time is of the essence with respect to all Loan Documents and
Obligations.  The Loan Documents constitute the entire agreement, and





105




--------------------------------------------------------------------------------







supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

13.10.

Relationship with Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender.  Amounts payable hereunder to each Lender shall
be a separate and independent debt.  It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Loan Party.

13.11.

No Advisory or Fiduciary Responsibility.  In connection with all aspects of each
transaction contemplated by any Loan Document, the Loan Parties acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between the Loan Parties and their Affiliates, on one
hand, and Agent, any Lender, any of their Affiliates or any arranger, on the
other hand; (ii) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate; and
(iii) the Loan Parties are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, their Affiliates or any other
Person, and has no obligation with respect to the transactions contemplated by
the Loan Documents except as expressly set forth therein; and (c) Agent,
Lenders, their Affiliates and any arranger may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their Affiliates, and have no obligation to disclose any of such interests
to the Loan Parties or their Affiliates.  To the fullest extent permitted by
Applicable Law, each the Loan Parties hereby waives and releases any claims that
it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach of agency or fiduciary duty in connection with any
transaction contemplated by a Loan Document.

13.12.

Confidentiality.  Each of Agent, Lenders and Issuing Bank shall maintain the
confidentiality of all Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, and to its and their partners,
directors, officers, employees, agents, advisors and representatives (provided
they are informed of the confidential nature of the Information and instructed
to keep it confidential); (b) to the extent requested by any governmental,
regulatory or self-regulatory authority purporting to have jurisdiction over it
or its Affiliates; (c) to the extent required by Applicable Law or by any
subpoena or other legal process; (d) to any other party hereto; (e) in
connection with any action or proceeding relating to any Loan Documents or
Obligations; (f) subject to an agreement containing provisions substantially the
same as this Section, to any Transferee or any actual or prospective party (or
its advisors) to any Bank Product or to any swap, derivative or other
transaction under which





106




--------------------------------------------------------------------------------







payments are to be made by reference to a Loan Party or Loan Party’s
obligations; (g) with the consent of Borrower Agent; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to Agent, any Lender, Issuing Bank or any of
their Affiliates on a nonconfidential basis from a source other than the Loan
Parties.  Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information concerning this credit facility for league
table, tombstone and advertising purposes, and may use the Loan Parties’ logos,
trademarks or product photographs in advertising materials.  As used herein,
“Information” means information received from a Loan Party or Subsidiary
relating to it or its business that is identified as confidential when
delivered.  A Person required to maintain the confidentiality of Information
pursuant to this Section shall be deemed to have complied if it exercises a
degree of care similar to that accorded its own confidential information.  Each
of Agent, Lenders and Issuing Bank acknowledges that (i) Information may include
material non-public information; (ii) it has developed compliance procedures
regarding the use of such information; and (iii) it will handle the material
non-public information in accordance with Applicable Law.

13.13.

Certifications Regarding Term Loan Documents.  The Loan Parties certify to Agent
and Lenders that neither the execution or performance of the Loan Documents nor
the incurrence of any Obligations by the Loan Parties violates any Term Loan
Document.

13.14.

GOVERNING LAW.  UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

13.15.

Consent to Forum.

13.15.1.

Forum.  EACH LOAN PARTY HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK, IN ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.  EACH LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 13.3.1.  A final judgment in any
proceeding of any such court shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or any other manner provided by Applicable
Law.





107




--------------------------------------------------------------------------------







13.15.2.

Other Jurisdictions.  Nothing herein shall limit the right of Agent or any
Lender to bring proceedings against any Loan Party in any other court, nor limit
the right of any party to serve process in any other manner permitted by
Applicable Law.  Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

13.16.

Waivers by the Loan Parties.  To the fullest extent permitted by Applicable Law,
each Loan Party waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Loan Party may in any way be liable, and hereby ratifies anything
Agent may do in this regard; (c) notice prior to taking possession or control of
any Collateral; (d) any bond or security that might be required by a court prior
to allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, Issuing
Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
 Each Loan Party acknowledges that the foregoing waivers are a material
inducement to Agent, Issuing Bank and Lenders entering into this Agreement and
that they are relying upon the foregoing in their dealings with the Loan
Parties.  Each Loan Party has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel.  In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

13.17.

Patriot Act Notice.  Agent and Lenders hereby notify the Loan Parties that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Loan Party, including its legal
name, address, tax ID number and other information that will allow Agent and
Lenders to identify it in accordance with the Patriot Act.  Agent and Lenders
will also require information regarding each personal guarantor, if any, and may
require information regarding the Loan Parties’ management and owners, such as
legal name, address, social security number and date of birth.  The Loan Parties
shall, promptly upon request,  provide all documentation and other information
as Agent, Issuing Bank or any Lender may request from time to time in order to
comply with any obligations under any “know your customer,” anti-money
laundering or other requirements of Applicable Law.

13.18.

NO ORAL AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE





108




--------------------------------------------------------------------------------







PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

13.19.

INTERCREDITOR AGREEMENTS.

(a)

EACH LENDER PARTY HERETO (I) UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENTS, (II)
AUTHORIZES AND DIRECTS AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENTS ON ITS
BEHALF, AND (III) AGREES THAT ANY ACTION TAKEN BY AGENT PURSUANT TO THE
INTERCREDITOR AGREEMENTS SHALL BE BINDING UPON SUCH LENDER.

(b)

THE PROVISIONS OF THIS SECTION 13.19 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENTS.  REFERENCE MUST BE MADE
TO THE APPLICABLE INTERCREDITOR AGREEMENTS THEMSELVES TO UNDERSTAND ALL TERMS
AND CONDITIONS THEREOF.  EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS
AND REVIEW OF THE INTERCREDITOR AGREEMENTS AND THE TERMS AND PROVISIONS THEREOF,
AND NO AGENT OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO
THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENTS.  A COPY OF THE INTERCREDITOR AGREEMENTS MAY BE OBTAINED FROM AGENT.

(c)

THE INTERCREDITOR AGREEMENTS IS AN AGREEMENT SOLELY AMONGST THE SECURED PARTIES
(AS DEFINED IN THE INTERCREDITOR AGREEMENTS) AND THEIR RESPECTIVE AGENTS
(INCLUDING, IN EACH CASE, THEIR SUCCESSORS AND ASSIGNS) AND IS ACKNOWLEDGED AND
AGREED TO BY THE LOAN PARTIES AS PARTY THERETO.  AS MORE FULLY PROVIDED THEREIN,
THE INTERCREDITOR AGREEMENTS CAN ONLY BE AMENDED BY THE PARTIES THERETO IN
ACCORDANCE WITH THE PROVISIONS THEREOF.

[Remainder of page intentionally left blank; signatures begin on following page]





109




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.




LOAN PARTIES:

WAUSAU PAPER CORP.,

as a Borrower and Borrower Agent

By: /s/ MICHAEL C. BURANDT

Name:  Michael C. Burandt

Title:  

Chairman and CEO

Address:

100 Paper Place

Mosinee, WI  54455




Attn:

Sherri L. Lemmer, Senior Vice President

Telecopy: Fax:  715-692-2083




WAUSAU TIMBERLAND COMPANY, LLC,

as a Borrower




By:

/s/SHERRI L. LEMMER

Name:  Sherri L. Lemmer

Title:

Senior Vice President and

Chief Financial Officer




WAUSAU PAPER MILLS, LLC,

as a Borrower

By:

/s/SHERRI L. LEMMER

Name:  Sherri L. Lemmer

Title:

Senior Vice President and

Chief Financial Officer





[Signature page to Credit Agreement]




--------------------------------------------------------------------------------







WAUSAU PAPER TOWEL & TISSUE, LLC,

as a Borrower

By:

/s/SHERRI L. LEMMER

Name:  Sherri L. Lemmer

Title:

Senior Vice President and

Chief Financial Officer

THE SORG PAPER COMPANY,

as a Borrower

By: /s/ MICHAEL C. BURANDT

Name:  Michael C. Burandt

Title:  

Chairman and CEO




THE MIDDLETOWN HYDRAULIC COMPANY,

as a Borrower

By:

/s/SHERRI L. LEMMER

Name:  Sherri L. Lemmer

Title:

Chief Financial Officer











[Signature page to Credit Agreement]




--------------------------------------------------------------------------------










AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and Lender

By:   /s/MICHAEL FINE

Name:  Micheal Fine

Title:    Senior Vice President

Address:

135 South LaSalle Street

Chicago, IL  60603

Attn:

Michael Fine

Telecopy:312-453-5086








[Signature page to Credit Agreement]




--------------------------------------------------------------------------------







BMO HARRIS BANK, N.A.,

as Lender

By: /s/ TERRENCE MCKENNA

Name:  Terrence McKenna

Title:  

Vice President

Address:

BMO Harris Bank N.A.

111 West Monroe St.

Chicago, IL  60603

Attn:

Asset Based Lending 20 East

Telecopy: (312) 765-1641














[Signature page to Credit Agreement]




--------------------------------------------------------------------------------







EXHIBIT A

to

Credit Agreement




ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of July 30, 2014, as amended
(“Credit Agreement”), among WAUSAU PAPER CORP., a Wisconsin corporation (“Wausau
Paper”), WAUSAU TIMBERLAND COMPANY, LLC, a Wisconsin limited liability company
(“Wausau Timberland”), WAUSAU PAPER MILLS, LLC, a Wisconsin limited liability
company (“Wausau Mills”), WAUSAU PAPER TOWEL & TISSUE, LLC, a Wisconsin limited
liability company (“Wausau Towel & Tissue”), THE SORG PAPER COMPANY, an Ohio
corporation, THE MIDDLETOWN HYDRAULIC COMPANY, an Ohio corporation
(“Middletown”, and together with Wausau Paper, Wausau Timberland, Wausau Mills
and Wausau Towel & Tissue, collectively, “Borrowers”), BANK OF AMERICA, N.A., as
agent (“Agent”) for the financial institutions from time to time party to the
Credit Agreement (“Lenders”), and such Lenders.  Terms are used herein as
defined in the Credit Agreement.

______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows:



1.

Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $________ of Assignor’s outstanding
Revolver Loans and $___________ of Assignor’s participations in LC Obligations,
(b) the amount of $__________ of Assignor’s Revolver Commitment (which
represents ____% of the total Revolver Commitments), and (c) a principal amount
of $________ of Assignor’s outstanding Term Loan (the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest.  This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable.  From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.



2.

Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Revolver Commitment is $__________, the outstanding balance
of its Revolver Loans and participations in LC Obligations is $__________, and
the outstanding balance of its Term Loans is $__________; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document furnished pursuant thereto, other than that Assignor is
the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrowers or the performance by Borrowers of their
obligations under the Loan Documents.  [Assignor is attaching the promissory
note[s] held by it and requests that Agent exchange such note[s] for new
promissory notes payable to Assignee [and Assignor].]



3.

Assignee (a) represents and warrants that it is legally authorized to enter into
this Assignment and Acceptance; (b) confirms that it has received copies of the
Credit Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) agrees that it shall, independently and without





CHI:2841771.3




--------------------------------------------------------------------------------







reliance upon Assignor and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.



4.

This Agreement shall be governed by the laws of the State of New York.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.



5.

Each notice or other communication hereunder shall be in writing, shall be sent
by messenger, by telecopy or facsimile transmission, or by first-class mail,
shall be deemed given when sent and shall be sent as follows:



(a)

If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

__________________________

__________________________

__________________________



(b)

If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________

__________________________

__________________________

__________________________

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

______________________________

______________________________

ABA No._______________________

______________________________

Account No.____________________

Reference:  _____________________

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):




______________________________

______________________________

ABA No._______________________

______________________________

Account No.____________________

Reference:  _____________________

 





- 2 -




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.




_____________________________________

(“Assignee”)







By___________________________________

Title:

Name:







_____________________________________

(“Assignor”)







By___________________________________

Title:

Name:








- 3 -




--------------------------------------------------------------------------------







EXHIBIT B

to

Credit Agreement







ASSIGNMENT NOTICE

Reference is made to (1) the Credit Agreement dated as of July 30, 2014, as
amended (“Credit Agreement”), among WAUSAU PAPER CORP., a Wisconsin corporation
(“Wausau Paper”), WAUSAU TIMBERLAND COMPANY, LLC, a Wisconsin limited liability
company (“Wausau Timberland”), WAUSAU PAPER MILLS, LLC, a Wisconsin limited
liability company (“Wausau Mills”), WAUSAU PAPER TOWEL & TISSUE, LLC, a
Wisconsin limited liability company (“Wausau Towel & Tissue”), THE SORG PAPER
COMPANY, an Ohio corporation (“Sorg”), THE MIDDLETOWN HYDRAULIC COMPANY, an Ohio
corporation (“Middletown”, and together with Wausau Paper, Wausau Timberland,
Wausau Mills and Wausau Towel & Tissue, collectively, “Borrowers”), BANK OF
AMERICA, N.A., as agent (“Agent”) for the financial institutions from time to
time party to the Credit Agreement (“Lenders”), and such Lenders; and (2) the
Assignment and Acceptance dated as of ____________, 20__ (“Assignment
Agreement”), between __________________ (“Assignor”) and ____________________
(“Assignee”).  Terms are used herein as defined in the Credit Agreement.

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor’s outstanding Revolver Loans and $___________ of
Assignor’s participations in LC Obligations, (b) the amount of $__________ of
Assignor’s Revolver Commitment (which represents ____% of the total Revolver
Commitments), and (c) a principal amount of $________ of Assignor’s outstanding
Term Loan (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest.  This Agreement shall be effective as of the date (“Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable.  Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Credit Agreement to the extent of the Assigned Interest, as of the Effective
Date.

For purposes of the Credit Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_________, and Assignee’s Revolver Commitment to be
increased by $_________.

The address of Assignee to which notices and information are to be sent under
the terms of the Credit Agreement is:

________________________

________________________

________________________

________________________

The address of Assignee to which payments are to be sent under the terms of the
Credit Agreement is shown in the Assignment Agreement.

This Notice is being delivered to Borrowers and Agent pursuant to Section 12.3
of the Credit Agreement.  Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.











--------------------------------------------------------------------------------







_____________________________________

(“Assignee”)







By___________________________________

Title:

Name:







_____________________________________

(“Assignor”)







By___________________________________

Title:

Name:

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:




BORROWER AGENT:*




WAUSAU PAPER CORP.







By_______________________________

Title:

Name:










* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.







BANK OF AMERICA, N.A.,

as Agent




By_______________________________

Title:

Name:








- 2 -




--------------------------------------------------------------------------------







EXHIBIT C

to

Credit Agreement




FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:  ________, ____



To:

Bank of America, N.A.

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 30, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among WAUSAU PAPER CORP., a Wisconsin corporation (“Wausau
Paper”), WAUSAU TIMBERLAND COMPANY, LLC, a Wisconsin limited liability company
(“Wausau Timberland”), WAUSAU PAPER MILLS, LLC, a Wisconsin limited liability
company (“Wausau Mills”), WAUSAU PAPER TOWEL & TISSUE, LLC, a Wisconsin limited
liability company (“Wausau Towel & Tissue”), THE SORG PAPER COMPANY, an Ohio
corporation (“Sorg”), THE MIDDLETOWN HYDRAULIC COMPANY, an Ohio corporation
(“Middletown”, and together with Wausau Paper, Wausau Timberland, Wausau Mills
and Wausau Towel & Tissue, collectively, “Borrowers”), the other parties from
time to time signatory thereto as Loan Parties, BANK OF AMERICA, N.A., as agent
(“Agent”) for the financial institutions from time to time party to the Credit
Agreement (“Lenders”), and such Lenders.

The undersigned hereby certifies as of the date hereof that he/she is a Senior
Officer of Borrower Agent, and that, solely in his/her capacity as such, he/she
is authorized to execute and deliver this Compliance Certificate to Agent on the
behalf of Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements]



1.

Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 9.1.2(a) of the Agreement for the Fiscal Year of Borrowers
and their Subsidiaries ended as of the above date, certified by a firm of
independent certified public accountants in accordance with such section.  

[Use following paragraph 1 for quarter-end financial statements]



1.

Attached hereto as Schedule 1 are the unaudited financial statements required by
Section 9.1.2(b) of the Agreement for the calendar month of Borrowers and their
Subsidiaries ended as of the above date.  Such consolidated and consolidating
financial statements fairly present in all material respects the financial
condition and results of operations of the Company and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

[Use following paragraph 1 for month-end financial statements]



1.

Attached hereto as Schedule 1 are the unaudited financial statements required by
Section 9.1.2(c) of the Agreement for the calendar month of Borrowers and their
Subsidiaries ended as of the above date.  Such consolidated and consolidating
financial statements fairly present in all material





1




--------------------------------------------------------------------------------







respects the financial condition and results of operations of the Borrowers and
their Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.



2.

The undersigned has reviewed and is familiar with the terms of the Agreement and
has made, or has caused to be made under his/her supervision, a review of the
activities of the Borrowers and their Subsidiaries during the accounting period
covered by the attached financial statements with a view to determining whether
Borrowers are in Default under the Agreement, and

[select one:]

[to the knowledge of the undersigned, no Default has occurred and is
continuing.]

--or--

[to the knowledge of the undersigned, the following is a list of each Default
that has occurred and is continuing and its nature and status:]

[Use following paragraph 3 for month and quarter-end financial statements]



3.

The calculations set forth on Schedule 2 attached hereto of Availability as a
percentage of Revolver Commitments as of the end of the most recently completed
calendar month are true and accurate as of the date of the financial statements
set forth above and as of the date of this Compliance Certificate.

[Use following paragraph 4 during Trigger Period]



4.

The financial covenant analyses and information set forth on Schedule 3 attached
hereto are true and accurate for the trailing twelve month period ended on the
date of the financial statements set forth above and as of the date of this
Compliance Certificate.




[Signature Page Follows]

 





2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ____________________, ___________.




WAUSAU PAPER CORP.,

as Borrower Agent




By:  ___________________________

Name:  _________________________

Title:  __________________________














[Signature Page to Compliance Certificate]




--------------------------------------------------------------------------------







For the Month/Quarter/Year ended ___________________, ____ (“Statement Date”)




SCHEDULE 1

to the Compliance Certificate




[see attached]




 











--------------------------------------------------------------------------------







SCHEDULE 2

to the Compliance Certificate




Calculation of Availability




[see attached]











--------------------------------------------------------------------------------







SCHEDULE 3

to the Compliance Certificate




Fixed Charge Coverage Ratio.




[see attached]

 











--------------------------------------------------------------------------------







EXHIBIT D

to

Credit Agreement







FORM OF LANDLORD WAIVER




(ATTACHED)











--------------------------------------------------------------------------------







LANDLORD WAIVER

This Landlord Waiver (the “Waiver”) is entered into as of _________ ___, 20__
between ______________________ (the “Landlord”) and Bank of America, N.A., as
agent (the “Agent”) under the Loan Documents described below.

Landlord is the owner of the real property commonly known as
____________________________ (the “Premises”).

Landlord has entered into that certain lease agreement (together with any
renewals, extensions, amendments, modifications, substitutions or replacements
thereof, the “Lease”), a copy of which is attached hereto as Exhibit A, with
[______]1, a[n] [Wisconsin/Ohio] [corporation/limited liability company] (the
“Company”), with respect to the Premises.

The Company and certain of its affiliates have entered, and may from time to
time enter, into a revolving loan agreement, pledge and security agreement and
other documents (as the same may be amended, restated, amended and restated,
supplemented and otherwise modified from time to time, the “Loan Documents”)
evidencing a financing arrangement with the Agent.  The Company has also agreed
to secure its obligations and liabilities under the Loan Documents (the
“Obligations”) by granting a security interest to the Agent, in certain of the
Company’s property and all products and proceeds of the foregoing, as more fully
described in the Loan Documents (the “Collateral”).

In order to enter into the Loan Documents, the Agent has required that the
Company obtain this Waiver from the Landlord in connection with its lease of the
Premises, and the Landlord hereby agrees and covenants with the Agent as
follows:

1.

The Landlord acknowledges that the Lease is in full force and effect and is not
aware of any existing default under the Lease.

2.

The Landlord acknowledges the validity of the Agent’s lien on the Collateral and
waives any interest in the Collateral and agrees not to levy or distrain upon
any Collateral or to claim or assert any lien, right or other claim against any
Collateral for any reason.

3.

The Landlord agrees to give notice to the Agent of the occurrence of any default
by the Company under the Lease resulting in termination of the Lease (a “Default
Notice”) and agrees to permit the Agent to cure any such default within 30 days
of the Agent’s receipt of such Default Notice, but the Agent shall not be under
any obligation to cure any default by the Company under the Lease.  No action by
the Agent pursuant to this Waiver shall be deemed to be an assumption by the
Agent of any obligation under the Lease, and except as expressly provided in
paragraphs 6, 7 and 8 below, the Agent shall not have any obligation to the
Landlord.

4.

The Landlord agrees that the Collateral is and shall remain personal property of
the Company regardless of the manner or mode of attachment of any item of
Collateral to the Premises and shall not be deemed to be fixtures.

________________________

1Insert name of applicable Loan Party.





CHI 2841669.2




--------------------------------------------------------------------------------










5.

The Landlord agrees that the Collateral may be inspected and evaluated by the
Agent or its designee, without necessity of court order, at any time without
payment of any fee.

6.

In the event of default by the Company in the payment or performance of the
Obligations or if the Landlord takes possession of the Premises for any reason,
including because of termination of the Company’s lease (each a “Disposition
Event”), the Landlord agrees that, at the Agent’s option, the Collateral may
remain upon the Premises for a period not to exceed 120 days (the “Disposition
Period”) after (a) the Agent takes possession of the Premises or (b) receipt by
the Agent of a Default Notice; provided that the Agent pays rent on a per diem
basis for the period of time the Agent remains on the Premises, based upon the
amount of rent set forth in the Lease (excluding any supplemental rent or other
costs, expenses or amounts or any indemnities payable thereunder, upon default
or otherwise).  If any injunction or stay is issued (including an automatic stay
due to a bankruptcy proceeding) that prohibits the Agent from removing the
Collateral, commencement of the Disposition Period shall be deferred until such
injunction or stay is lifted or removed.

7.

During any Disposition Period, the Agent (a) or its designee may, without
necessity of court order, enter upon the Premises at any time to inspect or
remove all or any Collateral from the Premises without interference by the
Landlord, and the Agent or its designee may sell, transfer, or otherwise dispose
of that Collateral free of all liens, claims, demands, rights and interests that
the Landlord may have in that Collateral by law or agreement, including, without
limitation, by public auction or private sale (and the Agent may advertise and
conduct such auction or sale at the Premises, and shall use reasonable efforts
to notify the Landlord of its intention to hold any such auction or sale), in
each case, without interference by the Landlord and (b) shall make the Premises
available for inspection by the Landlord and prospective tenants and shall
cooperate in Landlord’s reasonable efforts to re-lease the Premises.

8.

The Agent shall promptly repair, at the Agent’s expense, or reimburse the
Landlord for any physical damage to the Premises actually caused by the conduct
of any auction or sale and any removal of the Collateral by or through the Agent
(ordinary wear and tear excluded).  The Agent shall not (a) be liable to the
Landlord for any diminution in value caused by the absence of any removed
Collateral or for any other matter except as specifically set forth herein or
(b) have any duty or obligation to remove or dispose of any Collateral or other
property left on the Premises by the Company.

9.

Without affecting the validity of this Waiver, any of the Obligations may be
extended, amended, or otherwise modified without the consent of the Landlord and
without giving notice thereof to the Landlord.  This Waiver shall inure to the
benefit of the successor and assigns of the Agent and shall be binding upon the
heirs, personal representatives, successors and assigns of the Landlord.  The
person signing this Waiver on behalf of the Landlord represents to the Agent
that he/she has the authority to do so on behalf of the Landlord.

10.

All notices hereunder shall be in writing and sent by certified mail (return
receipt requested), overnight mail or facsimile (with a copy to be sent by
certified or overnight mail), to the other party at the address set forth on the
signature page hereto or at such other address as such other party shall
otherwise designate in accordance with this paragraph.














--------------------------------------------------------------------------------







11.

This Waiver and all claims shall be governed by the laws of the State of New
York, without giving effect to any conflict of law principles except federal
laws relating to national banks.  The Landlord hereby consents to the
non-exclusive jurisdiction of any federal or state court sitting in or with
jurisdiction over the State of New York, in any proceeding or dispute relating
in any way to this Waiver, and agrees that any such proceeding shall be brought
by it solely in any such court.  The Landlord irrevocably waives all claims,
objections and defenses that it may have regarding such court’s personal or
subject matter jurisdiction, venue or inconvenient forum.

12.

Landlord agrees to give Agent notice within (a) two days of termination of, any
abandonment or surrender under, or default of any of the provisions of, the
Lease (or any other circumstance which could lead to the termination of the
Lease prior to the scheduled expiration date thereof), and (b) 30 days prior to
any termination of the Lease or repossession of the Premises by Landlord, said
notice to be at the Agent’s address shown on the signature pages hereof, or such
other address as Agent shall designate in a written notice to Landlord.  Agent
shall have the right, without the obligation, to cure any event of default under
the Lease within ten days after the receipt of such notice.  Any of the
foregoing done by Agent shall be effective to cure an event of default as if the
same had been done by Company and shall not be deemed an assumption of the Lease
or any of Company’s obligations thereunder by Agent.  Landlord agrees that Agent
shall not have any obligations to Landlord under the Lease or otherwise or any
obligation to assume the Lease or any obligations thereunder.

13.

WAIVER OF SPECIAL DAMAGES. THE LANDLORD WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE LANDLORD MAY HAVE TO CLAIM OR RECOVER FROM THE
AGENT IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

14.

JURY WAIVER. THE LANDLORD AND THE AGENT HEREBY VOLUNTARILY, KNOWLINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE BETWEEN THE LANDLORD AND THE AGENT IN ANY WAY RELATED TO
THIS WAIVER.

15.

This Waiver shall continue in full force and affect until the indefeasible
payment in full of all Obligations.

[Signature Pages Follow]





3




--------------------------------------------------------------------------------










 

This Waiver is executed and delivered by the Landlord as of the date first
written above.




LANDLORD:




_______________________________




By: ____________________________

Name: __________________________

Title: ___________________________




Notice Address:




________________________________

________________________________

Attention: ________________________

Facsimile:________________________





[Signature Page to Landlord Waiver]




--------------------------------------------------------------------------------










 

Accepted and agreed to by:




AGENT:




BANK OF AMERICA, N.A., as

Agent




By: _____________________________

Name: ___________________________

Title: ____________________________




Notice Address:




Bank of America, N.A.

135 South LaSalle Street, 9th Floor

Chicago, Illinois 60603

Attention: Wausau Account Manager

Facsimile: ____________

 





[Signature Page to Landlord Waiver]




--------------------------------------------------------------------------------







EXHIBIT A




COPY OF LEASE











--------------------------------------------------------------------------------







EXHIBIT E

to

Credit Agreement







FORM OF BAILEE LETTER




(ATTACHED)











--------------------------------------------------------------------------------










__________ ___, 201_

[INSERT BAILEE’S

NAME AND ADDRESS]

____________________

____________________




ATTN:_________________




RE:

Security Interest in Assets of ____________________________




Ladies and Gentlemen:




[_________]1, a[n] [Wisconsin/Ohio] [corporation/limited liability company] (the
“Company”), has from time to time delivered and will continue to deliver or
cause to be delivered from time to time certain property of the Company’s
(collectively, the “Company Goods”) located at the address specified above (the
“Facility”).




The Company has entered into that certain Credit Agreement, dated as of July 30,
2014, among the Company, certain of the Company’s affiliates, the Lenders party
thereto (the “Lenders”), Bank of America, N.A., as agent for the Lenders and
other secured parties (in such capacity, the “Agent”) (as the same may be
amended, supplemented, amended and restated, renewed or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Company will grant
to the Agent and the Lenders, a security interest in, among other things, the
Company Goods.




In furtherance of the foregoing,




(1)

You acknowledge that the Company is not a lessee or tenant of the Facility or
any portion thereof and that the Company Goods are not held by you as a
consignee. You also acknowledge that the Company Goods are and will be
sequestered, and stored, controlled, identified and accounted for separately,
from the equipment, inventory and other similar property of yours and other
parties.




(2)

Pursuant to Uniform Commercial Code, Section 9-313(c)(1) and (c)(2), the person
in possession of collateral subject to a security interest must authenticate a
record acknowledging that it holds possession of the collateral for the secured
party’s benefit or takes possession of the collateral after acknowledging that
it will hold possession of the Collateral for the secured party’s benefit.  You
are hereby notified that, pursuant to the Credit Agreement, the Company will
grant to the Agent and the Lenders, among other things, a lien on and security
interest in the Company Goods and the proceeds thereof (the Company Goods and
proceeds being collectively referred to as the “Collateral”), and you hereby
acknowledge and agree that, as of the date of this letter agreement, you hold
the Collateral for the benefit of the Agent and the Lenders and, if you
hereafter take possession of additional Company Goods, you will hold such
additional Collateral for the benefit of the Agent and the Lenders.

_____________________

1Insert name of Loan Party

















--------------------------------------------------------------------------------













(3)

You are hereby authorized to grant to the Agent and the Lenders the same access
to the Company Goods which is available to the Company.




(4)

Your authority to release the Company Goods to the Company will continue,
subject to the condition that upon the written direction of the Agent, you shall
refuse to release the Company Goods or any portion of the Company Goods to the
Company or the Company’s agent, and you may only release such Company Goods to
the Agent or the party, designated by the Agent in such written direction.




(5)

The Company agrees that you will have no liability to the Company if you comply
with the Agent’s written direction as described above. The Company further
agrees that it will continue to pay all fees and expenses related to the
processing of the Company Goods and will reimburse you for all reasonable costs
and expenses incurred as a direct result of your compliance with the terms and
provisions of this letter.




(6)

You acknowledge and agree that, other than your possession of the Company Goods
for the benefit of the Agent and the Lenders, that title in the Company Goods
will at all times remain with the Company. You agree not to assert against any
of the Collateral any statutory or possessory liens available to you, all of
which you hereby waive.




(7)

You agree that the Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for in the Credit Agreement, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Uniform Commercial Code and also may (i) require the Company to assemble, at
its expense, all or part of the Collateral as directed by the Agent and make it
available to the Agent and the Lenders at the Facility or at another place
designated by the Agent, and (ii) without notice to you, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any of the
Lender’s offices or elsewhere, to third parties or to itself.




(8)

This Agreement and all claims shall be governed by the laws of the State of New
York, without giving effect to any conflict of law principles except federal
laws relating to national banks.




[Signature Pages Follow]

















--------------------------------------------------------------------------------







 

Very truly yours,




[INSERT NAME OF LOAN PARTY]




By:_______________________________

Name:____________________________

Title:______________________________




 





[Signature page to Bailee Letter]




--------------------------------------------------------------------------------










BANK OF AMERICA, N.A.,

as Agent




By:_______________________________

Name:____________________________

Title:______________________________




 





[Signature page to Bailee Letter]




--------------------------------------------------------------------------------










ACKNOWLEDGED AND AGREED TO AS

OF THE DATE FIRST ABOVE WRITTEN.




[INSERT NAME OF BAILEE]




By:_______________________________

Name:____________________________

Title:______________________________








[Signature page to Bailee Letter]




--------------------------------------------------------------------------------







EXHIBIT F

to

Credit Agreement




FORM OF JOINDER AGREEMENT







THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________, ____], is by
and among [_____________________, a ______________________] (the [“Additional
Borrower”][“Additional Guarantor”]), WAUSAU PAPER CORP., a Wisconsin corporation
(“Wausau Paper” and in its capacity as borrower agent, the “Borrower Agent”),
WAUSAU TIMBERLAND COMPANY, LLC, a Wisconsin limited liability company (“Wausau
Timberland”), WAUSAU PAPER MILLS, LLC, a Wisconsin limited liability company
(“Wausau Mills”), WAUSAU PAPER TOWEL & TISSUE, LLC, a Wisconsin limited
liability company (“Wausau Towel & Tissue”), THE SORG PAPER COMPANY, an Ohio
corporation (“Sorg”), THE MIDDLETOWN HYDRAULIC COMPANY, an Ohio corporation
(“Middletown”, and together with Wausau Paper, Wausau Timberland, Wausau Mills
and Wausau Towel & Tissue, collectively, “Borrowers”), and BANK OF AMERICA,
N.A., in its capacity as administrative agent (in such capacity, the “Agent”)
under that certain Credit Agreement, dated as of July 30, 2014 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”), by and among the Borrowers, the Lenders and the Agent.
 Capitalized terms used herein but not otherwise defined shall have the meanings
provided in the Credit Agreement.

The [Additional Borrower][Additional Guarantor] is an additional Loan Party,
and, consequently, the Loan Parties are required by Section 9.1.10 of the Credit
Agreement to cause the [Additional Borrower][Additional Guarantor] [to become a
“Borrower” thereunder][enter into a Guaranty].

Accordingly, the [Additional Borrower][Additional Guarantor] and the Borrower
Agent hereby agree as follows with the Agent, for the benefit of the Lenders:



1.

The [Additional Borrower][Additional Guarantor] hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, the [Additional
Borrower][Additional Guarantor] will be deemed to be a party to and a
[“Borrower”][“Guarantor”] under the Credit Agreement and shall have all of the
obligations of a [Borrower][Guarantor] thereunder as if it had executed the
Credit Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the applicable Loan Documents, including, without limitation (a)
all of the representations and warranties set forth in Section 8 of the Credit
Agreement and (b) all of the affirmative and negative covenants set forth in
Section 9 of the Credit Agreement.  [Without limiting the generality of the
foregoing terms of this Paragraph 1, the Additional Guarantor hereby guarantees,
jointly and severally together with the other Guarantors, the prompt payment of
the Secured Obligations in accordance with the Guaranty]1.



2.

Each of the [Additional Borrower][Additional Guarantor] and the Borrower Agent
hereby agree that all of the representations and warranties contained in Section
8 of the Credit Agreement and each other Loan Document are true and correct as
of the date hereof.



3.

The [Additional Borrower][Additional Guarantor] hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, the [Additional
Borrower][Additional Guarantor] will be deemed to be a party to the Security
Agreement, and shall have all the rights and obligations of a

________________________

1To be included if new loan party is to join as a “Guarantor”











--------------------------------------------------------------------------------







“Grantor” (as such term is defined in the Security Agreement) thereunder as if
it had executed the Security Agreement.  The [Additional Borrower][Additional
Guarantor] hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Security Agreement.
 Without limiting the generality of the foregoing terms of this Paragraph 3, the
[Additional Borrower][Additional Guarantor] hereby grants, pledges and assigns
to the Administrative Agent, for the benefit of the Lenders, a continuing
security interest in, and a right of set off, to the extent applicable, against
any and all right, title and interest of the [Additional Borrower][Additional
Guarantor] in and to the Collateral (as such term is defined in Section 2 of the
Security Agreement) of the [Additional Borrower][Additional Guarantor].



4.

The [Additional Borrower][Additional Guarantor] acknowledges and confirms that
it has received a copy of the Credit Agreement and the schedules and exhibits
thereto and each Collateral Document and the schedules and exhibits thereto.
 The information on the schedules to the Credit Agreement and the Collateral
Documents are hereby supplemented (to the extent permitted under the Credit
Agreement or Collateral Documents) to reflect the information shown on the
attached Schedule A.



5.

The Borrower Agent confirms that the Credit Agreement is, and upon the
[Additional Borrower][Additional Guarantor] becoming a [Borrower][Guarantor],
shall continue to be, in full force and effect.  The parties hereto confirm and
agree that immediately upon the [Additional Borrower][Additional Guarantor]
becoming a [Borrower][Guarantor] the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of the [Additional Borrower][Additional
Guarantor] under the Credit Agreement and under each other Loan Document.



6.

Each of the Borrower Agent and the [Additional Borrower][Additional Guarantor]
agrees that at any time and from time to time, upon the written request of the
Agent, it will execute and deliver such further documents and do such further
acts as the Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement and the other Loan Documents in order to
effect the purposes of this Agreement.



7.

This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.



8.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York.  The terms of Sections 13.14 and 13.15
of the Credit Agreement are incorporated herein by reference, mutatis mutandis,
and the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the Borrower Agent and the [Additional
Borrower][Additional Guarantor] has caused this Agreement to be duly executed by
its authorized officer, and the Administrative Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

[ADDITIONAL BORROWER][ADDITIONAL GUARANTOR]:



[ADDITIONAL BORROWER][ADDITIONAL

GUARANTOR]

By:__________________________________________

Name:________________________________________

Title:_________________________________________




BORROWER AGENT:

WAUSAU PAPER CORP.,

a Wisconsin corporation




By:__________________________________________

Name:________________________________________

Title:_________________________________________




Acknowledged, accepted and agreed:




BANK OF AMERICA, N.A.,

  as Administrative Agent




By:_____________________________________

Name:___________________________________

Title:____________________________________














--------------------------------------------------------------------------------







Schedule A




Schedules to Credit Agreement and Collateral Documents







[TO BE COMPLETED BY BORROWER]











--------------------------------------------------------------------------------







SCHEDULE 1.1(a)




Revolver Commitments of Lenders










Lender




Revolver Commitment

Bank of America, N.A.

$25,000,000

BMO Harris Bank, N.A.

$25,000,000

 

 

TOTAL

$50,000,000











--------------------------------------------------------------------------------







SCHEDULE 1.1(b)




Excluded Brainerd Site







The mill site in Brainerd, Minnesota, is legally described as follows.  This
mill site is being actively marketed by Wausau Paper through ongoing
negotiations with a handful of interested purchasers.




PARCELS BMP 4, BMP 5, BMP 6, AND BMP 7




That part of Government Lots One (1) and Two (2), Section Nineteen (19),
Township Forty-five (45), Range Thirty (30), described as follows: Beginning at
the south quarter corner of Section 18 of said Township 45, Range 30 and
assuming the east line of Government Lot 4 of said Section 18 bears North 02
degrees 40 minutes 23 seconds West; thence North 85 degrees 00 minutes 23
seconds West 34.01 feet along the north line of said Government Lot 1 of Section
19 to the monumented westerly right of way line of Mill Avenue, according to the
survey by Dean M. Anderson dated February 6, 1959; thence South 02 degrees 36
minutes 11 seconds East 934.42 feet along said monumented westerly right of way
line to an iron pipe set in concrete on the north line of “M” Street, according
to said survey by Dean M. Anderson dated February 6, 1959; thence South 89
degrees 42 minutes 56 seconds West 1341.19 feet along the monumented north line
of “M” Street and the westerly extension thereof, according to said survey by
Dean M. Anderson dated February 6, 1959; thence South 30 degrees 58 minutes 56
seconds West 34.69 feet; thence South 59 degrees 01 minutes 04 seconds East
15.00 feet; thence South 30 degrees 58 minutes 56 seconds West 83.00 feet;
thence North 45 degrees 31 minutes 04 seconds West 784 feet, more or less, to
the easterly shoreline of the Mississippi River; thence northeasterly along said
easterly shoreline to its intersection with the north line of said Section 19;
thence South 85 degrees 00 minutes 23 seconds East 1335 feet, more or less,
along said north line of Section 19 to the point of beginning.




Except that part of Government Lot One (1), Section Nineteen (19), Township
Forty-five (45), Range Thirty (30), described as follows:   Commencing at the
south quarter corner of Section 18, Township 45, Range 30, and assuming the east
line of said Government Lot 4 of said Section 18 bears North 02 degrees 40
minutes 23 seconds West; thence north 85 degrees 00 minutes 23 seconds West
34.01 feet along the north line of said Government Lot 1 of Section 19 to the
monumented westerly right of way line of Mill Avenue,  according to the survey
by Dean M. Anderson dated February 6, 1959; thence South 02 degrees 36 minutes
11 seconds East 724.25 feet along said monumented westerly right of way,
according to the survey by Dean M. Anderson dated February 6, 1959, to the point
of beginning of the tract to be described; thence continue South 02 degrees 36
minutes 11 seconds East 210.17 feet along said westerly right of way line of
Mill Avenue to an iron pipe set in concrete on the north line of “M” Street,
according to said survey by Dean M. Anderson dated February 6, 1959; thence
South 89 degrees 42 minutes 56 seconds West 240.20 feet along the monumented
north line of “M” Street, according to said survey by Dean M. Anderson dated
February 6, 1959; thence North 02 degrees 36





1.1(b)-1




--------------------------------------------------------------------------------







minutes 11 seconds West 210.17 feet, parallel with said westerly right of way
line of Mill Avenue, according to said survey by Dean M. Anderson dated February
6, 1959; thence North 89 degrees 42 minutes 56 seconds East 240.20 feet,
parallel with said monumented north line of “M” Street, according to said survey
by Dean M. Anderson dated February 6, 1959, to the point of beginning.




AND




Tract 1:  Lots 1, 2, 3, 4 and 5, Auditor’s Subdivision of Government Lot 4,
Section 18, Township 45, Range 30.




Tract 2: That part of Government Lot Three (3), Section Eighteen (18), Township
Forty-five (45), Range Thirty (30), lying Westerly of the westerly right of way
line of County State Aid Highway No. 3 (formerly Minnesota State Highway No.
25).




AND




That part of Government Lot Three (3), Section Eighteen (18), Township
Forty-five (45), Range Thirty (30), described as follows: Commencing at the
South Quarter Corner of said Section 18, as is perpetuated in the plat of Koop
and Walker’s Addition to the City of Brainerd; thence North 02 degrees 08
minutes 43 seconds West, assumed bearing along the North-South Quarter section
line as shown on said plat, 586.0 feet to the Northwest corner of said plat;
thence North 87 degrees 51 minutes 17 seconds East along the North line of Q
Street (shown as Walker Street on said plat) a distance of 240.75 feet to the
point of beginning of tract to be herein described; thence North 07 degrees 22
minutes 00 seconds West 389.84 feet; thence South 82 degrees 49 minutes 57
seconds West 50.63 feet; thence North 02 degrees 23 minutes 46 seconds West
248.04 feet; thence North 87 degrees 14 minutes 20 seconds East 38.08 feet;
thence North 00 degrees 43 minutes 34 seconds West 271.50 feet to its
intersection with the Southeasterly right of way of Trunk Highway Number 25;
thence Southwesterly along said right of way 108.41 feet on a non-tangential
curve, concave to the Southeast having a radius of 1065.91 feet, central angle
of 05 degrees 49 minutes 38 seconds, and the chord of said curve bears South 22
degrees 13 minutes 18 seconds West; thence North 70 degrees 41 minutes 31
seconds West continuing along said highway right of way and the prolongation of
the radial line of last described curve, 30.00 feet; thence Southwesterly
continuing along said highway right of way 95.64 feet on a non-tangential curve
concave to the Southeast, having a radius of 1095.91 feet, central angle of 05
degrees 00 minutes 00 seconds, and the chord of said curve bears South 16
degrees 48 minutes 29 seconds West; thence North 75 degrees 41 minutes 31
seconds West continuing along said highway right of way on the prolongation of
the radial line of last described curve, 17.00 feet; thence Southerly continuing
along said highway right of way 319.59 feet on a non-tangential curve, concave
to the East having a radius of 1112.91 feet, central angel of 16 degrees 27
minutes 12 seconds, and the chord of said curve bears South 06 degrees 04
minutes 53 seconds West; thence South 02 degrees 08 minutes 43 seconds East
continuing along said highway right of way, tangent to the last described curve
a distance of 415.10 feet to its





1.1(b)-2




--------------------------------------------------------------------------------







intersection with the North line of said Q Street; thence North 87 degrees 51
minutes 17 seconds East along said North line of Q Street 207.75 feet to the
point of beginning.




EXCEPT




That part of Government Lot 1, Section 34, Township 134, North of Range 28, West
of the Forth Principal Meridian; and Government Lot 4, Section 18, Township 45,
North of Range 30, West of the Forth Principal Meridian, and the bed of the
Mississippi River described as follows: Commencing at the south quarter corner
of Section 18 of said Township 45, Range 30 and assuming the east line of
Government Lot 4 of said Section 18 bears North 02 degrees 40 minutes 23 seconds
West; thence North 02 degrees 40 minutes 23 seconds West, a distance of 586.00
feet; thence South 87 degrees 19 minutes 37 seconds West, a distance of 833.00
feet; thence North 10 degrees 10 minutes  23 seconds West, a distance of 302.66
feet to the point of beginning of the parcel to be described; thence South 87
degrees 51 minutes 30 seconds East, a distance of 71.56 feet; thence North 02
degrees 47 minutes 08 seconds East, a distance of 68.72 feet; thence North 08
degrees 29 minutes 28 seconds West, a distance of 221.91 feet; thence North 73
degrees 48 minutes 06 seconds West, a distance of  91 feet, more or less, to the
easterly shoreline of the Mississippi River; thence southerly along said
easterly shoreline a distance of 6 feet, more or less, to the intersection with
the northeasterly line as described in Easement Agreement document number
632070, on file at the Crow Wing County Recorder’s Office; thence North 60
degrees 33 minutes 23 seconds West, a distance of 479 feet, more or less, to the
most northerly corner as described in said Easement Agreement; thence South 29
degrees 26 minutes 37 seconds West, a distance of 34 feet, more or less, to the
westerly shoreline of the Mississippi River; thence southerly along said
westerly shoreline to the intersection with the southwesterly line as described
in said Easement Agreement; thence South 60 degrees 33 minutes 23 seconds East,
along said southwesterly line and its southeasterly extension, a distance of 494
feet, more or less, to said westerly shoreline; thence southerly along said
westerly shoreline a distance of  47 feet, more or less, to the intersection of
a line that bears North 87 degrees 51 minutes 30 seconds West from the point of
beginning; thence South 87 degrees 51 minutes 30 seconds East, a distance of 110
feet, more or less to the point of beginning.




SUBJECT TO EASEMENT A




That part of Government Lots One (1) and Two (2), Section Nineteen (19),
Township Forty-five (45), Range Thirty (30), and that part of Government Lot
Four (4), Section Eighteen (18), Township Forty-five (45) Range (30), described
as follows: Commencing at the south quarter corner of Section 18 of said
Township 45, Range 30 and assuming the east line of Government Lot 4 of said
Section 18 bears North 02 degrees 40 minutes 23 seconds West; thence North 85
degrees 00 minutes 23 seconds West 34.01 feet along the north line of said
Government Lot 1 of Section 19 to the monumented westerly right of way line of
Mill Avenue, according to the survey by Dean M. Anderson dated February 6, 1959;
thence South 02 degrees 36 minutes 11 seconds East 934.42 feet along said
monumented westerly right of way line to an iron pipe set in concrete on the
north line of “M” Street, according to said survey by Dean M. Anderson dated
February 6, 1959; thence South 89 degrees 42 minutes 56 seconds West 1341.19
feet along the





1.1(b)-3




--------------------------------------------------------------------------------







monumented north line of “M” Street and the westerly extension thereof,
according to said survey by Dean M. Anderson dated February 6, 1959, and the
point of beginning of the easement to be described; thence North 30 degrees 58
minutes 56 seconds East, a distance of 14.28 feet; thence North 88 degrees 32
minutes 07 seconds West, a distance of 69.39 feet; thence North 10 degrees 47
minutes 20 seconds East, a distance of 387.13 feet; thence North 23 degrees 34
minutes 27 seconds East, a distance of 209.07 feet; thence North 21 degrees 37
minutes 06 seconds East, a distance of 269.59 feet; thence North 26 degrees 38
minutes 17 seconds East, a distance of 214.81 feet; thence North 27 degrees 29
minutes 03 seconds East, a distance of 442.20 feet; thence North 01 degree 30
minutes 45 seconds East, a distance of 357.72 feet to “Line A”; thence North 87
degrees 51 minutes 30 seconds West along said “Line A” a distance of 50.04 feet;
thence South 01 degree 30 minutes 45 seconds West, a distance of 346.74 feet;
thence South 27 degrees 29 minutes 03 seconds West, a distance of 431.04 feet;
thence South 26 degrees 38 minutes 17 seconds West, a distance of 217.37 feet;
thence South 21 degrees 37 minutes 06 seconds West, a distance of 121.19 feet;
thence North 68 degrees 22 minutes 54 seconds West, a distance of 76.79 feet;
thence South 21 degrees 37 minutes 06 seconds West, a distance of 50.00 feet;
thence South 68 degrees 22 minutes 54 seconds East, a distance of 76.79 feet;
thence South 21 degrees 37 minutes 06 seconds West, a distance of 99.74 feet;
thence South 23 degrees 34 minutes 27 seconds West, a distance of 213.82 feet;
thence South 10 degrees 47 minutes 20 seconds West, a distance of 451.61 feet;
thence South 88 degrees 32 minutes 07 seconds East, a distance of 117.19 feet;
thence North 59 degrees 01 minute 04 seconds West, a distance of 15.00 feet;
thence North 30 degrees 58 minutes 56 seconds East, a distance of  34.69 feet to
the point of beginning. 




LEGAL DESCRIPTION “LINE A”




Line A is described as follows: Commencing at the south quarter corner of
Section 18 of said Township 45, Range 30 and assuming the east line of
Government Lot 4 of said Section 18 bears North 02 degrees 40 minutes 23 seconds
West; thence North 02 degrees 40 minutes 23 seconds West, a distance of 586.00
feet; thence South 87 degrees 19 minutes 37 seconds West, a distance of 833.00
feet; thence North 10 degrees 10 minutes 23 seconds West, a distance of 302.66
feet to the point of beginning of the line to be described; thence said line
bears North 87 degrees 51 minutes 30 seconds West and South 87 degrees 51
minutes 30 seconds East from the point of beginning.




SUBJECT TO EASEMENT B




That part of Government Lots One (1), Section Nineteen (19), Township Forty-five
(45), Range Thirty (30), and that part of Government Lot Four (4), Section
Eighteen (18), Township Forty-five (45) Range (30), described as follows:
Commencing at the south quarter corner of Section 18 of said Township 45, Range
30 and assuming the east line of Government Lot 4 of said Section 18 bears North
02 degrees 40 minutes 23 seconds West; thence North 85 degrees 00 minutes 23
seconds West 34.01 feet along the north line of said Government Lot 1 of Section
19 to the monumented westerly right of way line of Mill Avenue, according to the
survey by Dean M. Anderson dated February 6, 1959; thence South 02 degrees 36
minutes 11 seconds East along





1.1(b)-4




--------------------------------------------------------------------------------







said monumented westerly right of way line, a distance of  161.33 feet to the
point of beginning of the easement to be described; thence North 85 degrees 10
minutes 06 seconds West, a distance of 25.81 feet; thence North 14 degrees 32
minutes 54 seconds West, a distance of 190.29 feet; thence North 07 degrees 39
minutes 51 seconds East, a distance of 43.90 feet; thence North 03 degrees 06
minutes 38 seconds West, a distance of 778.22 feet;  thence North 13 degrees 27
minutes 04 second West, a distance of 371.72 feet, thence North 85 degrees 18
minutes 07 seconds West, a distance of 71.96 feet; thence North 16 degrees 51
minutes 17 seconds West, a distance of 470.97 feet; thence North 55 degrees 05
minutes 21 seconds West, a distance of 53.63 feet; thence South 84 degrees 33
minutes 42 seconds West, a distance of 193.68 feet; thence South 77 degrees 01
minute 59 seconds West, a distance of 53.65 feet; thence South 58 degrees 45
minutes 34 seconds West, a distance of 184.36 feet; thence South 49 degrees 14
minutes 24 seconds West, a distance of 124.85 feet; thence South 19 degrees 52
minutes 10 seconds West, a distance of 42.96 feet; thence South 00 degrees 55
minutes 15 seconds East, a distance of 82.45 feet; thence South 16 degrees 53
minutes 31 seconds East, a distance of 148.71 feet; thence South 07 degrees 47
minutes 56 seconds East, a distance of 78.01 feet to “Line B”; thence South 73
degrees 48 minutes 06 seconds East along said “Line B”, a distance of 18.06
feet; thence North 07 degrees 47 minutes 56 seconds West, a distance of 86.67
feet; thence North 16 degrees 53 minutes 31 seconds West, a distance of 147.71
feet; thence North 00 degrees 55 minutes 15 seconds West, a distance of 77.10
feet; thence North 19 degrees 52 minutes 10 seconds East, a distance of 35.61
feet; thence North 49 degrees 14 minutes 24 seconds East, a distance of 119.16
feet; thence North 58 degrees 45 minutes 34 seconds East, a distance of 180.33
feet; thence North 77 degrees 01 minutes 59 seconds East, a distance of 49.91
feet; thence North 84 degrees 33 minutes 42 seconds East, a distance of 186.54
feet; thence South 55 degrees 05 minutes 21 seconds East, a distance of 41.84
feet; thence South 16 degrees 51 minutes 17 seconds East, a distance of 476.48
feet; thence South 85 degrees 18 minutes 07 seconds East, a distance of 71.23
feet; thence South 13 degrees 27 minutes 04 seconds East, a distance of 358.27
feet, thence South 03 degrees 06 minutes 38 seconds East, a distance 367.15
feet; thence South 04 degrees 04 minutes 31 seconds West, a distance of 179.69
feet; thence South 02 degrees 50 minutes 22 seconds East, a distance of 25.64
feet; thence South 87 degrees 09 minutes 38 seconds West, a distance of 85.30
feet; thence South 75 degrees 57 minutes 31 seconds West, a distance of 92.65
feet; thence South 13 degrees 55 minutes 42 seconds East, a distance of 11.02
feet; thence South 76 degrees 04 minutes 18 seconds West, a distance of 415.04
feet; thence North 72 degrees 39 minutes 45 seconds West, a distance of 88.96
feet; thence North 40 degrees 38 minutes 41 seconds West, a distance of 46.10
feet; thence North 15 degrees 16 minutes 29 seconds East, a distance of 114.63
feet; thence North 33 degrees 29 minutes 32 seconds West, a distance of 129.78
feet; thence North 10 degrees 09 minutes 50 seconds West, a distance of 434.83
to “Line A”; thence North 87 degrees 51 minutes 30 seconds West along  said
“Line A”, a distance of 16.89 feet; thence South 10 degrees 09 minutes 50
seconds East, a distance of 441.83 feet; thence South 33 degrees 29 minutes 32
seconds East, a distance of 125.71 feet; thence South 15 degrees 16 minutes 29
seconds West, a distance of 115.91 feet; thence South 40 degrees 38 minutes 41
seconds East, a distance of 59.60 feet; thence South 72 degrees 39 minutes 45
seconds East, a distance 98.31 feet; thence North 76 degrees 04 minutes 18
seconds East, a distance of 387.76 feet; thence South 79 degrees 30 minutes 37
seconds East, a distance of 135.45 feet; thence North 83 degrees 02 minutes 03





1.1(b)-5




--------------------------------------------------------------------------------







seconds East, a distance of  20.30 feet; thence South 15 degrees 18 minutes 46
seconds East, a distance of 163.89 feet; thence South 11 degrees 26 minutes 31
seconds East, a distance of 142.91 feet; thence South 02 degrees 37 minutes 55
seconds East, a distance of 79.62 feet; thence South 23 degrees 49 minutes 23
seconds East, a distance of 32.99 feet; thence South 85 degrees 10 minutes 06
seconds East, a distance of 78.54 feet to the monumented westerly right of way
line of Mill Avenue, according to the survey by Dean M. Anderson dated February
6, 1959; thence North 02 degrees 36 minutes 11 seconds West along the monumented
westerly right of way line of Mill Avenue, according to the survey by Dean M.
Anderson dated February 6, 1959, a distance of 64.73 feet to the point of
beginning. 




LEGAL DESCRIPTION “LINE A”




Line A is described as follows: Commencing at the south quarter corner of
Section 18 of said Township 45, Range 30 and assuming the east line of
Government Lot 4 of said Section 18 bears North 02 degrees 40 minutes 23 seconds
West; thence North 02 degrees 40 minutes 23 seconds West, a distance of 586.00
feet; thence South 87 degrees 19 minutes 37 seconds West, a distance of 833.00
feet; thence North 10 degrees 10 minutes 23 seconds West, a distance of 302.66
feet to the point of beginning of the line to be described; thence said line
bears North 87 degrees 51 minutes 30 seconds West and South 87 degrees 51
minutes 30 seconds East from the point of beginning.




LEGAL DESCRIPTION “LINE B”




Line B is described as follows: Commencing at the south quarter corner of
Section 18 of said Township 45, Range 30 and assuming the east line of
Government Lot 4 of said Section 18 bears North 02 degrees 40 minutes 23 seconds
West; thence North 02 degrees 40 minutes 23 seconds West, a distance of 586.00
feet; thence South 87 degrees 19 minutes 37 seconds West, a distance of 833.00
feet; thence North 10 degree 10 minutes 23 seconds West, a distance of 302.66
feet; thence South 87 degrees 51 minutes 30 seconds East, a distance of 71.56
feet; thence North 02 degrees 47 minutes 08 seconds East, a distance of 68.72
feet; thence North 08 degrees 29 minutes 28 seconds West, a distance of 221.91
feet to the point of beginning of the line to be described; thence North 73
degrees 48 minutes 06 seconds West, a distance of 91 feet, more or less, to the
shore of the Mississippi River and said line there terminating.








1.1(b)-6




--------------------------------------------------------------------------------







SCHEDULE 1.1(c)




Excluded Timberlands Parcels







See attached spreadsheet.











--------------------------------------------------------------------------------







[w0889968001.jpg] [w0889968001.jpg]











--------------------------------------------------------------------------------







SCHEDULE 1.1(d)




Kentucky Sale/Leaseback







The proposed transaction involves the subdivision of an approximately 34 acre
site from the mill site parcel in Harrodsburg, Kentucky, which will be conveyed
to a construction company developer.  The developer will then hold fee simple
title to the parcel and will construct a warehouse expected to be approximately
775,000 square feet, which the developer would lease back Wausau Paper.  It is
not certain how much, if any, value Wausau Paper would receive from the
developer for that development parcel, but based upon negotiations with the
developer any value would likely be realized as a credit against building rent. 











--------------------------------------------------------------------------------







SCHEDULE 1.1(e)




Mortgaged Property Support Documentation




“Mortgaged Property Support Documents” means the following, all in form and
substance satisfactory to Agent:




(a)

Mortgages and Assignment of Leases and Rents.  Fully executed and notarized
Mortgages and, to the extent required by Agent, Assignment of Leases and Rents
for each property required to become a Mortgaged Property pursuant to the terms
of the Loan Documents.




(b)

Mortgage Policies. Fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies in form and substance reasonably acceptable to
Agent (the “Mortgage Policies”), with endorsements and in amounts acceptable to
Agent, issued, coinsured and reinsured by title insurers acceptable to Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents, for mechanics’ and
materialmen’s Liens and for zoning of the applicable property) and such
coinsurance and direct access reinsurance as Agent may deem necessary or
desirable.  Further, each Loan Party agrees to provide or obtain any customary
affidavits and indemnities as may be required or necessary to obtain title
insurance satisfactory to Agent.




(c)

Survey.  Copies of all existing surveys, platmaps and similar documents in the
possession of any Loan Party and such additional form surveys to the extent
required by the issuer of the Mortgage Policies (the “Title Insurance Company”),
for which all necessary fees (where applicable) have been paid, and, with
respect to new surveys only, certified to Agent and the Title Insurance Company
in a manner satisfactory to each of Agent and the Title Insurance Company, by a
land surveyor duly registered and licensed in the States in which the property
described in such surveys is located, or as coordinated by a national surveying
company and otherwise in form and substance reasonably acceptable to Agent and
the Title Insurance Company, showing at least such items as are necessary for
the Title Insurance Company to issue the same in form and substance reasonably
satisfactory to Agent.




(d)

Insurance. Evidence of the insurance required by the terms of the Mortgages and
the Loan Documents.




(e)

Appraisal.       Copies of any existing appraisals of each of the properties
described in the Mortgages previously obtained by the Loan Parties in the
possession of any Loan Party and, if requested by Agent, an appraisal of each of
the properties described in the Mortgages complying with the requirements of the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989,
which appraisals shall be in form and substance reasonably satisfactory to Agent
and from a Person acceptable to Agent.











--------------------------------------------------------------------------------










(f)

Legal Opinions.  To the extent requested by Agent, favorable opinions of counsel
to the Loan Parties for each jurisdiction in which the Mortgaged Properties are
located which opinions shall be in form and substance reasonably acceptable to
Agent and its counsel.




(g)

Property Reports. Copies of all existing environmental site assessment reports
and such other further environmental site assessment reports for each of the
properties described in the Mortgages previously obtained by the Loan Parties in
the possession of any Loan arty and, if requested by Agent, satisfactory
third-party engineering, soils, environmental reports/reviews and other reports
of all owned Mortgaged Properties, and to the extent also requested by Agent,
all leased Mortgaged Properties, from professional firms acceptable to Agent,
including, but not limited to Phase I environmental assessments, together with
reliance letters in favor of the Lenders.




(h)

Leased Real Property Documents. To the extent requested by Agent, all lease
agreements between the applicable leasing entity and each of the lessors of the
leased real properties listed on Schedule 8.1.27(g) and estoppel and consent
agreements executed by each of the lessors of the leased real properties listed
on Schedule 8.1.27(g), along with (i) a memorandum of lease in recordable form
with respect to such leasehold interest, executed and acknowledged by the owner
of the affected real property, as lessor, or (ii) evidence that the applicable
lease with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in Agent’s reasonable judgment,
to give constructive notice to third-party purchasers of such leasehold
interest, or (iii) if such leasehold interest was acquired or subleased from the
holder of a recorded leasehold interest, the applicable assignment or sublease
document, executed and acknowledged by such holder, in each case in form
sufficient to give such constructive notice upon recordation and otherwise in
form and substance reasonably satisfactory to Agent.




(i)

Estoppels and SNDA. To the extent requested by Agent, as to owned properties,
copies of the leases listed on Schedule 8.1.27(g), along with (i) estoppel
certificates, from the lessees for such leased properties and (ii)
subordination, non-disturbance and attornment agreements in form and substance
reasonably satisfactory to Agent from those tenants of such leased properties.




(j)

Other Real Property Information.  Agent shall have received such other
certificates, documents and information as are reasonably requested by the
Lenders, including, without limitation, landlord agreements/waivers, engineering
and structural reports, permanent certificates of occupancy and evidence of
zoning compliance, each in form and substance reasonably satisfactory to Agent.




(k)

Collateral / Further Assurances / Additional Evidence. At any time, and from
time to time, upon reasonable request by Agent or any Lender, each Loan Party
will, at the Borrowers’ or such Loan Party’s expense, (i) correct any defect,
error or omission which may be discovered in the form or content of any of the
Loan Documents, and (ii) make, execute, deliver and record, or cause to be made,
executed, delivered and recorded, any and all further instruments,











--------------------------------------------------------------------------------







certificates and other documents as may, in the reasonable opinion of Agent or
any Lender, be necessary or desirable in order to complete, perfect or continue
and preserve the Liens and security interests of the Mortgages.  Upon any
failure by such Loan Party to do so, Agent may make, execute and record any and
all such instruments, certificates and other documents for and in the name of
such Loan Party, all at the sole expense of the Borrowers or such Loan Party,
and such Loan Party hereby appoints Agent the agent and attorney-in-fact of such
Loan Party to do so, this appointment being coupled with an interest and being
irrevocable.  Without limitation of the foregoing, each Loan Party irrevocably
authorizes Agent at any time and from time to time to file any financing
statements, amendments thereto and continuation statements deemed necessary or
desirable by Agent to establish or maintain the validity, perfection and
priority of the Liens and security interests granted in the Mortgages, and each
Loan Party ratifies any such filings made by Agent prior to the date hereof.
 From and after the time any Mortgage is recorded and encumbers a Mortgaged
Property pursuant to the terms hereof, such Loan Party shall promptly deliver to
Agent a copy of each such instrument and evidence of its proper filing or
recording, as necessary.  From and after the time any Mortgage is recorded and
encumbers a Mortgaged Property pursuant to the terms hereof, such Loan Party
will cause all of the applicable Collateral to be subject at all times to first
priority, perfected Liens in favor of Agent for the benefit of the Lenders to
secure the Secured Obligations pursuant to the terms and conditions of the Loan
Documents.  Further, Borrowers shall provide such other assurances,
certificates, documents, consents or opinions as Agent or any Lender may
reasonably require.

















--------------------------------------------------------------------------------







SCHEDULE 7.4




Deposit Accounts







Loan Party

Depository Institution/Securities Intermediary

ZBA/Benefits/Payroll/ Deposit/Etc.

Description of Accounts (including average amount/average market value held in
such Account)

Wausau Paper Corp.

BMO Harris Bank, N.A.

770 North Water Street

Milwaukee, WI  53202-3593

Depository Concentration

USD $6,700,000

Wausau Paper Towel & Tissue, LLC

BMO Harris Bank, N.A.

770 North Water Street

Milwaukee, WI  53202-3593

Receivables (ZBA)

 

Wausau Paper Corp.

Royal Bank of Canada

25 Milverton Drive

Mississauga, Ontario

Canada L5R 3G2

Receivables

CAD $500,000

Wausau Paper Towel & Tissue, LLC

BMO Harris Bank, N.A.

770 North Water Street

Milwaukee, WI  53202-3593

Payroll (ZBA)

 

Wausau Paper Corp.

BMO Harris Bank, N.A.

770 North Water Street

Milwaukee, WI  53202-3593

Benefits (ZBA)

 

Wausau Paper Corp.

BMO Harris Bank, N.A.

770 North Water Street

Milwaukee, WI  53202-3593

Benefits (ZBA)

 

Wausau Paper Corp.

BMO Harris Bank, N.A.

770 North Water Street

Milwaukee, WI  53202-3593

Benefits

$1,000

Wausau Paper Corp.

BMO Harris Bank, N.A.

770 North Water Street

Milwaukee, WI  53202-3593

Disbursements (ZBA)

 








7.4-2




--------------------------------------------------------------------------------







SCHEDULE 7.5.1




Business Locations







Loan Party

Property Address

Leased or Owned

(L/O)

Name and Address of Lessor

Headquarter Location

(Y/N)

Significant Administrative or Governmental Functions

(Y/N)

Books and Records are Maintained (Y/N)

Personal Property Collateral is Maintained (Y/N)

FMV of Owned Properties

Wausau Paper Corp.

100 Paper Place

Mosinee, WI 54455

(Marathon County)

O

N/A

Y

Y

Y

Y

$2,756,800

Wausau Paper Towel & Tissue, LLC

1150 Industry Road

Harrodsburg, KY 40330

(Mercer County)

O

N/A

Y

Y

Y

Y

$38,300,000

Wausau Paper Towel & Tissue, LLC

700 Columbia Avenue

Middletown, OH 45042

(Butler County)

O

N/A

N

N

N

Y

$5,019,532

Wausau Paper Corp.

1355/1357 Lebanon Road

Danville, KY 40422

(Boyle County)

L

STAG IV Danville, LLC

c/o STAG Industrial, Inc.

99 High Street, 28th Floor

Boston, MA 02110

N

N

N

Y

N/A

Wausau Paper Towel & Tissue, LLC

1711 South Danville Bypass, Suite 1

Danville, KY 40422

(Boyle County)

L

Danville Warehousing, Inc.

1349-C South Park Drive

Kernersville, NC 27284

N

N

N

Y

N/A

Wausau Paper Towel & Tissue, LLC

1525 Lebanon Road

Danville, KY 40422

(Boyle County)

L

Esther-Jeffrey LLC

Muffrey LLC

Pasan LLC

185 NW Spanish River Blvd.

Boca Raton, FL 33431

N

N

N

Y

N/A

Wausau Paper Towel & Tissue, LLC

416 Morris Drive

Harrodsburg, KY 40330

(Mercer County)

L

Harrodsburg Industrial Warehouse

234 Hwy. 433

Mackville, KY 40040

N

N

N

Y

N/A

Wausau Paper Towel & Tissue, LLC

930/940/960 Deneen Avenue

Monroe, OH 45050

(Warren County)

L

Omega Warehouse Services, LLC

940 Deneen Avenue

Monroe, OH 45050

N

N

N

Y

N/A

Wausau Paper Corp.

200 CWA Drive

Mosinee WI  54455

(Marathon County)

L

Central Wisconsin Airport

200 CWA Drive

Mosinee, WI  54455

N

N

N

Y

N/A








7.5.1-2




--------------------------------------------------------------------------------







SCHEDULE 8.1.5(a)




Capital Structure; Loan Parties







Issuer

Owner

Total No. of

Units/Shares

Outstanding

No. of

Units/Shares

Owned by

Loan Party

Certificate

Number(s)

Percentage of

Owned

Units/Shares by

Loan Party

Class/Nature

Wausau Paper Towel & Tissue, LLC

Wausau Paper Corp.

1,000

1,000

1

100%

Voting

Wausau Timberland Company, LLC

Wausau Paper Corp.

1,000

1,000

1

100%

Voting

Wausau Paper Mills, LLC

Wausau Paper Corp.

1,000

1,000

3

100%

Voting

The Sorg Paper Company

Wausau Paper Corp.

500,000

500,000

1789

100%

Voting

The Middletown Hydraulic Company

The Sorg Paper Company

1,000

1,000

307

100%

Voting

















--------------------------------------------------------------------------------







SCHEDULE 8.1.5(b)




Capital Structure; Loan Parties







Exact Legal Name of Loan Party:

Wausau Paper Corp.

Previous Legal Names within the 4 months prior to the Closing Date:

None

Jurisdiction of Organizational Incorporation:

Wisconsin

Type of Organization:

Corporation

Jurisdictions where Qualified to do Business:

Texas

Address of Chief Executive Office:

100 Paper Place

Mosinee, WI 54455

Address of Principal Place of Business:

100 Paper Place

Mosinee, WI 54455

U.S. FEIN:

39-0690900

Organizational Identification Number:

1W00901

Ownership Information:

Publicly held

Industry or Nature of Business:

Paper industry







Exact Legal Name of Loan Party:

Wausau Timberland Company, LLC

Previous Legal Names within the 4 months prior to the Closing Date:

None

Jurisdiction of Organization/Incorporation:

Wisconsin

Type of Organization:

Limited Liability Company

Jurisdictions where Qualified to do Business:

None

Address of Chief Executive Office:

100 Paper Place

Mosinee, WI 54455

Address of Principal Place of Business:

100 Paper Place

Mosinee, WI 54455

U.S. FEIN:

11-3794085

Organizational Identification Number:

W048421

Ownership Information:

Wausau Paper Corp.

Industry or Nature of Business:

Ownership of timberlands











8.1.5(b)-1




--------------------------------------------------------------------------------











Exact Legal Name of Loan Party:

Wausau Paper Mills, LLC

Previous Legal Names within the 4 months prior to the Closing Date:

None

Jurisdiction of Organization/Incorporation:

Wisconsin

Type of Organization:

Limited Liability Company

Jurisdictions where Qualified to do Business:

Arizona, Georgia, Illinois, Maine, Minnesota, Mississippi, South Carolina, and
Texas

 

 

Address of Chief Executive Office:

100 Paper Place

Mosinee, WI 54455

Address of Principal Place of Business:

100 Paper Place

Mosinee, WI 54455

U.S. FEIN:

41-2218500

Organizational Identification Number:

W050743

Ownership Information:

Wausau Paper Corp.

Industry or Nature of Business:

Paper Industry







Exact Legal Name of Loan Party:

Wausau Paper Towel & Tissue, LLC

Previous Legal Names within the 4 months prior to the Closing Date:

None

 

 

Jurisdiction of Organization/Incorporation:

Wisconsin

Type of Organization:

Limited Liability Company

Jurisdictions where Qualified to do Business:

Florida, Kentucky, Ohio, and Texas

 

 

 

 

Address of Chief Executive Office:

100 Paper Place

Mosinee, WI 54455

 

 

 

 

 

 

Address of Principal Place of Business:

1150 Industry Road, Harrodsburg KY 40330




700 Columbia Avenue, Middletown OH 45042

U.S. FEIN:

41-2218501

Organizational Identification Number:

W050742

Ownership Information:

Wausau Paper Corp.

Industry or Nature of Business:

Paper Industry











8.1.5(b)-2




--------------------------------------------------------------------------------











Exact Legal Name of Loan Party:

The Sorg Paper Company

Previous Legal Names within the 4 months prior to the Closing Date:

None

Jurisdiction of Organization/Incorporation:

Ohio

Type of Organization:

Corporation

Jurisdictions where Qualified to do Business:

None

Address of Chief Executive Office:

100 Paper Place

Mosinee, WI 54455

Address of Principal Place of Business:

100 Paper Place

Mosinee, WI 54455

U.S. FEIN:

31-0449950

Organizational Identification Number:

12803

Ownership Information:

Wausau Paper Corp

Industry or Nature of Business:

No Longer Conducts Business







Exact Legal Name of Loan Party:

The Middletown Hydraulic Company

Previous Legal Names within the 4 months prior to the Closing Date:

None

Jurisdiction of Organization/Incorporation:

Ohio

Type of Organization:

Corporation

Jurisdictions where Qualified to do Business:

None

Address of Chief Executive Office:

100 Paper Place

Mosinee, WI 54455

Address of Principal Place of Business:

100 Paper Place

Mosinee, WI 54455

U.S. FEIN:

31-0376840

Organizational Identification Number:

2580

Ownership Information:

The Sorg Paper Company

Industry or Nature of Business:

No Longer Conducts Business





8.1.5(b)-3




--------------------------------------------------------------------------------







SCHEDULE 8.1.16




Restrictive Agreements







Settlement Agreement dated as of July 30, 2014 by and between Wausau Paper
Corp., Wausau Paper Mills, LLC, Wausau Paper Towel & Tissue, LLC, Wausau
Timberland Company, LLC, The Sorg Paper Company, and The Middletown Hydraulic
Company and the Pension Benefit Guaranty Corporation.




Security and Pledge Agreement dated as of July 30, 2014 by and between Wausau
Paper Corp., Wausau Paper Mills, LLC, Wausau Paper Towel & Tissue, LLC, Wausau
Timberland Company, LLC, The Sorg Paper Company, and The Middletown Hydraulic
Company, and the Pension Benefit Guaranty Corporation.











--------------------------------------------------------------------------------







SCHEDULE 8.1.19




Pension Plans







1.

Wausau Paper Corp. Retirement Plan



2.

Wausau Paper Corp. Pension Plan



3.

Rhinelander Paper Company, Inc. Pension Plan



4.

Wausau Papers of New Hampshire, Inc. Pension Plan











--------------------------------------------------------------------------------







SCHEDULE 8.1.20







Insurance







Loan Party

Carrier (Broker)

Policy Number

Expiration Date

Type

Terms

Wausau Paper Corp.; Wausau Paper Towel & Tissue, LLC; Wausau Timberland Company,
LLC; Wausau Paper Mills, LLC; The Sorg Paper Company; The Middletown Hydraulic
Company

FM Global

XH247

1/1/14 - 1/1/15

Property

Deductibles = $100,000 Combined All Coverages

 

 

 

 

 

Mills - $250,000 Property Damage & 3 Day Plant Equivalent

 

 

 

 

 

30 Day Equivalent  (Boiler & Yankees), 10 Day Equivalent (PM3)

 

 

 

 

 

Flood - $1M deductible, $250M limit

 

 

 

 

 

Terrorism - $5M Limit

Business Interruption - $85,850,942 Limit

Wausau Paper Corp.

Chubb - Primary

 

6/1/13 - 9/1/14

Directors & Officers

Limit - $10,000,000

 

 

 

 

 

Deductible - $250,000 Defense Costs Insuring Agmt B or C

 

 

 

 

 

Deductible - $500,000 Loss Under Insuring Agmt B Other than SEC

 

C.N.A. - Excess

 

6/1/13 - 9/1/14

 

Limit - $10,000,000 x $10M

 

St. Paul Travelers - Excess

 

6/1/13 - 9/1/14

 

Limit - $10,000,000 x $20M

 

Beazley - Side A DIC

 

6/1/13 - 9/1/14

 

Limit - $10,000,000 x $30M

Wausau Paper Corp; ; Wausau Paper Towel & Tissue, LLC; Wausau Timberland
Company, LLC; Wausau Paper Mills, LLC; The Sorg Paper Company; The Middletown
Hydraulic Company.

Sentry Insurance

90-03895

1/1/14 - 1/1/15

General Liability

Premium based on sales of $385,000,000

 

 

 

 

 

Limit = $1.0m/$2.0m

 

 

 

 

 

$25,000 GL Ded.

Wausau Paper Corp.

St. Paul Travelers

 

1/1/14 - 1/1/15

Umbrella-Primary

Limit = $25,000,000

Wausau Paper Corp.

Fireman's Fund

 

1/1/14 - 1/1/15

Umbrella-Excess

Limit = $25,000,000 x $25M

Wausau Paper Corp.

C.N.A.

 

1/1/14 - 1/1/15

Umbrella-Excess

Limit = $25,000,000 x $50M

Wausau Paper Corp.

Sentry Insurance

 

1/1/14 - 1/1/15

Automobile

Combined Single Limit = $1,000,000

 

 

 

 

 

Includes Collision & Comprehensive for 2007 and newer vehicles

 

 

 

 

 

(All Others Self Insured)

 

 

 

 

 

$2,500 Deductible Tractor/Trailers & $1,000 Deductible for Autos

Wausau Paper Corp.

Sentry Insurance

90-03895

1/1/14 - 1/1/15

Workers’ Compensation

Limits = Statutory  /  BI $500,000 per Occurrence

 

 

 

 

 

Incurred Loss Retro Rating Plan

 

 

 

 

 

Includes OH Excess

Wausau Paper Corp.

Chubb

 

6/1/13 - 9/1/14

Fiduciary

Annual Limit = $15,000,000

 

 

 

 

 

Deductible = $50,000

Wausau Paper Corp.

St. Paul Travelers

 

6/1/13 - 9/1/14

Crime (Blanket)

Limit = $5,000,000 Per Crime

 

 

 

 

 

Deductible = $200,000

Wausau Paper Corp.

US Specialty Ins Co

 

6/01/11 - 9/01/14

Special Crime

Limit = $5,000,000 per Occurrence

 

 

 

 

 

Total premium for 3 year term.

Wausau Paper Corp.

Global Aerospace

 

1/1/14 - 1/1/15

Aircraft

Limit = $100,000,000 Per Occurrence

 

 

 

 

 

VISTA Program Applicable

Wausau Paper Corp.

TravelGuard (Chartis)

 

1/1/14 - 1/1/17

Travel

Limit = $300,000 per Person or $2,500,000 Aggregate

Wausau Paper Corp.

Fireman's Fund

 

6/1/14 - 6/1/15

Ocean Cargo

Conveyance Limit = $500,000

 

 

 

 

 

Deductible = $2,500





8.1.20-3




--------------------------------------------------------------------------------







SCHEDULE 8.1.22




Labor Relations







Labor Agreement between Wausau Paper Specialty Products, LLC (n/k/a Wausau Paper
Mills, LLC) and United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union, AFL-CIO-CLC-Local
2-1778, January 1, 2012 to December 31, 2016, as amended by the Effects
Agreement Between Wausau Paper Mills, LLC and United Steelworkers Union and its
Local 2-221, Local 2-316, Local 2-15, and Local 2-1778 dated May 9, 2013.

Labor Agreement between Wausau Paper Specialty Products, LLC (n/k/a Wausau Paper
Mills, LLC) and United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union, AFL-CIO-CLC-Local
2-15, January 1, 2012 to December 31, 2016, as amended by the Effects Agreement
Between Wausau Paper Mills, LLC and United Steelworkers Union and its Local
2-221, Local 2-316, Local 2-15, and Local 2-1778 dated May 9, 2013.

Labor Agreement by and between Wausau Paper Towel & Tissue, LLC & United Steel,
Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service
Workers International Union Local 1-112, May 1, 2011 to April 30, 2016

Labor Agreement between Wausau Paper Mills, LLC and United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union, AFL-CIO-CLC-Local 11-0022, April 4, 2011 to April 3, 2016,
as amended by the Closing Agreement Between Wausau Paper Mills, LLC and United
Steelworkers Union AFL-CIO-CLC-Local 11-0022 dated March 18, 2013.














--------------------------------------------------------------------------------







SCHEDULE 8.1.27(b)




Intellectual Property







Copyrights:




Copyright or Application Title

Country

Reg. or App. No.

Owner of Record

Issuance Date or App. Filing Date

Sorg Paper Company/K84724 (1969)

U.S.

K84724

The Sorg Paper Company

1969

 

 

 

 

 

 

 

 

 

 




Patents:




Patent or Application Title

Country

Reg. or App. No.

Owner of Record

Issuance Date or App. Filing Date

Core Reduction Method & Apparatus

U.S.

7107888

Wausau Paper Towel & Tissue, LLC

09/19/06

Core Reduction Method & Apparatus

U.S.

7789001

Wausau Paper Towel & Tissue, LLC

09/07/10

Core Reduction Apparatus

U.S.

7127974

Wausau Paper Towel & Tissue, LLC

10/31/06

Core Reduction Apparatus

U.S.

7389716

Wausau Paper Towel & Tissue, LLC

06/24/08

Double Core Tissue Roll, Dispenser and Method

U.S.

6491251

Wausau Paper Towel & Tissue, LLC

12/10/02

Double Core Tissue Roll, Dispenser and Method

U.S.

6648267

Wausau Paper Towel & Tissue, LLC

11/18/03

Hands-Free Paper Towel Dispenser

U.S.

5772291

Wausau Paper Towel & Tissue, LLC

06/30/98

Hands-Free Paper Towel Dispenser

U.S.

6105898

Wausau Paper Towel & Tissue, LLC

08/22/00

Hands-Free Paper Towel  Dispensers

U.S.

6293486 B1

Wausau Paper Towel & Tissue, LLC

09/25/01

Hands-Free Paper Towel Dispensers

U.S.

6854684 B2

Wausau Paper Towel & Tissue, LLC

02/15/05

Hands-Free Paper Towel Dispensers

U.S.

7354015

Wausau Paper Towel & Tissue, LLC

04/08/08

Hands-Free Paper Towel Dispensers

U.S.

7325768

Wausau Paper Towel & Tissue, LLC

02/05/08

Hands-Free Paper Towel Dispensers

U.S.

12284334

(20090272836)

Wausau Paper Towel & Tissue, LLC

06/09/09

Improved Hands-Free Towel Dispenser with EMF Controller

U.S.

6988689

Wausau Paper Towel & Tissue, LLC

01/24/06

Interleaved Towel Dispenser

U.S.

12653272

(20110132920)

Wausau Paper Towel & Tissue, LLC

12/09/09

Microprocessor Controlled  Hands-Free Paper Towel Dispenser

U.S.

6695246 B1

Wausau Paper Towel & Tissue, LLC

02/24/04

Microprocessor Controlled Hands-Free Paper Towel Dispenser

U.S.

7325767

Wausau Paper Towel & Tissue, LLC

02/05/08

Pleated Paper Towel Stack & Method

U.S.

12583189

(20110039677)

Wausau Paper Towel & Tissue, LLC

08/13/09

Roll Paper Towel Dispenser

U.S.

D440088 S

Wausau Paper Towel & Tissue, LLC

04/10/01

System and Method for Dispensing Paper Towel (a/k/a, Recessed Paper Towel
Dispenser)

U.S.

7841556

Wausau Paper Towel & Tissue, LLC

11/30/10

System and Method for Dispensing Paper Towel

WO

PCTUS2007015582

(WO 2008/063248)

Wausau Paper Towel & Tissue, LLC

07/05/07

Towel Dispenser

U.S.

12583190

(20110039677)

Wausau Paper Towel & Tissue, LLC

08/13/09

Towel Dispenser With Anti-Free Wheel Mechanism

U.S.

6206322B1

Wausau Paper Towel & Tissue, LLC

06/21/99

Towel Dispenser With Auto-Load Arrangement

U.S.

12/930,153

(20120165974)

Wausau Paper Towel & Tissue, LLC

02/20/09

Towel Dispenser, Method For Dispensing Tissue, and Tissue Dispenser Insert

WO

PCTUS2012048133

(WO 2013/016416)

Wausau Paper Towel & Tissue, LLC

07/25/12

Towel Dispenser With Auto-Load Arrangement

U.S.

13/190,208

(20120165974)

Wausau Paper Towel & Tissue, LLC

12/28/10

Towel Dispenser, Method For Dispensing Tissue, and Tissue Dispenser Insert

U.S.

13/190,208

(20130026281)

Wausau Paper Towel & Tissue, LLC

07/25/11

Towel Dispenser and Method For Dispensing Tissue

U.S.

61871771

Wausau Paper Towel & Tissue, LLC

09/13/13

Towel Dispenser With Metering Mechanism

U.S.

6102269

Wausau Paper Towel & Tissue, LLC

08/15/00

Two Roll Paper Web Material Dispenser

U.S.

7083138

Wausau Paper Towel & Tissue, LLC

08/01/06

Two Roll Paper Web Material Dispenser

U.S.

7422174

Wausau Paper Towel & Tissue, LLC

09/09/08

Two Roll Paper Web Material Dispenser

U.S.

7841558

Wausau Paper Towel & Tissue, LLC

11/30/10

Three Roll Tissue Dispenser

U.S.

7014140

Wausau Paper Towel & Tissue, LLC

03/21/06

Three Roll Tissue Dispenser

U.S.

7114676

Wausau Paper Towel & Tissue, LLC

10/03/06

Wet/Dry Crepe Swing Paper Machinery (a/k/a, Wet Crepe Transfer Assembly for
Paper Making Machine)

U.S.

7767061

Wausau Paper Towel & Tissue, LLC

08/03/10




Trademarks:




Mark

Country

Reg. or App. No.

Owner

Reg. Date or App. Filing Date

ALLIANCE

U.S.

86106996

Wausau Paper Towel & Tissue, LLC

10/31/13

ALLIANCE (stylized)

U.S.

86147508

Wausau Paper Towel & Tissue, LLC

12/18/13

ARTISAN

U.S.

85615905

Wausau Paper Towel & Tissue, LLC

05/03/12

ARTISAN (stylized)

U.S.

85615991

Wausau Paper Towel & Tissue, LLC

05/03/12

AUTHENTICALLY GREEN

U.S.

4023067

Wausau Paper Towel & Tissue, LLC

09/06/11

AUTHENTICALLY GREEN (and design)

U.S.

4029101

Wausau Paper Towel & Tissue, LLC

09/20/11

BAY WEST

U.S.

2417614

Wausau Paper Towel & Tissue, LLC

01/02/01

B DESIGN

U.S.

2417615

Wausau Paper Towel & Tissue, LLC

01/02/01

CUB-TOWLS

U.S.

0811174

Wausau Paper Towel & Tissue, LLC

07/19/66

DARI-TOWLS

U.S.

1047656

Wausau Paper Towel & Tissue, LLC

09/07/76

Design (Star)

U.S.

2226344

Wausau Paper Towel & Tissue, LLC

02/23/99

Design (Trees)

U.S.

1836755

Wausau Paper Mills, LLC

05/17/94 (expired 05/17/14 – not being renewed)

DUBLNATURE

U.S.

4396836

Wausau Paper Towel & Tissue, LLC

09/03/13

DUBLNATURE (stylized)

U.S.

4476066

Wausau Paper Towel & Tissue, LLC

01/28/14

DUBL-NATURE

U.S.

1926425

Wausau Paper Towel & Tissue, LLC

10/10/95

DUBL-SERV

U.S.

0957571

Wausau Paper Towel & Tissue, LLC

04/24/73

DUBLSERV

U.S.

86329853

Wausau Paper Towel & Tissue, LLC

07/07/2014

DUBLSOFT

U.S.

2089471

Wausau Paper Towel & Tissue, LLC

08/19/97

DUBL-TOUGH

U.S.

1951902

Wausau Paper Towel & Tissue, LLC

01/23/96

ECOSOFT

U.S.

4551934

Wausau Paper Towel & Tissue, LLC

06/17/14

ECOSOFT (stylized)

U.S.

86170645

Wausau Paper Towel & Tissue, LLC

01/21/14

ELEGANCE SERIES

U.S.

3822377

Wausau Paper Towel & Tissue, LLC

07/20/10

EXACT

U.S.

1123706

Wausau Paper Mills, LLC

08/07/79

EXACT

U.S.

1901731

Wausau Paper Mills, LLC

06/27/95

EXACT BRIGHTS

U.S.

3152691

Wausau Paper Mills, LLC

10/10/06

EXACT DIGITAL

U.S.

3117779

Wausau Paper Mills, LLC

07/18/06

EXACT ICE

U.S.

3149298

Wausau Paper Mills, LLC

09/26/06

FUSION

U.S.

4475982

Wausau Paper Towel & Tissue, LLC

01/28/14

FUSION (stylized)

U.S.

4476023

Wausau Paper Towel & Tissue, LLC

01/28/14

GRIZZLY

U.S.

2889690

Wausau Paper Towel & Tissue, LLC

09/28/04

OPTICORE

U.S.

3096206

Wausau Paper Towel & Tissue, LLC

05/23/06

OPTIFOLD

U.S.

3427297

Wausau Paper Towel & Tissue, LLC

05/13/08

OPTIROLL

U.S.

3631800

Wausau Paper Towel & Tissue, LLC

06/02/09

OPTISERV

U.S.

3157804

Wausau Paper Towel & Tissue, LLC

10/17/06

OPTISERV ACCENT

U.S.

4071671

Wausau Paper Towel & Tissue, LLC

12/31/11

OPTISERV HYBRID

U.S.

3807538

Wausau Paper Towel & Tissue, LLC

06/22/10

OPTISOURCE

U.S.

3370740

Wausau Paper Towel & Tissue, LLC

01/15/08

OPTISOURCE CONVERTIBLE

U.S.

3958998

Wausau Paper Towel & Tissue, LLC

05/10/11

OPTITOWEL

U.S.

3631801

Wausau Paper Towel & Tissue, LLC

06/02/09

OPTI-TOWLS

U.S.

3631799

Wausau Paper Towel & Tissue, LLC

06/02/09

REVOLUTION

U.S.

3085978

Wausau Paper Towel & Tissue, LLC

04/25/06

SILHOUETTE

U.S.

2748132

Wausau Paper Towel & Tissue, LLC

08/05/03

SINGLWIPES

U.S.

0786025

Wausau Paper Towel & Tissue, LLC

03/02/65

SIRRUS

U.S.

2286631

Wausau Paper Towel & Tissue, LLC

10/12/99

SIRRUS (stylized)

U.S.

2216572

Wausau Paper Towel & Tissue, LLC

01/05/99

TWINWIPES

U.S.

0715790

Wausau Paper Towel & Tissue, LLC

05/23/61

WAGON WHEEL

U.S.

2028386

Wausau Paper Towel & Tissue, LLC

01/07/97

WAUSAU

U.S.

1123265

Wausau Paper Corp.

07/31/79

WAUSAU

U.S.

1896187

Wausau Paper Corp.

05/30/95

WAUSAU PAPER

U.S.

3109793

Wausau Paper Corp.

06/27/06

WAUSAU PAPER

U.S.

3275762

Wausau Paper Corp.

08/07/07

WAUSAU PAPER

U.S.

3165783

Wausau Paper Corp.

10/31/06

WAUSAU PAPERS

U.S.

2123454

Wausau Paper Corp.

12/23/97

WAVE N’ DRY

U.S.

2371333

Wausau Paper Towel & Tissue, LLC

07/25/00











8.1.27(b)-9




--------------------------------------------------------------------------------







SCHEDULE 8.1.27(c)




Documents, Instruments, and Tangible Chattel Paper







All Documents:




Loan Party

Description

None.

 

 

 




All Instruments:




Loan Party

Description

None.

 

 

 




All Tangible Chattel Paper:




Loan Party

Description

None.

 

 

 














--------------------------------------------------------------------------------







SCHEDULE 8.1.27(d)




Electronic Chattel Paper & Letter of Credit Rights







Electronic Chattel Paper:




Loan Party

Account Debtor

Description

None.

 

 

 

 

 




Letter of Credit Rights:




Loan Party

Account Debtor

Description

None.

 

 

 

 

 











--------------------------------------------------------------------------------







SCHEDULE 8.1.27(e)




Commercial Tort Claims







Loan Party

Commercial Tort Claim

Description/Filing Jurisdiction and Information

None.

 

 

 

 

 











--------------------------------------------------------------------------------







SCHEDULE 8.1.27(f)




Pledged Equity







Issuer

Owner

Total No. of

Units/Shares

Outstanding

No. of

Shares

Owned by

Loan Party

No. of Shares Pledged

Certificate

No.

Percentage of

Owned

Shares by

Loan Party

Class/Nature

Wausau Paper Towel & Tissue, LLC

Wausau Paper Corp.

1,000

1,000

1,000

1

100%

Voting

Wausau Timberland Company, LLC

Wausau Paper Corp.

1,000

1,000

1,000

1

100%

Voting

Wausau Paper Mills, LLC

Wausau Paper Corp.

1,000

1,000

1,000

3

100%

Voting

The Sorg Paper Company

Wausau Paper Corp.

500,000

500,000

500,000

1789

100%

Voting

The Middletown Hydraulic Company

The Sorg Paper Company

1,000

1,000

1,000

307

100%

Voting














--------------------------------------------------------------------------------







SCHEDULE 8.1.27(g)




Mortgaged Properties1




Loan Party

Number of Buildings Located on Property

Property Address/Parcel ID No.

City

County

State

Zip Code

Leased or Owned (if leased, the name of Owner)

Wausau Paper Corp.

2

100 Paper Place

Mosinee, WI  54455

(Marathon County)

Mosinee

Marathon

WI

54455

Owned

Wausau Paper Corp.

Vacant

145-2707-222-0978

Mosinee

Marathon

WI

54455

Owned

Wausau Paper Corp.

Vacant

145-2707-222-0977

Mosinee

Marathon

WI

54455

Owned

Wausau Paper Mills, LLC (successor by merger to Mosinee Paper Corporation)

Vacant

145-2707-211-0941

Mosinee

Marathon

WI

54455

Owned

Wausau Paper Towel & Tissue, LLC (successor by merger to Bay West Paper
Corporation)

4

1150 Industry Road

Harrodsburg, KY  40330 (Mercer County)

Harrodsburg

Mercer

KY

40330

Owned

1 To be mortgaged pursuant to Section 9.1.17 of the Agreement.

Wausau Paper Towel & Tissue, LLC (successor by merger to Bay West Paper
Corporation)

Vacant

046.00.00050.01

Harrodsburg

Mercer

KY

40330

Owned

Wausau Paper Towel & Tissue, LLC (successor by merger to Bay West Paper
Corporation)

Vacant

046.00.00050.00

Harrodsburg

Mercer

KY

40330

Owned

Wausau Paper Towel & Tissue, LLC (successor by merger to Bay West Paper
Corporation)

11

700 Columbia Avenue

Middletown, OH  45042

(Butler County)

Middletown

Butler

OH

45042

Owned

Wausau Paper Towel & Tissue, LLC (successor by merger to Bay West Paper
Corporation)

Vacant

Q6511-013-000-005

Middletown

Butler

OH

45042

Owned

Wausau Paper Towel & Tissue, LLC (successor by merger to Bay West Paper
Corporation)

Vacant

Q6511-013-000-014

Middletown

Butler

OH

45042

Owned

Wausau Paper Towel & Tissue, LLC (successor by merger to Bay West Paper
Corporation)

Vacant

Q6511-013-000-014T

Middletown

Butler

OH

45042

Owned

Wausau Paper Towel & Tissue, LLC (successor by merger to Mosinee Holdings, Inc.)

Vacant

Q6511-028-000-003

Middletown

Butler

OH

45042

Owned

Wausau Paper Towel & Tissue, LLC (successor by merger to Mosinee Holdings, Inc.)

Vacant

Q6511-028-000-003T

Middletown

Butler

OH

45042

Owned

The Sorg Paper Company

1

901 North Main Street

Middletown, OH  45042

(Butler County)

Middletown

Butler

OH

45042

Owned

The Middletown Hydraulic Company

Vacant

Q6511-016-000-006

Middletown

Butler

OH

45042

Owned

The Middletown Hydraulic Company

Vacant

Q6511-016-000-007

Middletown

Butler

OH

45042

Owned

The Middletown Hydraulic Company

Vacant

Q6511-016-000-008

Middletown

Butler

OH

45042

Owned

The Middletown Hydraulic Company

Vacant

Q6511-016-000-025

Middletown

Butler

OH

45042

Owned

The Middletown Hydraulic Company

Vacant

Q6511-016-000-026

Middletown

Butler

OH

45042

Owned

The Middletown Hydraulic Company

Vacant

Q6511-026-000-024

Middletown

Butler

OH

45042

Owned

The Middletown Hydraulic Company

Vacant

Q6511-032-000-039

Middletown

Butler

OH

45042

Owned

The Middletown Hydraulic Company

Vacant

Q6511-070-000-001

Middletown

Butler

OH

45042

Owned











8.1.27(g) - 4




--------------------------------------------------------------------------------







SCHEDULE 8.1.27(h)




Material Contracts







Loan Party

Description of Material Contract

Date of Material Contract

Wausau Paper Towel & Tissue, LLC

Fibrek Recycling U.S. Inc. – five-year contract for the supply of recycled pulp

4/11/2011

Wausau Paper Towel & Tissue, LLC

Dispensing Dynamics International, Ltd. – five-year contract for the supply of
mechanical hands-free dispensers

7/18/2010

Wausau Paper Towel & Tissue, LLC

Dispensing Dynamics International, Ltd. – six-year contract for the supply of
mechanical touch-free dispensers

3/2/2009 (original)

4/16/2010 (first amendment)

Wausau Paper Towel & Tissue, LLC

Convermat Corporation – contract and amendments for the supply of tissue parent
rolls

9/1/2007 (original)

11/19/2010 (first amendment)

8/2/2011 (second amendment)

Wausau Paper Corp.

Stag IV Danville LLC – lease and amendments for warehouse located in Danville,
KY

10/1/2007 (original)

10/3/2008 (first amendment)

1/20/2009 (second amendment)

9/4/2012 (third amendment)

10/10/2012 (fourth amendment)

6/18/2014 (fifth amendment)

Wausau Paper Corp.

Rights Agreement including the Form of Restated Articles of Incorporation as
Exhibit A, the Form of Rights Certificate as Exhibit B, and the Summary of
Rights to Purchase Preferred Shares as Exhibit C

10/21/98 (original)

8/22/00 (first amendment)

10/17/08 (second amendment)

3/5/13 (third amendment)

Wausau Paper Mills, LLC

Timberlands Purchase and Sale Agreement by and between Wausau Paper Mills, LLC
and LFF III Timber Holding LLC

12/13/11

Wausau Timberland Company, LLC

Timberlands Purchase and Sale Agreement by and between Wausau Timberland
Company, LLC and Heartwood Forestland Fund VII Limited Partnership

12/13/11

Wausau Paper Corp.

Asset Purchase Agreement by and among Neenah Paper, Inc., Wausau Paper Corp.,
and Wausau Paper Mills, LLC

12/7/11

Wausau Paper Corp.

Agreement among Wausau Paper Corp., Starboard Value LP and certain Starboard
affiliates

3/6/13

Wausau Paper Corp.

Agreement among Wausau Paper Corp.. Starboard Value LP and certain Starboard
affiliates

7/2/14

Wausau Paper Corp.

Asset Purchase Agreement among Specialty Papers Acquisition, LLC, Wausau Paper
Mills, LLC, Wausau Paper Corp., and (solely with respect to Section 13.19)
Specialty Papers Intermediate Holdings, Inc., and Specialty Paper Holdings, L.P.

5/18/13 (original)

6/26/13 (first amendment)








8.1.27(h)-3




--------------------------------------------------------------------------------







SCHEDULE 9.2.1




Existing Debt







Loan Party

Description

Wausau Paper Towel & Tissue, LLC

Unsecured letter of credit issued by BMO Harris Bank, N.A. in favor of the
Cabinet for Economic Development, Old Capitol Annex, 300 West Broadway,
Frankfort, KY 40601 and City of Harrodsburg, Kentucky, 208 South Main Street,
Harrodsburg, KY 40330, as beneficiaries, in support of a $500,000 grant for the
benefit of Wausau Paper Towel & Tissue, LLC.

Amount:  $500,000

Expiry Date:  5/20/2016














--------------------------------------------------------------------------------







SCHEDULE 9.2.2




Existing Liens










JURISDICTION




UCC FILE

NO.




FILE

DATE







DEBTOR







SECURED PARTY







DESCRIPTION

WAUSAU PAPER CORP.

State of Wisconsin

120013621114

10/19/12

Wausau Paper Corp.

100 Paper Place

Mosinee, WI  54455

NMHG Financial Services, Inc.

P.O. Box 35701

Billings, MT  59107-5701

Leased equipment1

State of Wisconsin

060008787636













UCC-3 Continuation #110006494326

06/08/06













05/26/11

Wausau Paper Corporation

100 Paper Place

Mosinee, WI  54455-9099







AstenJohnson, Inc.

4399 Corporate Road

P.O. Box 118001

Charleston, SC  29423-8001

Consigned goods

State of Wisconsin

130003871524

03/26/13

Wausau Paper Corp.

1150 Industry Road

Harrodsburg, KY  40330

Buckman Laboratories, Inc.

1256 N. McLean Blvd.

Memphis, TN  38108

Busan 1215 feed unit2

WAUSAU PAPER MILLS, LLC

State of Wisconsin

110003858327

04/01/11

Wausau Paper Mills LLC

P.O. Box 900

Mosinee, WI  54455

GFC Leasing, a Division of Gordon Flesch Co., Inc.

2675 Research Park Drive

Madison, WI  53711

Leased equipment (microfiltration water purifiers)1

WAUSAU PAPER TOWEL & TISSUE, LLC

State of Wisconsin

130000299727

01/07/13

Wausau Paper Towel & Tissue, LLC

100 Paper Place

Mosinee, WI  54455

Consolidated Electrical Distributors, Inc.

8012 Vine Crest Avenue, Suite 2

Louisville, KY  40222

Purchase money security interest in inventory, equipment and goods sold by
Secured Party to Debtor

State of Wisconsin

140007067020

05/29/14

Wausau Paper Towel & Tissue, LLC

700 Columbia Avenue

Middletown, OH  45042

Navitas Lease Corp.

1719 Route 10 East, Suite 306

Parsippany, NJ  07054

Leased equipment (BTG Americas – 1 Brightness Meter BT-5500 plus mounting
assembly)




1Wausau Paper is working with the Secured Party to obtain termination of each of
these filings.  Each of these filings should have been terminated in 2013.

2This piece of equipment is not owned by Wausau Paper, and this is a notice
filing only.











--------------------------------------------------------------------------------







SCHEDULE 9.2.17




Existing Affiliate Transactions







None.












